Exhibit 10.1
 
EXECUTION VERSION
 
Published CUSIP Number: 00778GAA2
 
 
 
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of June 17, 2016
 
among
 
AEROJET ROCKETDYNE HOLDINGS, INC.,
as Borrower,
 
THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and an L/C Issuer,
 
SUNTRUST BANK,
as Syndication Agent,
 
CITIZENS BANK, N.A.,
FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
REGIONS BANK,
U.S. BANK NATIONAL ASSOCIATION,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
and
 
THE LENDERS PARTY HERETO
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
Article I DEFINITIONS AND ACCOUNTING TERMS
 
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
46
1.03
Accounting Terms
47
1.04
Rounding
49
1.05
Times of Day
49
1.06
Letter of Credit Amounts
49
1.07
UCC Terms
49
1.08
Currency Equivalents; Rates
49
1.09
Additional Alternative Currencies
50
1.10
Change of Currency
 
51
Article II COMMITMENTS AND CREDIT EXTENSIONS
 
51
2.01
Loans
51
2.02
Borrowings, Conversions and Continuations of Loans
52
2.03
Letters of Credit
58
2.04
Swingline Loans
68
2.05
Prepayments
71
2.06
Termination or Reduction of Commitments
74
2.07
Repayment of Loans
75
2.08
Interest and Default Rate
76
2.09
Fees
77
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
78
2.11
Evidence of Debt
78
2.12
Payments Generally; Administrative Agent’s Clawback
79
2.13
Sharing of Payments by Lenders
81
2.14
Cash Collateral
82
2.15
Defaulting Lenders
 
83
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
 
85
3.01
Taxes
85
3.02
Illegality and Designated Lenders
90
3.03
Inability to Determine Rates
91
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
92
3.05
Compensation for Losses
93
3.06
Mitigation Obligations; Replacement of Lenders
94
3.07
Survival
 
94
Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
94
4.01
Conditions of Initial Credit Extension
94
4.02
Additional Condition to Term Borrowing
98
4.03
Conditions to all Credit Extensions
 
98
Article V REPRESENTATIONS AND WARRANTIES
 
99
5.01
Existence, Qualification and Power
99
5.02
Authorization; No Contravention
99
5.03
Governmental Authorization; Other Consents
100

 
 
i

--------------------------------------------------------------------------------

 
 
5.04
Binding Effect
100
5.05
Financial Statements; No Material Adverse Effect
100
5.06
Litigation
101
5.07
No Default
101
5.08
Ownership of Property
101
5.09
Environmental Compliance
101
5.10
Insurance
102
5.11
Taxes
102
5.12
ERISA Compliance
102
5.13
Margin Regulations; Investment Company Act
103
5.14
Disclosure
103
5.15
Compliance with Laws
104
5.16
Solvency
104
5.17
Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act
104
5.18
Subsidiaries; Equity Interests
104
5.19
Collateral Representations
105
5.20
Regulation H
105
5.21
Designation as Senior Indebtedness
105
5.22
Labor Matters
105
5.23
Material Contracts
106
5.24
EEA Financial Institution
 
106
Article VI AFFIRMATIVE COVENANTS
 
106
6.01
Financial Statements
106
6.02
Certificates; Other Information
107
6.03
Notices
109
6.04
Payment of Obligations
110
6.05
Preservation of Existence, Etc
110
6.06
Maintenance of Properties
111
6.07
Maintenance of Insurance
111
6.08
Compliance with Laws
111
6.09
Books and Records
111
6.10
Inspection Rights
111
6.11
Use of Proceeds
112
6.12
Material Contracts
112
6.13
Covenant to Guarantee Obligations
112
6.14
Covenant to Give Security
112
6.15
Further Assurances
113
6.16
Federal Assignment of Claims Act
113
6.17
Anti-Corruption Laws
114
6.18
Post-Closing Covenants
 
114
Article VII NEGATIVE COVENANTS
 
114
7.01
Liens
114
7.02
Indebtedness
117
7.03
Investments
119
7.04
Fundamental Changes
121
7.05
Dispositions
121
7.06
Restricted Payments
121
7.07
Change in Nature of Business
122
7.08
Transactions with Affiliates
122

 
 
ii

--------------------------------------------------------------------------------

 
 
7.09
Burdensome Agreements
122
7.10
Use of Proceeds
123
7.11
Financial Covenants
123
7.12
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes; Amendment to Material
Contracts
124
7.13
Sale and Leaseback Transactions
124
7.14
Prepayments, Etc. of Indebtedness
124
7.15
Amendment, Etc. of Indebtedness
125
7.16
Ownership of Subsidiaries
125
7.17
Sanctions
125
7.18
Anti-Corruption Laws
125
7.19
Accounts
 
126
Article VIII EVENTS OF DEFAULT AND REMEDIES
 
126
8.01
Events of Default
126
8.02
Remedies upon Event of Default
128
8.03
Application of Funds
 
129
Article IX ADMINISTRATIVE AGENT
 
130
9.01
Appointment and Authority
130
9.02
Rights as a Lender
131
9.03
Exculpatory Provisions
131
9.04
Reliance by Administrative Agent
132
9.05
Delegation of Duties
132
9.06
Resignation of Administrative Agent
132
9.07
Non-Reliance on Administrative Agent and Other Lenders
134
9.08
No Other Duties, Etc
134
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
134
9.10
Collateral and Guaranty Matters
136
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
 
136
Article X CONTINUING GUARANTY
 
137
10.01
Guaranty
137
10.02
Rights of Lenders
137
10.03
Certain Waivers
138
10.04
Obligations Independent
138
10.05
Subrogation
138
10.06
Termination; Reinstatement
138
10.07
Stay of Acceleration
139
10.08
Condition of Borrower
139
10.09
Appointment of Borrower
139
10.10
Right of Contribution
139
10.11
Keepwell
139
10.12
Additional Guarantor Waivers and Agreements
 
140
Article XI MISCELLANEOUS
 
141
11.01
Amendments, Etc
141
11.02
Notices; Effectiveness; Electronic Communications
143
11.03
No Waiver; Cumulative Remedies; Enforcement
145
11.04
Expenses; Indemnity; Damage Waiver
146

 
 
iii

--------------------------------------------------------------------------------

 
 
11.05
Payments Set Aside
148
11.06
Successors and Assigns
148
11.07
Treatment of Certain Information; Confidentiality
153
11.08
Right of Setoff
154
11.09
Interest Rate Limitation
155
11.10
Counterparts; Integration; Effectiveness
155
11.11
Survival of Representations and Warranties
155
11.12
Severability
155
11.13
Replacement of Lenders
156
11.14
Governing Law; Jurisdiction; Etc
156
11.15
Waiver of Jury Trial
157
11.16
Subordination
158
11.17
No Advisory or Fiduciary Responsibility
158
11.18
Electronic Execution
159
11.19
USA PATRIOT Act Notice
159
11.20
ENTIRE AGREEMENT
159
11.21
Judgment Currency
159
11.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
160
11.23
Successor Administrative Agent
160
11.24
Amendment and Restatement
160
11.25
New Lenders
161
11.26
California Judicial Reference
161

 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
 
Schedule 1.01(a)
Certain Addresses for Notices
Schedule 1.01(b)
Initial Commitments and Applicable Percentages
Schedule 1.01(c)
Existing Letters of Credit
Schedule 1.01(d)
L/C Commitments
Schedule 1.01(e)
Unrestricted Subsidiaries
Schedule 1.01(f)
Litigation
Schedule 5.10
Insurance
Schedule 5.12
ERISA
Schedule 5.18
Subsidiaries
Schedule 5.19(b)
Intellectual Property
Schedule 5.19(c)
Owned and Leased Property
Schedule 5.22
Labor Matters
Schedule 5.23
Material Contracts
Schedule 7.01
Existing Liens
Schedule 7.02
Existing Indebtedness
Schedule 7.03
Existing Investments
 
EXHIBITS
 
 
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Incremental Term Loan Lender Joinder Agreement
Exhibit D
Form of Incremental Term Note
Exhibit E
Form of Joinder Agreement
Exhibit F
Form of Letter of Credit Report
Exhibit G
Form of Loan Notice
Exhibit H
Form of Notice of Additional L/C Issuer
Exhibit I
Form of Notice of Loan Prepayment
Exhibit J
Form of Revolving Note
Exhibit K
Form of Secured Party Designation Notice
Exhibit L
Form of Solvency Certificate
Exhibit M
Form of Swingline Loan Notice
Exhibit N
Form of Term Note
Exhibit O
Forms of U.S. Tax Compliance Certificates
Exhibit P
Form of Successor Agency Agreement
   

 
 
v

--------------------------------------------------------------------------------

 
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 17,
2016, among AEROJET ROCKETDYNE HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer (each such term, defined herein).
 
PRELIMINARY STATEMENTS:
 
WHEREAS, the Loan Parties (defined herein), the lenders from time to time party
thereto, and Wells Fargo (as defined herein), as administrative agent, have
entered into that certain Third Amended and Restated Credit Agreement, dated as
of May 30, 2014 (as amended or modified from time to time, the “Existing Credit
Agreement”); and
 
WHEREAS, the Loan Parties wish to amend and restate the Existing Credit
Agreement to (a) provide for loans and other financial accommodations to the
Loan Parties in an aggregate principal amount of up to $750,000,000, (b) appoint
Bank of America, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer, and (c) make certain other amendments and modifications to the Existing
Credit Agreement, all as more fully set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I

 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01       Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“2.25% Convertible Notes” means those certain 2.25% convertible subordinated
debentures of the Borrower due 2024 issued pursuant to the 2.25% Convertible
Notes Indenture.
 
“2.25% Convertible Notes Documents” means the 2.25% Convertible Notes, the 2.25%
Convertible Notes Indenture, and all other certificates, agreements, documents
and instruments executed and delivered, in each case, by or on behalf of the
Borrower, pursuant to the foregoing.
 
“2.25% Convertible Notes Indenture” means the indenture dated as of November 23,
2004, between the Borrower and The Bank of New York Trust Company, N.A., as
trustee.
 
“4.0625% Convertible Notes” means those certain 4.0625% convertible subordinated
debentures of the Borrower due 2039 in an initial aggregate principal amount of
$200,000,000 issued pursuant to the 4.0625% Convertible Notes Indenture.
 
“4.0625% Convertible Notes Documents” means the 4.0625% Convertible Notes, the
4.0625% Convertible Notes Indenture, and all other certificates, agreements,
documents and instruments executed and delivered, in each case, by or on behalf
of the Borrower, pursuant to the foregoing.
 
“4.0625% Convertible Notes Indenture” means the indenture dated as of December
21, 2009, between the Borrower and The Bank of New York Mellon Trust Company,
N.A., as trustee.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
 
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party in exchange for, or as part
of, or in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests (other than Qualified Capital Stock of the Borrower
(to the extent not constituting a Change of Control)) or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, deferred purchase price, Earn Out Obligations and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person.
 
“Additional Second Lien Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary secured by Liens on the Collateral junior to those created
under the Collateral Documents; provided, that, (a) no Default or Event of
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom, (b) such Indebtedness has a maturity
date that is at least ninety-one (91) days after the Latest Maturity Date (and
the terms of such Indebtedness shall not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the date that is
ninety-one (91) days after the Latest Maturity Date (other than customary offers
to repurchase upon a change of control, asset sale or casualty event and
customary acceleration rights after an event of default)), (c) such Indebtedness
is subject to an intercreditor agreement in form and substance acceptable to the
Administrative Agent and the holder(s) of such Indebtedness (or any duly
authorized trustee or other representative for such holder(s)) shall have
executed such intercreditor agreement, (d) none of the security for such
Indebtedness shall consist of assets that are not Collateral and the security
agreements relating to such Indebtedness shall be in form and substance
substantially the same as the applicable Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (e)
none of the obligors or guarantors with respect to such Indebtedness shall be a
Person that is not a Loan Party, (f) the terms and conditions of such
Indebtedness (including, without limitation, financial covenants, affirmative
covenants, negative covenants, representations and warranties and defaults) are
customary for similar Indebtedness in light of then-prevailing market conditions
and in any event, when taken as a whole (other than interest rate and redemption
premiums), are no more restrictive to the Borrower and its Restricted
Subsidiaries than the terms and conditions set forth in the Loan Documents, and
(g) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to the
incurrence of such Indebtedness (after giving effect to any Permitted
Acquisition consummated in connection with the incurrence of such Indebtedness
and assuming for such purposes that such Indebtedness is fully drawn), (i) the
Consolidated Net Leverage Ratio is at least 0.25 to 1.0 less than the ratio
required to be maintained at such time by Section 7.11(a), and (ii) the Loan
Parties would be in compliance with the financial covenants set forth in Section
7.11 as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or (b).
 
“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that, Additional Secured Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.
 
 
2

--------------------------------------------------------------------------------

 
 
“Additional Unsecured Indebtedness” means unsecured senior Indebtedness or
unsecured subordinated Indebtedness, in each case, of the Borrower or any
Restricted Subsidiary; provided, that, (a) no Default or Event of Default shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom, (b) such Indebtedness has a maturity date that is at
least ninety-one (91) days after the Latest Maturity Date (and the terms of such
Indebtedness shall not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations prior to the date that is ninety-one (91) days after
the Latest Maturity Date (other than customary offers to repurchase upon a
change of control, asset sale or casualty event and customary acceleration
rights after an event of default)), (c) if such Indebtedness is subordinated,
such Indebtedness shall be subordinated to the Secured Obligations on terms and
conditions reasonably acceptable to the Administrative Agent, (d) none of the
obligors or guarantors with respect to such Indebtedness shall be a person that
is not a Loan Party, (e) the terms and conditions of such Indebtedness
(including, without limitation, financial covenants, affirmative covenants,
negative covenants, representations and warranties and defaults) are customary
for similar Indebtedness in light of then-prevailing market conditions and in
any event, when taken as a whole (other than interest rate and redemption
premiums), are no more restrictive to the Borrower and its Restricted
Subsidiaries than the terms and conditions set forth in the Loan Documents, and
(f) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to the
incurrence of such Indebtedness (after giving effect to any Permitted
Acquisition consummated in connection with the incurrence of such Indebtedness
and assuming for such purposes that such Indebtedness is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in Section
7.11 as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or (b).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Aerojet Rocketdyne” means Aerojet Rocketdyne, Inc., an Ohio corporation.
 
“Aerojet Rocketdyne Savings Plan” means the Aerojet Rocketdyne Retirement
Savings Plan, a defined contribution plan, as amended from time to time, which
plan includes the Aerojet Rocketdyne Stock Fund (a unitized stock fund that
invests primarily in the Equity Interests of the Borrower, but also has small
investments in cash and Cash Equivalents) that issues units to plan
participants.
 
 
3

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Agreement Currency” has the meaning specified in Section 11.21.
 
“All-In-Yield” means, with respect to any term loan facility (including the Term
Facility and any Incremental Term Facility), the weighted average yield to
maturity with respect to such term loan facility which shall take into account
interest rate margins and any interest rate floors or similar devices, and shall
be deemed to include any original issue discount and any fees (other than
facility arrangement, structuring, underwriting or other closing fees and
expenses not paid for the account of, or distributed to, all Lenders providing
such term loan facility) paid or payable in connection with such term loan
facility, in each case, as reasonably determined by the Administrative Agent in
a manner consistent with customary financial practice based on an assumed
four-year life to maturity or, if less, the actual remaining life to maturity of
such term loan facility, commencing from the borrowing date of such term loan
facility and assuming that the interest rate (including the Applicable Rate) for
such term loan facility in effect on such borrowing date (after giving effect to
the Indebtedness incurred in connection with such term loan facility) shall be
the interest rate for the entire Weighted Average Life to Maturity of such term
loan facility.
 
“Alternative Currency” means each of Euros and Sterling, together with each
other currency (other than Dollars) that is approved in accordance with Section
1.09; provided, that, for each Alternative Currency, such requested currency is
an Eligible Currency.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 
“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the Revolving Facility.  The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Facility.
 
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Term Lender’s Term
Commitment at such time and (ii) at any time thereafter, the outstanding
principal amount of such Term Lender’s Term Loans at such time, (b) in respect
of the Revolving Facility, with respect to any Revolving Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Facility
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15 and (c) in respect of an
Incremental Term Facility, with respect to any Incremental Term Lender at any
time, the percentage (carried out to the ninth decimal place) of such
Incremental Term Facility represented by the outstanding principal amount of
such Incremental Term Lender’s Incremental Term Loans with respect to such
Incremental Term Facility at such time.  If the Commitments of all of the
Lenders to make Loans and the obligations of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 1.01(b), in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in any documentation executed by such Lender pursuant
to Section 2.02(g), as applicable.
 
 
4

--------------------------------------------------------------------------------

 
 
“Applicable Rate” means (a) with respect to the Incremental Term Loans made
pursuant to any Incremental Term Loan Lender Joinder Agreement, the
percentage(s) per annum set forth in such Incremental Term Loan Lender Joinder
Agreement, and (b) with respect to Revolving Loans, Term Loans, Swingline Loans,
Letter of Credit Fees and the fees payable pursuant to Section 2.09(a), the
following percentages per annum, based upon the Consolidated Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):
 
Pricing Tier
Consolidated Net
Leverage Ratio
Commitment Fee
and Term Facility
Commitment Fee
Letter of
Credit Fee
Eurocurrency
 Rate Loans
Base Rate
Loans
I
³ 2.75 to 1.0
0.45%
2.50%
2.50%
1.50%
II
< 2.75 to 1.0 but ³ 2.25 to 1.0
0.40%
2.25%
2.25%
1.25%
III
< 2.25 to 1.0 but ³ 1.75 to 1.0
0.35%
2.00%
2.00%
1.00%
IV
< 1.75 to 1.0
0.30%
1.75%
1.75%
0.75%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date on which such Compliance Certificate is delivered
in accordance with Section 6.02(b), whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Consolidated Net Leverage Ratio
contained in such Compliance Certificate.  The Applicable Rate in effect from
the Closing Date through the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the fiscal
quarter ending September 30, 2016 shall be determined based upon Pricing Tier
II.  Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03 (or any Existing Letters of Credit are at such time
outstanding), the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.
 
 
5

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means MLPFS and SunTrust Robinson Humphrey, Inc., in their
respective capacities as joint lead arrangers and joint bookrunners.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in respect of any Sale
and Leaseback Transaction of any Person, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.
 
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended November 30, 2015,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Revolving
Facility Maturity Date, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Revolving Commitments of all Revolving Lenders and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02, and (b) in
respect of the Term Facility, the period from and including the Closing Date to
the earliest of (i) September 17, 2016, (ii) the date of termination of the Term
Commitments of all Term Lenders pursuant to Section 2.06, and (iii) the date of
termination of the Term Commitments of all Term Lenders pursuant to Section
8.02.
 
“Available Amount” means, as of any date of determination, an amount equal to
(a) the sum of, without duplication, (i) $25,000,000, plus (ii) an amount, not
less than zero in the aggregate, equal to fifty percent (50%) of the cumulative
Consolidated Net Income of the Borrower for the period (taken as one accounting
period) commencing from the first day of the first full fiscal quarter following
the Closing Date to the end of the fiscal quarter most recently ended prior to
such date of determination in respect of which a Compliance Certificate has been
delivered as required hereunder, plus (iii) one hundred percent (100%) of the
net cash proceeds received by the Borrower prior to such date of determination
from issuances after the Closing Date of Qualified Capital Stock of the Borrower
(solely to the extent such net cash proceeds are Not Otherwise Applied), plus
(iv) the amount of any Investment made following the Closing Date in reliance on
the Available Amount to the extent that such amount is returned in cash prior to
such date of determination from the return of or return on principal of such
Investment (other than a sale to a Loan Party or Restricted Subsidiary), or from
a dividend or interest received with respect to such Investment, plus (v) the
amount by which Indebtedness of the Borrower or its Restricted Subsidiaries is
reduced on the Borrower’s Consolidated balance sheet prior to such date of
determination upon the conversion or exchange of such Indebtedness for Qualified
Capital Stock of the Borrower (less the amount of any cash or the Fair Market
Value of other property distributed by the Borrower or any Restricted Subsidiary
upon such conversion or exchange, other than in connection with a
restructuring), plus (vi) in the event that the Borrower re-designates any
Unrestricted Subsidiary (other than any Subsidiary that was an Excluded
Subsidiary on the Closing Date, any Excluded Subsidiary or any other
Unrestricted Subsidiary to which any Subsidiary that was an Excluded Subsidiary
on the Closing Date or any other Excluded Subsidiary transfers all or any
significant portion of its assets after the Closing Date) as a Restricted
Subsidiary after the Closing Date but prior to such date of determination, the
Fair Market Value (as determined in good faith by the Borrower (such
determination to be subject to the approval of the Administrative Agent (not to
be unreasonably withheld or delayed))) of the Borrower’s Investment in such
Unrestricted Subsidiary at the time of such re-designation, minus (b) the sum of
(i) the cumulative aggregate amount of all Investments made in reliance on the
Available Amount pursuant to Section 7.03(m), plus (ii) the cumulative aggregate
amount of all Restricted Payments made in reliance on the Available Amount
pursuant to Section 7.06(g) plus (iii) the cumulative aggregate amount of all
Junior Debt Payments made in reliance on the Available Amount pursuant to
Section 7.14(b).
 
 
6

--------------------------------------------------------------------------------

 
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Revolving Loan, a Term Loan or an Incremental Term Loan
that bears interest based on the Base Rate.  All Base Rate Loans shall be
denominated in Dollars.
 
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.
 
 
7

--------------------------------------------------------------------------------

 
 
“Boeing License Agreement” means that certain Assignment and License of
Intellectual Property, dated as of August 2, 2005, among The Boeing Company,
Boeing Management Company and Aerojet Rocketdyne of DE, Inc. (formerly known as
Ruby Acquisition Enterprises Co.).
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Borrowing, a Swingline Borrowing, a Term Borrowing
or an Incremental Term Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, (a)
if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a TARGET Day; (c) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Administrative Agent and the applicable L/C Issuer, and/or
(c) if the Administrative Agent and the applicable L/C Issuer or Swingline
Lender shall agree, in their sole discretion, other credit support, in each
case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided, that, the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition (“Government Obligations”), (b) Dollar denominated (or
Alternative Currency fully hedged to the Dollar) time deposits, certificates of
deposit, eurodollar time deposits and eurodollar certificates of deposit of (i)
any domestic commercial bank of recognized standing having capital and surplus
in excess of $250,000,000 or (ii) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than three hundred sixty-four (364) days
from the date of acquisition, (c) commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within twelve (12) months of the date
of acquisition, (d) repurchase agreements with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations of the types described
in clauses (a) and (b) above, (e) obligations of any state of the United States
or any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment, (f) auction preferred stock
rated in the highest short-term credit rating category by S&P or Moody’s, and
(g) Investments in money market and tax-exempt mutual funds that (i) comply with
SEC Regulation 2a-7 under the Investment Company Act of 1940, and (ii) invest
substantially all their assets in securities of the types described in clauses
(a) through (f) above.
 
 
8

--------------------------------------------------------------------------------

 
 
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
 
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) in
the case of any Cash Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date, a Lender or an Affiliate of a Lender and a
party to a Cash Management Agreement with a Loan Party; provided, however, that
for any of the foregoing to be included as a “Secured Cash Management Agreement”
on any date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
 
9

--------------------------------------------------------------------------------

 
 
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Equity Interests representing forty-five percent
(45%) or more of the aggregate ordinary voting power in the election of the
Board of Directors of the Borrower represented by the issued and outstanding
Equity Interests of the Borrower on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right).
 
“Closing Date” means June 17, 2016.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.  Notwithstanding anything in the
Loan Documents to the contrary, the term “Collateral” shall not include any
Excluded Property.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, any Mortgaged Property Support Documents, the
Qualifying Control Agreements, each Joinder Agreement, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
 
“Commitment” means a Term Commitment, a Revolving Commitment or an Incremental
Term Commitment, as the context may require.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
 
“Consolidated EBITDAP” means, for any period, for the Borrower and its
Restricted Subsidiaries on a Consolidated basis, an amount equal to Consolidated
Net Income for such period (a) plus the following, without duplication, to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges for such period, (ii) tax expense (including, without
limitation, any federal, state, local and foreign income (or equivalent) taxes)
of the Borrower and its Restricted Subsidiaries for such period, (iii)
depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses or charges (excluding
amortization of a prepaid cash expense that was paid in a prior period, and
provided that if any such other non-cash charges represent an accrual or reserve
for potential cash items in any future period, (A) the Borrower may determine
not to add back such non-cash charge in the current period and (B) to the extent
the Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDAP to such extent) of the Borrower and its Restricted Subsidiaries for such
period, and (iv) the amount of net cost savings and synergies projected by the
Borrower, as determined by the chief financial officer of the Borrower, to be
realized as a result of specified actions taken or reasonably expected to be
taken within twelve (12) months after the date of determination to take such
action, in the reasonable judgment of the chief financial officer of the
Borrower (calculated on a Pro Forma Basis as though such cost savings or
synergies had been realized on the first day of such period and as if such cost
savings and synergies were realized during the entirety of such period), net of
the amount of actual benefits realized during such period from such actions;
provided, that, (A) such cost savings or synergies are reasonably identifiable
and factually supportable and (B) the aggregate amount added back pursuant to
this clause (a)(iv) for any period shall not exceed twenty percent (20%) of
Consolidated EBITDAP (calculated without giving effect to the add backs
permitted pursuant to this clause (a)(iv)) for such period, and (b) minus the
following, without duplication, to the extent included in calculating such
Consolidated Net Income: (i) all non-cash income or gains for such period, and
(ii) federal, state, local and foreign income tax credits of the Borrower and
its Restricted Subsidiaries during such period.  Notwithstanding anything to the
contrary set forth in this definition, subject to Section 1.03(d), “Consolidated
EBITDAP” for (w) the fiscal quarter ended June 30, 2015, shall be equal to
$73,100,000, (x) the fiscal quarter ended September 30, 2015, shall be equal to
$58,300,000, (y) for the fiscal quarter ended December 31, 2015, shall be equal
to $57,400,000, and (z) for the fiscal quarter ended March 31, 2016, shall be
equal to $43,000,000.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) the amount of all Consolidated
Funded Indebtedness that is secured by a first priority security interest on any
asset or property of the Borrower or any Restricted Subsidiary as of such date
minus (ii) Designated Cash as of such date of determination in an aggregate
amount not to exceed $165,000,000 to (b) Consolidated EBITDAP for the
Measurement Period most recently ended on or prior to such date.
 
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Restricted Subsidiaries on a Consolidated basis determined in accordance
with GAAP.
 
“Consolidated Interest Charges” means, for any period, the sum of, without
duplication, all interest expense (excluding amortization of debt discount and
premium and any interest obligations paid in Qualified Capital Stock of the
Borrower, but including the interest component under Capitalized Leases) for
such period of the Borrower and its Restricted Subsidiaries on a Consolidated
basis; provided, that, interest expense with respect to any Indebtedness to the
extent the proceeds of such Indebtedness are held in a blocked account with the
Administrative Agent or a separate account with an escrow agent shall not be
included as Consolidated Interest Charges.  The parties hereto acknowledge and
agree that Letter of Credit Fees and any fronting fees and other fees, costs and
charges described in Section 2.03(i) shall be included as “Consolidated Interest
Charges” to the extent required for purposes of computing any financial
covenants hereunder, but shall not be considered to be interest on borrowings.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDAP for the Measurement Period most recently
ended on or prior to such date to (b) Consolidated Interest Charges (net of
interest income) for the Measurement Period most recently ended on or prior to
such date.  Notwithstanding the foregoing, for any calculation of the
Consolidated Interest Charge Coverage Ratio occurring prior to the one-year
anniversary of the Closing Date, actual Consolidated Interest Charges shall be
annualized for purposes of calculating Consolidated Interest Charges for the
relevant Measurement Period.
 
 
11

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries on a Consolidated basis for such period
as determined in accordance with GAAP and before any reduction in respect of
preferred stock dividends; provided, that, Consolidated Net Income shall exclude
(a) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with (i) any Disposition outside the
ordinary course of business, or (ii) the Disposition of any Equity Interest or
the extinguishment of any Indebtedness; (b) any restructuring charges or
reserves (which shall include retention, severance, systems establishment cost,
excess pension charges, contract termination costs, including future lease
commitments, costs related to start up, closure, relocation or consolidation of
facilities, costs to relocate employees, consulting fees, one time information
technology costs, one time branding costs and losses on the sale of assets and
from closures) in an aggregate amount for all cash charges not to exceed
$20,000,000 in any Measurement Period; (c) any extraordinary gain (or loss) or
non-recurring or unusual items, together with any related provision for taxes on
such gain (or loss), or item including (i) Acquisition-related pension or
employee benefit expenses, and (ii) fees and expenses related to the issuance of
Equity Interests or Indebtedness, Permitted Acquisitions or Investments
permitted pursuant to Section 7.03; provided, that, any cash payment made in
connection with a non-cash charge (other than any non-cash charge under clause
(b) hereof) excluded from Consolidated Net Income in a prior period shall be
deducted from the calculation of Consolidated Net Income in the period such
payment is actually made; (d) any net income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period); (e) any gain (or loss), together with any related provision
for taxes on such gain (or loss), attributable to the early repurchase,
extinguishment or conversion of Indebtedness, hedging obligations or other
derivative instruments (including any premiums paid) and the write-off of any
issuance costs incurred by such Person in connection with the refinancing or
repayment of any Indebtedness; (f) any after-tax effect of income (or loss) from
the early extinguishment or conversion of Indebtedness or obligations under Swap
Contracts or other derivative instruments; (g) any non-cash charge, expense or
other impact or adjustment attributable to application of the purchase method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase accounting adjustments); (h) any non-cash
asset impairment charge, including with respect to goodwill or other intangible
assets and equity method investments and any write-ups, write-downs or
write-offs of assets (including intangible assets, goodwill and deferred
financing costs but excluding accounts receivable); (i) any non-cash
compensation expense realized for grants of performance shares, stock options or
other rights to officers, directors and employees; provided, that, such shares,
options or other rights can be redeemed at the option of the holder only for
Equity Interests of any Loan Party (other than Disqualified Capital Stock); (j)
any non-cash gains or losses, together with any related provision for taxes on
such gains or losses, related to retirement benefit plans and any non-cash
employee-related benefit expenses; (k) any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations denominated in a currency other than the functional currency of such
Person; (l) the non-cash portion of “straight-line” rent expense; (m) non-cash
charges for deferred tax asset allowances; (n) the amount of any minority
interest expense consisting of Subsidiary income attributable to minority equity
interest of third parties in any non-wholly owned Subsidiary; (o) charges
related to legal matters involving the Borrower and its Subsidiaries with
respect to the Specified Legal Claims in an amount not to exceed $30,000,000 in
the aggregate after the Closing Date; (p) earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments; and (q) the cumulative
effect of a change in accounting principles.  It is understood and agreed that
the Consolidated Net Income of any Restricted Subsidiary shall be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that Consolidated Net Income is not at the date
of determination permitted without any prior approval of a Governmental
Authority (that has not been obtained) or, directly or indirectly, by operation
of the terms of its Organization Documents or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or the holders of its Equity Interests.  In addition,
to the extent not already included in the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Permitted Acquisition, Investment or any
Disposition of assets permitted under this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the total of (i) Consolidated Funded Indebtedness of the Borrower
and its Restricted Subsidiaries as of such date minus (ii) Designated Cash as of
such date of determination, in an aggregate amount not to exceed $165,000,000 to
(b) Consolidated EBITDAP for the Measurement Period most recently ended on or
prior to such date.
 
“Consolidated Total Assets” means the book value, determined on a Consolidated
basis in accordance with GAAP, of all assets of the Borrower and its Restricted
Subsidiaries.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Convertible Bond Indebtedness” means Indebtedness (including, for the avoidance
of doubt, the 2.25% Convertible Notes and the 4.0625% Convertible Notes) having
a feature which entitles the holder thereof to convert or exchange all or a
portion of such Indebtedness into or by reference to Equity Interests of the
Borrower.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“December 2015 Financial Statements” has the meaning specified in Section
4.01(d)(iii).
 
“Debt Issuance” means the issuance by any Loan Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under Section
7.02.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.
 
 
13

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.
 
“Designated Cash” means, as of any date of determination, the sum of (a)
unrestricted cash and Cash Equivalents of the Loan Parties subject to Qualifying
Control Agreements, plus (b) Earmarked Cash, in each case, as of such date of
determination; provided, that, “Designated Cash” as of any date of determination
shall only include that portion of cash and Cash Equivalents subject to a
Qualifying Control Agreement and that portion of Earmarked Cash that, when taken
together, exceed $35,000,000 in the aggregate.  It is understood and agreed
that, for purposes of any calculation of the Consolidated Net Leverage Ratio or
the Consolidated First Lien Net Leverage Ratio in connection with determining
the permissibility of any incurrence of Indebtedness, the identifiable proceeds
of such Indebtedness shall not qualify as “Designated Cash” for the purposes of
such calculation.
 
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject or target of any Sanction.
 
 
14

--------------------------------------------------------------------------------

 
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or any
Restricted Subsidiary (or the granting of any option or other right to do any of
the foregoing), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith or any issuance by any Restricted Subsidiary of its
Equity Interests, but excluding (a) Specified Sales (provided, that, in each
case, at least seventy-five percent (75%) of the aggregate consideration
received in connection with such disposition is received in cash or Cash
Equivalents), (b) sales, transfers, or other dispositions of any assets that are
obsolete, worn out or no longer useful by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, (c) any sales, transfers,
licenses, leases or other dispositions of property by a Loan Party to any other
Loan Party (provided, that prior to or simultaneously with any such sale, lease
or transfer, all actions required by the Administrative Agent shall be taken to
ensure the continued perfection and priority of the Administrative Agent’s Liens
on such property or assets), (d) any disposition of property or assets giving
rise to a Recovery Event (so long as at least seventy-five percent (75%) of the
aggregate consideration received in connection with such Recovery Event is
received in cash or Cash Equivalents), (e) the sale or discount, in each case
without recourse and in the ordinary course of business, of accounts receivable
or other long-term receivables (i) which are overdue, or (ii) which the Borrower
or any Restricted Subsidiary may reasonably deem are difficult or uneconomical
to collect but only in connection with the compromise or collection thereof
consistent with customary industry practice and not as part of any bulk sale or
financing of receivables (provided, that, in each case, at least seventy-five
percent (75%) of the aggregate consideration received in connection with such
disposition is received in cash or Cash Equivalents), (f) the license of
Intellectual Property (provided, that, (i) such license shall be assignable to
the Administrative Agent without the consent of the licensee, (ii) no such
license shall (A) transfer ownership of such Intellectual Property to any other
Person, or (B) require the Borrower or any of its Restricted Subsidiaries to pay
any fees for any such use, and (iii) at least seventy-five percent (75%) of the
aggregate consideration received in connection with such license is received in
cash or Cash Equivalents), and (g) the contribution of assets that are not
material to the business of the Loan Parties (which may include the sale of such
assets and the corresponding contribution of the cash proceeds resulting from
such sale) or the contribution of real property of the Loan Parties to any Plan
to meet the minimum funding requirements of such Plan).
 
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Latest Maturity Date, (b) requires the
payment of any cash dividends, (c) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests referred to in clause (a) or (b) above, in each case at any
time prior to the ninety-first (91st) day after the Latest Maturity Date, or (d)
contains any repurchase obligation which may come into effect prior to payment
in full of all Obligations; provided, that, any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
are convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or repurchase such Equity Interests upon the occurrence of a
change in control or an asset sale occurring prior to the ninety-first (91st)
day after the Latest Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof may not redeem or
repurchase any such Equity Interests pursuant to such provisions prior to the
Facility Termination Date.
 
“Dollar” and “$” mean lawful money of the United States.
 
 
15

--------------------------------------------------------------------------------

 
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Earmarked Cash” means cash and Cash Equivalents of the Loan Parties held in a
blocked account with the Administrative Agent or a separate account with an
escrow agent, in each case, that are earmarked for the permanent reduction of
Indebtedness of the Loan Parties.
 
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Restricted Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.  For purposes of determining the amount of any
Earn Out Obligations, the amount of Earn Out Obligations shall be deemed to be
the aggregate liability in respect thereof, as determined in accordance with
GAAP.
 
“Easton Development Company” means Easton Development Company, LLC.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assets” means fixed or capital assets that are used or useful in the
same or a related line of business as the Borrower and its Restricted
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
 
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated.  If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or an L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent no longer being readily calculable with respect to such
currency, (c) the provision for such currency becoming impracticable for the
Lenders or (d) such currency no longer being one in which the Required Lenders
are willing to make such Credit Extensions (each of clause (a), (b), (c) and
(d), a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Borrower, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist.  Within ten (10) Business Days after receipt of such notice from
the Administrative Agent, the Borrower shall repay all Loans in such currency to
which any Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.
 
 
16

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits or governmental requirements or restrictions relating to pollution and
the protection of the environment or the release of any Hazardous Materials into
the environment.
 
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower, any other Loan Party or any of their respective Restricted
Subsidiaries resulting from or based upon (a) violation of any Environmental Law
or any Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Environmental Liens” means Liens in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or any limitations or restrictions
relating to Environmental Laws placed upon any real property owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries by any
Governmental Authority or court due to an Environmental Liability, or (b)
damages relating to, or costs incurred by such Governmental Authority in
response to, a release or threatened release into the environment of any
Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, but not limited to, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination; provided, that, Equity Interests shall not include Convertible
Bond Indebtedness.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
 
17

--------------------------------------------------------------------------------

 
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate or (h) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Euro” and “€” means the single currency of the Participating Member States.
 
“Eurocurrency Rate” means:
 
(a)           for any Interest Period with respect to any Credit Extension:
 
(i)           denominated in a LIBOR Quoted Currency, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBO Rate”) at or about 11:00 a.m. (London
time), on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period; and
 
(ii)           denominated in any Non-LIBOR Quoted Currency, the rate per annum
as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 1.09; and
 
(b)           for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBO Rate, at or about 11:00 a.m.
(London time), two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
 
provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Deposit and Securities Accounts” means (a) employee benefits accounts,
and (b) trust accounts that prohibit the applicable Loan Party from entering
into a Qualifying Control Agreement with respect to such account.
 
“Excluded Property” means, with respect to any Loan Party, (a) (i) any owned
real property other than the Mortgaged Properties, and (ii) any leased real
property, (b) unless requested by the Administrative Agent or the Required
Lenders, any personal property (including, without limitation, motor vehicles)
in respect of which perfection of a Lien is not either (i) governed by the
Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) the Equity Interests of any Subsidiary to the
extent not required to be pledged to secure the Secured Obligations pursuant to
Section 6.14(a), (d) any property which, subject to the terms of Section
7.02(c), is subject to a Lien of the type described in Section 7.01(c) pursuant
to documents that prohibit such Loan Party from granting any other Liens in such
property, (e) any real or personal property as to which the Administrative Agent
and the Borrower agree in writing that the costs or other consequences of
obtaining a security interest or perfection thereof are excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (f) any
“intent-to-use” application for registration of a Trademark (as defined in the
Security Agreement) of such Loan Party filed in the United States Patent and
Trademark Office pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law, and (g) any general
intangible, investment property or other right of any Loan Party arising under
any contract, instrument, license or other document if (but only to the extent
that) the grant of a security interest therein would constitute a violation of a
valid and enforceable restriction in respect of such general intangible,
investment property or other right in favor of a third party or under any law,
regulation, permit, order or decree of any Governmental Authority, unless and
until all required consents shall have been obtained; provided, that, (i) any
such restriction described in this clause (g) on the security interests granted
under the Collateral Documents shall only apply to the extent that any such
restriction could not be rendered ineffective pursuant to the UCC or any other
applicable Law or principles of equity and (ii) in the event of the termination
or elimination of any such restriction, a security interest in such assets shall
be automatically and simultaneously granted under the Collateral Documents and
such assets shall be included as Collateral.
 
“Excluded Subsidiary” means (a) Easton Development Company, and (b) any other
direct or indirect Subsidiary of the Borrower designated by the Borrower as an
“Excluded Subsidiary” by notice to the Administrative Agent which is formed for
the sole purpose of holding, managing, developing or monetizing any of the real
property assets of such Subsidiary and any other activity reasonably related
thereto; provided, that, a Subsidiary shall cease to be an “Excluded Subsidiary”
to the extent that it conducts any material activities or business other than
the foregoing.
 
 
19

--------------------------------------------------------------------------------

 
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell”, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
 
“Existing Letters of Credit” means those certain letters of credit described by
issuer, date of issuance, letter of credit number, undrawn amount, name of
beneficiary and date of expiry as set forth on Schedule 1.01(c).
 
“Facility” means the Term Facility, the Revolving Facility or any Incremental
Term Facility, as the context may require.
 
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the applicable L/C Issuer shall have been made).
 
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.
 
 
20

--------------------------------------------------------------------------------

 
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately prior Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
 
“Fee Letter” means the fee letter agreement, dated April 27, 2016, among the
Borrower, the Administrative Agent and MLPFS.
 
“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.
 
“Flood Laws” means The National Flood Insurance Reform Act of 1994 and related
legislation.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
 
21

--------------------------------------------------------------------------------

 
 
“Funded Indebtedness” means as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money (including the Obligations), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, or upon which
interest payments are customarily made, (c) the maximum amount of Earn Out
Obligations to the extent such Earn Out Obligations appear as liabilities on a
balance sheet of such Person, (d) all Attributable Indebtedness, (e) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Capital Stock in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (f) all Indebtedness of others of the types described in
clauses (a) through (e) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees with respect to Funded Indebtedness of the
types specified in clauses (a) through (f) hereof of another Person, and (h) all
Indebtedness of the types described in clauses (a) through (g) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer (to the extent that such Person is liable therefore)
calculated based on the percentage of such Indebtedness for which such Person is
liable; provided, that, Funded Indebtedness shall not include (i) Indebtedness
permitted under Sections 7.02(j) and (m), (ii) any Indebtedness of the Loan
Parties backed by Earmarked Cash, or (iii) other Indebtedness to the extent the
proceeds of such Indebtedness are held in a blocked account with the
Administrative Agent or a separate account with an escrow agent, in each case,
for purposes of funding a Permitted Acquisition.
 
“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
 
“GDX Automotive SAS Judgments” means any legal judgments rendered under French
law against GDX Automotive SAS.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
 
 
22

--------------------------------------------------------------------------------

 
 
“Guaranteed Obligations” has the meaning specified in Section 10.01.
 
“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.13, (c)
with respect to Additional Secured Obligations owing by any Loan Party and any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, the Borrower, and (d) the
successor and permitted assigns of the foregoing; provided, however, in no event
shall an Excluded Subsidiary be a Guarantor.
 
“Guaranty” means, collectively, (a) the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, and (b) each other guaranty delivered
pursuant to Section 6.13.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes, defined or regulated pursuant to any
Environmental Law.
 
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract permitted under Article VI
and VII, is a Lender or an Affiliate of a Lender or (b) in the case of any Swap
Contract permitted under Article VI and VII in effect on or prior to the Closing
Date, is, as of the Closing Date, a Lender or an Affiliate of a Lender and a
party to a Swap Contract permitted under Article VI and VII with a Loan Party;
provided, that, in the case of a Secured Hedge Agreement with a Person who is no
longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Secured Hedge Agreement; provided, further, that for any of the
foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
 
“HMT” has the meaning set forth in the definition of “Sanction(s)”.
 
“Honor Date” has the meaning set forth in Section 2.03(c).
 
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
 
 
23

--------------------------------------------------------------------------------

 
 
“Incremental Facility” has the meaning set forth in Section 2.02(g).
 
“Incremental Increase Amount” means, as of any date of determination, the
greater of (a) the total of (i) $250,000,000 minus (ii) the aggregate amount of
any Incremental Facilities incurred in reliance on clause (a)(i) prior to such
date pursuant to Section 2.02(g) and (b) any amount, such that after giving
effect to such Incremental Facility (assuming for such purposes that such
Incremental Facility is fully drawn) on a Pro Forma Basis, the Consolidated
First Lien Net Leverage Ratio as of such date does not exceed 3.25 to 1.0.
 
“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and under the same Incremental Term
Facility and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Incremental Term Lenders with respect to such
Incremental Term Facility pursuant to Section 2.01(c).
 
“Incremental Term Commitment” means, as to each Incremental Term Lender with
respect to an Incremental Term Facility, its obligation to make Incremental Term
Loans with respect to such Incremental Term Facility pursuant to an Incremental
Term Loan Lender Joinder Agreement; provided, that, at any time after the
funding of an Incremental Term Facility, any determination of “Required Lenders”
shall include the Outstanding Amount of all Incremental Term Loans with respect
to such Incremental Term Facility.
 
“Incremental Term Facility” means, at any time, with respect to any Incremental
Term Loan Lender Joinder Agreement, the aggregate principal amount of all
Incremental Term Loans made by Incremental Term Lenders pursuant to such
Incremental Term Loan Lender Joinder Agreement that are outstanding at such
time.
 
“Incremental Term Lender” means each of the Persons identified as an
“Incremental Term Lender” in an Incremental Term Loan Lender Joinder Agreement
(so long as such Persons are Lenders at the time of execution of such
Incremental Term Loan Lender Joinder Agreement or other Persons selected at such
time by the Borrower and acceptable to the Administrative Agent (so long as such
Persons would be permitted at such time by Section 11.06(b)(v) to become
assignees hereunder)), together with their respective successors and assigns.
 
“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit C, or such other form as shall be
reasonably approved by the Administrative Agent, executed and delivered in
accordance with the provisions of Section 2.02(g)(ii).
 
“Incremental Term Loan” means an advance made by an Incremental Term Lender
under an Incremental Term Facility.
 
“Incremental Term Loan Maturity Date” with respect to any Incremental Term
Facility, has the meaning set forth in the applicable Incremental Term Loan
Lender Joinder Agreement for such Incremental Term Facility.
 
“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit D.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money (including the Obligations), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, or upon which
interest payments are customarily made, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, the maximum
amount of Earn Out Obligations) of such Person incurred, issued or assumed as
the deferred purchase price of property or services purchased by such Person
(other than trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all Attributable
Indebtedness, (f) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Capital Stock in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) payment obligations of such Person under non-compete
agreements, (i) the Swap Termination Value of any Swap Contract, (j) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (k) all Indebtedness of others of the types described in
clauses (a) through (j) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (l) all Guarantees with respect to Indebtedness of the types
specified in clauses (a) through (k) hereof of another Person, and (m) all
Indebtedness of the types described in clauses (a) through (l) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer (to the extent that such Person is liable therefore)
calculated based on the percentage of such Indebtedness for which such Person is
liable.
 
 
24

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.
 
“Intercompany Debt” has the meaning specified in Section 7.02.
 
“Intercreditor Agreement” means that certain intercreditor agreement dated as of
June 14, 2013 by and between the Administrative Agent (in replacement of and as
successor to Wells Fargo) and U.S. Bank National Association, as amended or
otherwise modified.
 
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three (3) months, the respective
dates that fall every three (3) months after the beginning of such Interest
Period shall also be Interest Payment Dates, and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Facility for
purposes of this definition).
 
 
25

--------------------------------------------------------------------------------

 
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (or, in the case of the initial
Revolving Borrowing and the initial Term Borrowing, such other period as may be
agreed by the Administrative Agent) (in each case, subject to availability for
the interest rate applicable to the relevant currency), as selected by the
Borrower in its Loan Notice, or such other period that is twelve (12) or fewer
months requested by the Borrower and consented to by all of the Lenders with
respect to the Facility under which such Eurocurrency Rate Loan is to be made;
provided, that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately prior Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Interim Financial Statements” has the meaning specified in Section 4.01(d)(ii).
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guarantees Indebtedness of such other
Person), or (c) an Acquisition.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
 
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E, executed and delivered in accordance with the provisions of Section
6.13.
 
“Junior Debt Payment” has the meaning set forth in Section 7.14.
 
“Latest Maturity Date” means, at any date of determination, the latest of the
Stated Maturity Date, the Revolving Facility Maturity Date, the Term Facility
Maturity Date, and the latest Incremental Term Loan Maturity Date.
 
 
26

--------------------------------------------------------------------------------

 
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
 
“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.03 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such L/C Issuer’s
name on Schedule 1.01(d), as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of such Letters of Credit hereunder,
(b) Wells Fargo in its capacity as issuer of the Existing Letters of Credit, or
any successor issuer of such Existing Letters of Credit, (c) such other Lenders
selected by the Borrower pursuant to Section 2.03(l) from time to time to issue
Letters of Credit (provided, that, no Lender shall be required to become an L/C
Issuer pursuant to this clause (c) without such Lender’s consent), or any
successor issuer thereof, or (d) any Lender selected by the Borrower (with the
prior consent of the Administrative Agent) to replace a Lender who is a
Defaulting Lender at the time of such Lender’s appointment as an L/C Issuer
(provided, that, no Lender shall be required to become an L/C Issuer pursuant to
this clause (d) without such Lender’s consent), or any successor issuer thereof.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings).  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement (including each Incremental Term Lender) and, their successors and
assigns and, unless the context requires otherwise, includes the Swingline
Lender.
 
“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
 
 
27

--------------------------------------------------------------------------------

 
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is ten (10) days prior to
the Revolving Facility Maturity Date (or, if such day is not a Business Day, the
immediately prior Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Report” means a certificate substantially in the form of
Exhibit F or any other form reasonably approved by the Administrative Agent.
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Revolving Facility.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.
 
“Leverage Increase Period” has the meaning specified in Section 7.11(a).
 
“LIBO Rate” has the meaning specified in the definition of Eurocurrency Rate.
 
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
 
“LIBOR Quoted Currency” means Dollars, Euro, and Sterling, in each case as long
as there is a published LIBO Rate with respect thereto.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan, an Incremental Term Loan or a
Swingline Loan.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letter, each Issuer Document, each Incremental
Term Loan Lender Joinder Agreement, each Joinder Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14, the Intercreditor Agreement, any intercreditor agreement entered
into by the Administrative Agent in connection with Additional Second Lien
Indebtedness, any subordination agreement entered into by the Administrative
Agent in connection with any Indebtedness permitted hereunder, the Successor
Agency Agreement, and all other certificates, agreements, documents and
instruments executed and delivered, in each case, by or on behalf of any Loan
Party pursuant to the foregoing (but specifically excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).
 
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
G or such other form as may be approved by the Administrative Agent  (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
 
 
28

--------------------------------------------------------------------------------

 
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, or financial
condition of the Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
 
“Material Contract” means, with respect to the Borrower and its Restricted
Subsidiaries, (a) any contract, agreement, permit or license, written or oral,
of the Borrower or any of its Restricted Subsidiaries representing at least ten
percent (10%) of the Consolidated revenues of the Borrower and its Restricted
Subsidiaries for the most recently completed fiscal year of the Borrower for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a), or (b) any other contract, agreement, permit or license,
written or oral, of the Borrower or any of its Restricted Subsidiaries as to
which the breach, nonperformance, cancellation or failure to renew in accordance
with the terms thereof by any party thereto, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
“Material Domestic Subsidiary” means any Domestic Restricted Subsidiary of the
Borrower (a) that provides a Guarantee of any other Indebtedness of the Borrower
or any of its Restricted Subsidiaries, or (b) the Consolidated Total Assets of
which were more than ten percent (10%) of the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries as of the end of the most recently
completed fiscal year of the Borrower for which the Borrower was required to
deliver financial statements pursuant to Section 6.01(a) (or, in the case of any
such calculation required prior to the delivery of such financial statements,
the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as
of December 31, 2015); provided, that, in the event that the aggregate of the
Consolidated Total Assets of all Domestic Restricted Subsidiaries of the
Borrower that do not constitute Material Domestic Subsidiaries exceeds ten
percent (10%) of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries as of the end of the most recently completed fiscal year
of the Borrower for which the Borrower was required to deliver financial
statements pursuant to Section 6.01(a) (or, in the case of any such calculation
required prior to the delivery of such financial statements, the Consolidated
Total Assets of the Borrower and its Restricted Subsidiaries as of December 31,
2015), the Borrower (or the Administrative Agent, in the event the Borrower has
failed to do so within ten (10) days of request therefor by the Administrative
Agent) shall, to the extent necessary, designate sufficient Domestic Restricted
Subsidiaries of the Borrower to be deemed to be “Material Domestic Subsidiaries”
to eliminate such excess, and such designated Domestic Restricted Subsidiaries
of the Borrower shall thereafter constitute Material Domestic Subsidiaries.
 
“Material Foreign Subsidiary” means any Foreign Restricted Subsidiary of the
Borrower the Consolidated Total Assets of which were more than ten percent (10%)
of the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries
as of the end of the most recently completed fiscal year of the Borrower for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) (or, in the case of any such calculation required prior to the
delivery of such financial statements, the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries as of December 31, 2015); provided,
that, in the event that the aggregate of the Consolidated Total Assets of all
Foreign Restricted Subsidiaries of the Borrower that do not constitute Material
Foreign Subsidiaries exceeds ten percent (10%) of the Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries as of the end of the most
recently completed fiscal year of the Borrower for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) (or, in the
case of any such calculation required prior to the delivery of such financial
statements, the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of December 31, 2015), the Borrower (or the Administrative
Agent, in the event the Borrower has failed to do so within ten (10) days of
request therefor by the Administrative Agent) shall, to the extent necessary,
designate sufficient Foreign Restricted Subsidiaries of the Borrower to be
deemed to be “Material Foreign Subsidiaries” to eliminate such excess, and such
designated Foreign Restricted Subsidiaries of the Borrower shall thereafter
constitute Material Foreign Subsidiaries.
 
 
29

--------------------------------------------------------------------------------

 
 
“Maturity Date” means the Revolving Facility Maturity Date, the Term Facility
Maturity Date, the Stated Maturity Date or an Incremental Term Loan Maturity
Date, as the context may require.
 
“Measurement Period” means, at any date of determination, the four (4) fiscal
quarters of the Borrower most recently completed on or prior to such date of
determination.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred five percent (105%) of the
Fronting Exposure of an L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred two
percent (102%) of the Outstanding Amount of all L/C Obligations, and (c)
otherwise, an amount determined by the Administrative Agent and the applicable
L/C Issuer in their sole discretion.
 
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint bookrunner.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust and deeds executed by a Loan
Party that purports to grant a Lien to the Administrative Agent (or a trustee
for the benefit of the Administrative Agent) for the benefit of the Secured
Parties in any Mortgaged Properties, in form and substance satisfactory to the
Administrative Agent.
 
“Mortgaged Property” means any owned property of a Loan Party listed on Schedule
5.19(c) and identified as a “Mortgaged Property”, and any other owned real
property of a Loan Party that is encumbered by a Mortgage in accordance with the
terms of this Agreement.
 
“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage:
 
(a)           a fully executed and notarized Mortgage encumbering the fee
interest of a Loan Party in such real property;
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           if requested by the Administrative Agent in its reasonable
discretion, maps or plats of an as-built survey of the sites of such real
property certified to the Administrative Agent and the title insurance company
issuing the policies referred to in clause (c) of this definition in a manner
reasonably satisfactory to each of the Administrative Agent and such title
insurance company, dated a date satisfactory to each of the Administrative Agent
and such title insurance company by an independent professional licensed land
surveyor, which maps or plats and the surveys on which they are based shall be
sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the National Society of Professional
Surveyors in 2016 with items 2, 3, 4, 6(a), 6(b), 7(a) ,7(b)(1), 7(c), 8, 9, 13,
14, 16, 17, and 19 on Table A thereof;
 
(c)           ALTA mortgagee title insurance policies issued by a nationally
recognized title insurance company reasonably acceptable to the Administrative
Agent with respect to such real property, assuring the Administrative Agent that
the Mortgage covering such real property creates a valid and enforceable first
priority mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Liens, which title insurance policies shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent and shall include such endorsements as are reasonably requested by the
Administrative Agent;
 
(d)           evidence (which, for the avoidance of doubt, will include “life of
loan” flood determinations) as to (i) whether such real property is a Flood
Hazard Property and (ii) if such real property is a Flood Hazard Property, (A)
whether the community in which such real property is located is participating in
the National Flood Insurance Program, (B) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(1) as to the fact that such real property is a Flood Hazard Property and (2) as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (C) copies of
insurance policies or certificates of insurance of the Loan Parties and their
respective Subsidiaries evidencing flood insurance reasonably satisfactory to
the Administrative Agent (and otherwise in substance and in amounts that comply
with Flood Laws) and naming the Administrative Agent and its successors and/or
assigns as sole loss payee on behalf of the Secured Parties;
 
(e)           if requested by the Administrative Agent in its sole discretion,
environmental questionnaires and environmental site assessments as to such real
property, in form and substance and from professional firms reasonably
acceptable to the Administrative Agent;
 
(f)           if requested by the Administrative Agent in its reasonable
discretion, evidence reasonably satisfactory to the Administrative Agent that
such real property, and the uses of such real property, are in compliance in all
material respects with all applicable zoning laws (the evidence submitted as to
which should include the zoning designation made for such real property, the
permitted uses of such real property under such zoning designation and, if
available, zoning requirements as to parking, lot size, ingress, egress and
building setbacks); and
 
(g)           if requested by the Administrative Agent in its reasonable
discretion, an opinion of legal counsel to the Loan Party granting the Mortgage
on such real property, addressed to the Administrative Agent and each Lender, in
form and substance reasonably acceptable to the Administrative Agent.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
 
 
31

--------------------------------------------------------------------------------

 
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Restricted Subsidiary (other than an Excluded
Subsidiary) in respect of any Disposition, Debt Issuance, or Recovery Event, net
of (a) direct costs whether paid or accrued (including, without limitation,
legal, accounting and investment banking fees, and sales commissions associated
therewith), (b) with respect to any Disposition, amounts held in escrow to be
applied as part of the purchase price of any Disposition, (c) taxes paid or
payable as a result thereof, (d) with respect to any Disposition or Recovery
Event, payment of the outstanding principal amount of, premium (if any) and
interest on any Indebtedness secured by a Lien on the assets subject to such
Disposition or Recovery Event, and (e) with respect to any Disposition or
Recovery Event, amounts payable directly or indirectly to Governmental
Authorities for such Disposition or Recovery Event to the extent required by
such Governmental Authorities or Contractual Obligations.  The term “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
proceeds from the sale or other disposition of any non-cash consideration (but
only as and when such cash is actually received) received by any Loan Party or
any Restricted Subsidiary (other than an Excluded Subsidiary) in any
Disposition, Debt Issuance, or Recovery Event and any cash or Cash Equivalents
released from escrow as part of the purchase price in connection with any
Disposition.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).
 
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
 
“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(v).
 
“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of the Available Amount that is proposed to be applied to a
particular use or transaction, that such amount has not previously been (and is
not simultaneously being) applied to anything other than such particular use or
transaction.
 
“Note” means a Term Note, a Revolving Note or an Incremental Term Note, as the
context may require.
 
“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit H or any other form reasonably approved by the Administrative Agent.
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
 
 
32

--------------------------------------------------------------------------------

 
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, that, Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction), (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), and (d) with respect to all entities, any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans,
Incremental Term Loans and Swingline Loans on any date, the Dollar Equivalent
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of the Term Loans, Revolving
Loans, Incremental Term Loans and Swingline Loans, as the case may be, occurring
on such date, and (b) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
 
33

--------------------------------------------------------------------------------

 
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, an overnight rate determined by the Administrative Agent or an L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
 
“PATRIOT Act” has the meaning specified in Section 11.19.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permitted Acquisition” means any Acquisition by a Loan Party (the Person,
assets or division, line of business or other business unit of the Person to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided, that, (a) the Target of such Acquisition operates a Permitted Business
or the assets acquired pursuant to such Acquisition are used or useful in a
Permitted Business, (b) no Event of Default shall exist or would result from
giving effect to such Acquisition, (c) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Acquisition, (i) the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) and (ii) the
Consolidated Net Leverage Ratio is at least 0.25 to 1.0 less than the ratio
required to be maintained at such time by Section 7.11(a), (d) the Target of
such Acquisition will become a Loan Party and/or the assets acquired shall be
subject to Liens in favor of the Administrative Agent, in each case in
accordance with, and to the extent required by, Section 6.14, (e) such
Acquisition shall not be a “hostile” Acquisition and shall have been approved by
the Board of Directors and/or the shareholders (or equivalent) of the applicable
Loan Party and the Target, and (f) the Administrative Agent shall have received
(i) a description of the material terms of such Acquisition, and (ii) if the
Acquisition Consideration for such Acquisition exceeds $50,000,000, (A) if
available, quarterly and audited financial statements of the Target for its most
recently ended fiscal year and any fiscal quarters ended within the fiscal year
to date, and (B) consolidated projected income statements of the Borrower and
its Subsidiaries (on a Pro Forma Basis after giving effect to such Acquisition),
all in form and substance reasonably satisfactory to the Administrative Agent;
provided, that, for any Acquisition for which the Acquisition Consideration is
less than $5,000,000, the Loan Parties shall only be required to comply with
clauses (a), (b), (c), (d) and (e) above.
 
 
34

--------------------------------------------------------------------------------

 
 
“Permitted Business” means any business that is, directly or indirectly through
a Restricted Subsidiary, the same as, or reasonably related, ancillary or
complementary to, the business of the Borrower and its Restricted Subsidiaries
on the Closing Date.
 
“Permitted Liens” has the meaning set forth in Section 7.01.
 
“Permitted Real Property Encumbrances” means (a) those Liens affecting title to
any Mortgaged Property listed in the applicable title policy in respect thereof
(or any update thereto) and found, on the date of delivery of such title policy
to the Administrative Agent in accordance with the terms of the Loan Documents,
reasonably acceptable by the Administrative Agent, (b) as to any particular real
property at any time, such easements, encroachments, covenants, restrictions,
rights of way, minor defects, irregularities or encumbrances on title which do
not, in the reasonable opinion of the Administrative Agent, materially impair
such real property for the purpose for which it is held by the applicable Loan
Party or owner, as the case may be, thereof, (c) municipal and zoning laws,
regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the Loan Party
or owner, as the case may be, of such real property, (d) general real estate
taxes and assessments not yet delinquent, (e) leases and subleases of real
property; provided, that, such leases or subleases shall be on customary terms
and reasonably acceptable to the Administrative Agent, and (f) such other items
to which the Administrative Agent may consent in its sole discretion.
 
“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the outstanding principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended on the date of such modification, refinancing,
refund, renewal or extension (or, with respect to the 2.25% Convertible Notes or
the 4.0625% Convertible Notes, the Closing Date), except by an amount equal to
(i) unpaid accrued interest and premiums thereon (including tender premiums)
plus reasonable fees and expenses (including upfront fees and original issue
discount) incurred in connection with such modification, refinancing, refunding,
renewal or extension, plus (ii) any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has (i) a
final maturity date equal to or later than the final maturity date of the
Indebtedness being modified, refinanced, refunded, renewed or extended, and (ii)
a Weighted Average Life to Maturity equal to or longer than the Weighted Average
Life to Maturity of the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) immediately before and after giving effect thereto, (i)
no Default or Event of Default shall have occurred and be continuing, and (ii)
the Loan Parties shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or (b), (d) the direct and contingent obligors of such
Indebtedness shall not be changed, as a result of or in connection with such
modification, refinancing, refunding, renewal or extension, (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Secured Obligations or secured by Liens
on the Collateral junior to those created under the Collateral Documents, such
modification, refinancing, refunding, renewal or extension is subordinated to
the Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended (it being understood that (x) any
Indebtedness secured by Liens on the Collateral junior to those created under
the Collateral Documents may be modified, refinanced, refunded, renewed or
extended with unsecured Indebtedness, and (y) the 2.25% Convertible Notes and
the 4.0625% Convertible Notes, in each case, may be modified, refinanced,
refunded, renewed or extended with unsecured Indebtedness), (f) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
unsecured, such modification, refinancing, refunding, renewal or extension shall
be unsecured, and (g) the terms (excluding pricing, fees, rate floors,
discounts, premiums and optional prepayments or redemption terms) of such
Indebtedness shall not be changed in any manner that is materially adverse,
taken as a whole, to the Borrower or any Restricted Subsidiary, as applicable,
as a result of or in connection with such modification, refinancing, refunding,
renewal or extension (it being understood that (x) any Indebtedness secured by
Liens on the Collateral junior to those created under the Collateral Documents
may be modified, refinanced, refunded, renewed or extended with unsecured
Indebtedness, and (y) the 2.25% Convertible Notes and the 4.0625% Convertible
Notes, in each case, may be modified, refinanced, refunded, renewed or extended
with unsecured Indebtedness), except for terms applicable only to periods after
the Latest Maturity Date.
 
 
35

--------------------------------------------------------------------------------

 
 
“Permitted Real Estate Exchanges” means the transfer of any owned real property
of a Loan Party (other than any Mortgaged Property) to another Person in
exchange for real property having an equivalent Fair Market Value.
 
“Permitted Real Estate Sales” means the sale of any Mortgaged Property;
provided, that, (a) no Default or Event of Default shall be existing or would
result from such sale, and (b) such sale is for Fair Market Value.
 
“Permitted Real Estate Transfers” means the contribution, sale or other transfer
of any owned real property of a Loan Party (other than any Mortgaged Property)
to an Excluded Subsidiary; provided, that, (a) no Default or Event of Default
shall be existing or would result from such contribution, sale, or other
transfer, and (b) in the event of a sale, such sale is for Fair Market Value.
 
“Permitted Transfer” means (a) any Permitted Real Estate Exchange, (b) any
Permitted Real Estate Sale, (c) any Permitted Real Estate Transfer, (d) the
grant of certain rights pertaining to “Aggregates” to (i) Granite Construction
Company pursuant to the Agreement Granting Right to Mine Aggregates dated
November 18, 2004 or (ii) to any other person pursuant to an agreement
pertaining to such rights entered into by any Loan Party or any Restricted
Subsidiary (other than an Excluded Subsidiary) subsequent to the Closing Date,
(e) the termination of any Swap Contract, (f) the sale of any Equity Interests
in any Excluded Subsidiary provided that such sale is for Fair Market Value, or
(g) any other Disposition; provided, that, in the case of this clause (g), (i)
the assets are sold for Fair Market Value, (ii) at least seventy-five percent
(75%) of the aggregate consideration for such Disposition is received in cash or
Cash Equivalents, (iii) no Event of Default exists or would result from such
Disposition, (iv) upon giving Pro Forma Effect to such Disposition, the Loan
Parties would be in compliance with the financial covenants set forth in Section
7.11 as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or (b), and
(v) the aggregate Net Cash Proceeds of such Disposition, when taken together
with the Net Cash Proceeds received from all other Dispositions made in reliance
on this clause (g) (to the extent not reinvested in Eligible Assets during the
applicable twelve (12) month period) during any twelve (12) month period, shall
not exceed ten percent (10%) of Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries as of the end of the most recently completed fiscal
year of the Borrower prior to such Disposition for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) (or, in the
case of any such calculation required prior to the delivery of such financial
statements, the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of December 31, 2015).
 
 
36

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledge Agreement” means the Fourth Amended and Restated Pledge Agreement, dated
as of the Closing Date, executed in favor of the Administrative Agent by each of
the Loan Parties.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, any disposition resulting in a Recovery Event, or sale, transfer or
other disposition that results in a Person ceasing to be a Subsidiary or any
designation of a Subsidiary as an Unrestricted Subsidiary, income statement and
cash flow statement items (whether positive or negative) attributable to the
Person or property disposed of or the Subsidiary so designated shall be excluded
and (ii) with respect to any Acquisition, Investment, or a designation of a
Subsidiary as a Restricted Subsidiary, income statement and cash flow statement
items (whether positive or negative) attributable to the Person or property
acquired or the Subsidiary so designated shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent, (b)
any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by the Borrower or any Restricted Subsidiary (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided, that, (x) Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
in respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Borrower and (y) any such calculation shall be subject to the applicable
limitations set forth in the definition of Consolidated EBITDAP.
 
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Net Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualified Acquisition” means (a) a Permitted Acquisition with aggregate
Acquisition Consideration of at least $50,000,000 or (b) a series of related
Permitted Acquisitions in any twelve (12) month period, with aggregate
Acquisition Consideration for all such Permitted Acquisitions of at least
$50,000,000.
 
“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
 
37

--------------------------------------------------------------------------------

 
 
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.
 
“Rate Determination Date” means, with respect to any Interest Period, two (2)
Business Days  prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Administrative Agent).
 
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
 
“Recovery Event” means the receipt by any Loan Party or any Restricted
Subsidiary (other than any Excluded Subsidiary) of any cash insurance proceeds
or condemnation or expropriation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets other than obsolete property or assets no
longer used or useful in the business of the Borrower and its Restricted
Subsidiaries.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Incremental Term Loans or Revolving Loans, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swingline Loan, a Swingline Loan Notice.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders at such time.  The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided, that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or an L/C Issuer, as the case may be, in making such
determination.
 
“Required Revolving Lenders” means, at any time, Lenders with Revolving
Commitments having Revolving Exposures representing more than fifty percent
(50%) of the Revolving Exposures of all Lenders with Revolving Commitments.  The
Revolving Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided, that, the amount of
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is an L/C Issuer in making such determination.
 
 
38

--------------------------------------------------------------------------------

 
 
“Rescission Offer” means a rescission offer or offers to be launched by the
Borrower under which the Borrower will offer (using cash and/or Qualified
Capital Stock) to (a) rescind and repurchase the units (consisting, in part, of
Equity Interests of the Borrower), including any unrealized losses with respect
to such units, sold to or issued to Persons in the Aerojet Rocketdyne Stock Fund
of the Aerojet Rocketdyne Savings Plan who may have been deemed to have
purchased such units that were “sold” in violation of Section 5 of the
Securities Act, or any similar state laws (the “Rescission Offer Affected
Persons”), (b) make payments to Rescission Offer Affected Persons who sold such
units at a loss or who have unrealized losses with respect to such units and (c)
pay interest to Rescission Offer Affected Persons as compensation for such
losses or unrealized losses; provided, that, the Rescission Offer shall not
include the rescission of units purchased by participants after the effective
date of the Borrower’s registration statement on Form S-8 dated June 30, 2008.
 
“Resignation Effective Date” has the meaning set forth in Section 9.06(a).
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or
controller of a Loan Party, and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent reasonably
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Restricted Subsidiaries, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of Equity Interests of the Borrower or any
of its Restricted Subsidiaries, now or hereafter outstanding, (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Restricted Subsidiaries, now or hereafter outstanding, and
(d) any payment made in cash to holders of Convertible Bond Indebtedness in
excess of the original principal (or notional) amount thereof and interest
thereon (and, to the extent not permissible to be satisfied with shares of
common stock, customary redemption, mandatory conversion or similar premiums, if
any).
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.  Each Guarantor shall be a Restricted Subsidiary.
 
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by an L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (iii) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (iv) such
additional dates as the Administrative Agent or an L/C Issuer shall determine or
the Required Lenders shall require.
 
 
39

--------------------------------------------------------------------------------

 
 
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
 
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The aggregate amount of the Revolving Commitments of all
of the Revolving Lenders on the Closing Date shall be $350,000,000.
 
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
 
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
 
“Revolving Facility Maturity Date” means June 17, 2021; provided, that, in the
event that payment in full of the Second Lien Notes has not occurred within
ninety (90) days of the Closing Date, the Revolving Facility Maturity Date
automatically shall be deemed to be the date that is ninety-one (91) days prior
to the Second Lien Notes Maturity Date; provided, further, that, in each case,
if such date is not a Business Day, the Revolving Facility Maturity Date shall
be the immediately prior Business Day.
 
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.
 
“Revolving Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit J.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby the Borrower or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
 
40

--------------------------------------------------------------------------------

 
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
 
“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including, without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Lien Indenture” means the indenture dated as of January 28, 2013, among
the Borrower, certain of the Subsidiaries of the Borrower, as subsidiary
guarantors, and U.S. Bank, National Association, as trustee and collateral
agent.
 
“Second Lien Notes” means those certain 7.125% second priority senior secured
notes of the Borrower due 2021 in an initial aggregate principal amount of
$460,000,000 issued pursuant to the Second Lien Indenture.
 
“Second Lien Notes Documents” means the Second Lien Notes, the Second Lien
Indenture, the Intercreditor Agreement and all other certificates, agreements,
documents and instruments executed and delivered, in each case, by or on behalf
of any Loan Party, pursuant to the foregoing.
 
“Second Lien Notes Maturity Date” means March 15, 2021.
 
“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI and VII between any Loan
Party and any Hedge Bank.
 
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each Indemnitee and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
 
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit K.
 
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
 
“Security Agreement” means the Fourth Amended and Restated Security Agreement,
dated as of the Closing Date, executed in favor of the Administrative Agent by
each of the Loan Parties.
 
 
41

--------------------------------------------------------------------------------

 
 
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
 
“Snappon Judgments” means any legal judgments rendered under French law against
Snappon SA, a French subsidiary of the Borrower.
 
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit L.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on their debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond the ability of such Person to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
the property of such Person would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Special Notice Currency” means, at any time, any Alternative Currency other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Specified Legal Claims” means claims arising from (a) environmental and
litigation matters discussed in the Borrower’s Annual Reports on Form 10-K or
Quarterly Reports on Form 10-Q, and (b) additional matters disclosed on Schedule
1.01(f).
 
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
 
“Specified Sales” means the sale, transfer, lease or other disposition of (a)
inventory and materials in the ordinary course of business, and (b) cash into
Cash Equivalents or Cash Equivalents into cash.
 
“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any disposition resulting in a Recovery Event, any Investment that
results in a Person becoming a Restricted Subsidiary, any designation of a
Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary, in each
case, whether by merger, consolidation or otherwise, or any incurrence or
repayment of Indebtedness or (b) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant, calculation as
to Pro Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided, that, the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; provided, further, that
such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
 
 
42

--------------------------------------------------------------------------------

 
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Stated Maturity Date” means June 17, 2021; provided, that, if such date is not
a Business Day, the Stated Maturity Date shall be the immediately prior Business
Day.
 
“Subordinating Loan Party” has the meaning specified in Section 11.16.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
 
“Successor Agency Agreement” means that certain Agency Resignation, Appointment
and Assumption Agreement substantially in the form of Exhibit P.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 
43

--------------------------------------------------------------------------------

 
 
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.04.
 
“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
 
“Swingline Loan” has the meaning specified in Section 2.04(a).
 
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit M or such
other form as reasonably approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
 
“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000, and
(b) the Revolving Facility.  The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
 
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Tax Benefit” has the meaning specified in Section 3.01(f).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
 
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
amount of the Term Commitments of all of the Term Lenders on the Closing Date
shall be $400,000,000.
 
 
44

--------------------------------------------------------------------------------

 
 
“Term Facility” means (a) at any time during the Availability Period in respect
of such Facility, the aggregate amount of the Term Commitments at such time, and
(b) at any time thereafter, the aggregate principal amount of the Term Loans of
all Term Lenders outstanding at such time.
 
“Term Facility Maturity Date” means June 17, 2021; provided, that, in the event
that payment in full of the Second Lien Notes has not occurred within ninety
(90) days of the Closing Date, the Term Facility Maturity Date automatically
shall be deemed to be the date that is ninety-one (91) days prior to the Second
Lien Notes Maturity Date; provided, further, that, if such date is not a
Business Day, the Term Facility Maturity Date shall be the immediately prior
Business Day.
 
“Term Lender” means (a) on the Closing Date, any Lender that has a Term
Commitment at such time, (b) at any time during the Availability Period in
respect of the Term Facility, any Lender that has a Term Commitment at such
time, and (c) at any time after the Availability Period in respect of the Term
Facility, any Lender that holds Term Loans at such time.
 
“Term Loan” means an advance made by any Term Lender under the Term Facility.
 
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit N.
 
“Threshold Amount” means $25,000,000.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure, Outstanding Amount of the Term Loans, and
Outstanding Amount of all Incremental Term Loans of such Lender at such time.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower that has been designated as an Unrestricted Subsidiary by the
Borrower (in a written notice by the Borrower to the Administrative Agent);
provided, that, no Subsidiary that owns any Equity Interests of the Borrower or
any Restricted Subsidiary may be designated an Unrestricted Subsidiary;
provided, further, that, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such designation, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) and (iii) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under the Second Lien
Notes (if outstanding), any Additional Second Lien Indebtedness, any Additional
Unsecured Indebtedness, any other Indebtedness with an outstanding principal
amount in excess of the Threshold Amount and any Permitted Refinancing of any of
the foregoing.  The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the applicable Loan Party or
Subsidiary therein.  Any Unrestricted Subsidiary may be redesignated as a
Restricted Subsidiary in a written notice by the Borrower to the Administrative
Agent; provided, that, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the Borrower shall have delivered
to the Administrative Agent a Pro Forma Compliance Certificate demonstrating
that, upon giving Pro Forma Effect to such redesignation, the Loan Parties would
be in compliance with the financial covenants set forth in Section 7.11 as of
the most recent fiscal quarter end for which the Borrower was required to
deliver financial statements pursuant to Section 6.01(a) or (b).  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of such designation of any Indebtedness or
Liens of such Subsidiary existing at such time.  Once an Unrestricted Subsidiary
has been re-designated as a Restricted Subsidiary, such Subsidiary may not be
designated as an Unrestricted Subsidiary again.  As of the Closing Date,
Schedule 1.01(e) contains a list of each Unrestricted Subsidiary.
 
 
45

--------------------------------------------------------------------------------

 
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
 
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.
 
“Wells Fargo” means Wells Fargo Bank, National Association.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.02       Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
 
46

--------------------------------------------------------------------------------

 
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  Any and all references to “Borrower” regardless of whether preceded by
the term a, any, each of, all, and/or, or any other similar term shall be deemed
to refer, as the context requires, to each and every (and/or any one or all)
parties constituting the Borrower, individually and/or in the aggregate.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03       Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at one hundred
percent (100%) of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
 
(b)           Changes in GAAP.  The Borrower shall provide a written summary of
any material change in accounting policies or financial reporting practices by
any Loan Party or any Restricted Subsidiary with each Compliance Certificate
delivered pursuant to Section 6.02(b).  If at any time any change in GAAP
(including the adoption of IFRS but excluding, for any reporting period ending
after December 31, 2016, the recognition by the Borrower of revenue in
accordance with FASB Accounting Standards Update 2014-09 (Revenue From Contracts
With Customers (Topic 606)) pursuant to amendments that have been issued as of
the Closing Date but are not effective as of the Closing Date) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
 
 
47

--------------------------------------------------------------------------------

 
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to Consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
(d)           Pro Forma Calculations.  Notwithstanding anything to the contrary
contained herein, all calculations of the Consolidated Net Leverage Ratio
(including for purposes of determining the Applicable Rate), the Consolidated
First Lien Net Leverage Ratio and the Consolidated Interest Coverage Ratio shall
be made on a Pro Forma Basis with respect to all Specified Transactions
occurring during the applicable Measurement Period to which such calculation
relates, and/or subsequent to the end of such Measurement Period but not later
than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Consolidated Net Leverage Ratio and/or the
Consolidated Interest Coverage Ratio for purposes of determining (i) compliance
with Section 7.11, and/or (ii) the Applicable Rate, any Specified Transaction
and any related adjustment contemplated in the definition of Pro Forma Basis
that occurred subsequent to the end of the applicable Measurement Period shall
not be given Pro Forma Effect.  For purposes of determining compliance with any
provision of this Agreement which requires Pro Forma Compliance with any
financial covenant set forth in Section 7.11, (x) in the case of any such
compliance required after delivery of financial statements for the fiscal
quarter ending June 30, 2016, such Pro Forma Compliance shall be determined by
reference to the maximum Consolidated Net Leverage Ratio and/or minimum
Consolidated Interest Coverage Ratio, as applicable, permitted for the fiscal
quarter most recently then ended for which financial statements have been
delivered (or were required to have been delivered) in accordance with Section
6.01(a) or (b), or (y) in the case of any such compliance required prior to the
delivery referred to in clause (x) above, such Pro Forma Compliance shall be
determined by reference to the maximum Consolidated Net Leverage Ratio and/or
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter ending June 30, 2016.  The parties hereto acknowledge and agree
that for purposes of all calculations hereunder, the principal amount of
Convertible Bond Indebtedness shall be the outstanding principal (or notional)
amount thereof, valued at par.
 
 
48

--------------------------------------------------------------------------------

 
 
1.04       Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
1.05       Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06       Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
 
1.07       UCC Terms.
 
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.
 
1.08       Currency Equivalents; Rates.
 
(a)           The Administrative Agent or the applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Loan Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent or the
applicable L/C Issuer, as applicable.
 
(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable  L/C Issuer, as the case may be.
 
 
49

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.
 
1.09       Additional Alternative Currencies.
 
(a)           The Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided, that,
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is a published LIBOR rate for such currency.  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and each Lender
with a Commitment under which such currency is requested to be made available;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and each L/C Issuer.
 
(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, each L/C Issuer, in its or their sole discretion).  In the case of
any such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
each L/C Issuer thereof.  Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
 
(c)           Any failure by a Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all of the Lenders consent to making Eurocurrency Rate Loans in such requested
currency and the Administrative Agent and the Lenders reasonably determine that
an appropriate interest rate is available to be used for such requested
currency, the Administrative Agent shall so notify the Borrower and (i) the
Administrative Agent and the Lenders may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (ii) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans.  If the
Administrative Agent and each L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and (A) the Administrative Agent and the L/C Issuers may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (B) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Administrative Agent shall
promptly so notify the Borrower.  Any specified currency of an Existing Letter
of Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.
 
 
50

--------------------------------------------------------------------------------

 
 
1.10       Change of Currency.
 
(a)           Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption.  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided, that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
 
(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
 
ARTICLE II

 
COMMITMENTS AND CREDIT EXTENSIONS
 
2.01       Loans.
 
(a)           Term Borrowings.  Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a term loan to the Borrower in
Dollars in one (1) advance on any Business Day during the Availability Period
for the Term Facility, in an aggregate amount not to exceed such Lender’s Term
Commitment.  Each Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Term Commitments.  Term
Borrowings repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein; provided, however,
any Term Borrowing made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
Borrower delivers a Funding Indemnity Letter not less than three (3) Business
Days prior to the date of such Term Borrowing.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           Revolving Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans (each such
loan, a “Revolving Loan”) to the Borrower in Dollars or one or more Alternative
Currencies, from time to time, on any Business Day during the Availability
Period for the Revolving Facility, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, (ii) the
Revolving Exposure of any Lender shall not exceed such Revolving Lender’s
Revolving Commitment, and (iii) the aggregate Outstanding Amount of all Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
Revolving Loans, prepay under Section 2.05, and reborrow under this Section
2.01(b).  Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein; provided, however, any Revolving Borrowings made on the
Closing Date or any of the three (3) Business Days following the Closing Date
shall be made as Base Rate Loans unless the Borrower delivers a Funding
Indemnity Letter not less than three (3) Business Days prior to the date of such
Revolving Borrowing.
 
(c)           Incremental Term Loans.  Subject to Section 2.02(g), on the
effective date of any Incremental Term Loan Lender Joinder Agreement, each
Incremental Term Lender party to such Incremental Term Loan Lender Joinder
Agreement severally agrees to make a term loan in one advance to the Borrower in
the amount of its respective Incremental Term Commitment with respect to such
Incremental Term Facility as set forth in such Incremental Term Loan Lender
Joinder Agreement; provided, however, that after giving effect to any such
advance, the Outstanding Amount of such Incremental Term Loans shall not exceed
the aggregate amount of the Incremental Term Commitments set forth in the
applicable Incremental Term Loan Lender Joinder Agreement of the applicable
Incremental Term Lenders.  Each Incremental Term Borrowing shall consist of
Incremental Term Loans made simultaneously by the Incremental Term Lenders in
accordance with their respective Applicable Percentage of the applicable
Incremental Term Facility.  Incremental Term Borrowings prepaid or repaid may
not be reborrowed.  Incremental Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
 
2.02       Borrowings, Conversions and Continuations of Loans.
 
(a)           Notice of Borrowing.  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by: (i) telephone or (ii) a Loan Notice; provided,
that, any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice.  Each such Loan Notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three (3) Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(B) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (2) five (5) Business Days
(or six (6) Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00 a.m., (x) three (3) Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (y) four (4) Business Days (or five (5)
Business Days in the case of a Special Notice Currency) prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of the Dollar Equivalent of $2,000,000 or a whole multiple of the Dollar
Equivalent of $1,000,000 in excess thereof (or, in connection with any
conversion or continuation of Term Loans or Incremental Term Loans, if less, the
entire principal amount thereof then outstanding).  Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of the Dollar Equivalent of $1,000,000 or a whole
multiple of the Dollar Equivalent of $100,000 in excess thereof (or, in
connection with any conversion or continuation of Term Loans or Incremental Term
Loans, if less, the entire principal amount thereof then outstanding).  Each
Loan Notice and each telephonic notice shall specify (I) the applicable Facility
and whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Loans, as the case may be, under
such Facility, (II) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (III) the
principal amount of Loans to be borrowed, converted or continued, (IV) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (V) if
applicable, the duration of the Interest Period with respect thereto, and (VI)
the currency of the Loans to be borrowed.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, that, in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.  Notwithstanding anything to the contrary herein, a Swingline Loan
may not be converted to a Eurocurrency Rate Loan.  No Loan may be converted into
or continued as a Loan denominated in a different currency, but instead must be
repaid in the original currency of such Loan and reborrowed in the other
currency.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           Advances.  Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
and currency of its Applicable Percentage under such Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Appropriate Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
Section 2.02(a).  In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.03 (and, if such Borrowing is (x) the initial Credit
Extension, Section 4.01, and (y) the initial Term Borrowing, Section 4.02), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Borrowing denominated in Dollars is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           Eurocurrency Rate Loans.  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans and any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.
 
(d)           Notice of Interest Rates. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e)           Interest Periods.  After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility.  After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
Facility.  With respect to each Incremental Term Facility, after giving effect
to all Incremental Term Borrowings, all conversions of Incremental Term Loans
from one Type to the other, and all continuations of Incremental Term Loans as
the same Type, there shall not be more than five (5) Interest Periods in effect
in respect of such Incremental Term Facility.
 
(f)           Cashless Settlement Mechanism.  Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
the portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.
 
(g)           Increase in Revolving Facility; Incremental Term Loans.  The
Borrower may at any time after the Closing Date until the date that is six (6)
months prior to the Revolving Facility Maturity Date or the Term Facility
Maturity Date, as applicable, upon prior written notice by the Borrower to the
Administrative Agent, increase the Revolving Facility (but not the Letter of
Credit Sublimit, the Swingline Sublimit or the Alternative Currency Sublimit)
and/or establish one or more Incremental Term Facilities (each such increase
and/or establishment of an Incremental Term Facility, an “Incremental Facility”
and collectively, the “Incremental Facilities”), by a maximum aggregate amount
not to exceed the Incremental Increase Amount, as follows:
 
 
54

--------------------------------------------------------------------------------

 
 
(i)         Increase in Revolving Facility.  The Borrower may at any time after
the Closing Date until the date that is six (6) months prior to the Revolving
Facility Maturity Date, upon prior written notice by the Borrower to the
Administrative Agent, increase the Revolving Facility (but not the Letter of
Credit Sublimit, the Swingline Sublimit or the Alternative Currency Sublimit)
with additional Revolving Commitments from any Revolving Lender or new Revolving
Commitments from one or more other Persons selected by the Borrower and
acceptable to the Administrative Agent, the Swingline Lender and each L/C Issuer
(so long as such Persons would be permitted at such time by Section 11.06(b)(v)
to become assignees hereunder); provided, that:
 
(A)           any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $5,000,000 in excess thereof;
 
(B)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;
 
(C)           no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;
 
(D)           (1) any new Lender shall join this Agreement by executing such
joinder documents as are required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement satisfactory to the Administrative Agent;
 
(E)           as a condition precedent to such increase, the Borrower shall have
delivered to the Administrative Agent a certificate of the Borrower dated as of
the date of such increase and signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date of such increase,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date, and except that for purposes of this Section 2.02(g)(i)(E), the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (y) no Default or
Event of Default exists;
 
(F)           a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent (x) a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to any such increase in the Revolving Facility (and
assuming for such calculation that such increase is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in
Sections 7.11(a) and (b) as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to Section
6.01(a) or Section 6.01(b) and (y) a certificate of such Responsible Officer
setting forth a calculation of the Incremental Increase Amount as of such
date  (and assuming for such calculation that such increase is fully drawn);
 
 
55

--------------------------------------------------------------------------------

 
 
(G)           the Administrative Agent shall have received such amendments to
the Collateral Documents as the Administrative Agent reasonably requests to
cause the Collateral Documents to secure the Secured Obligations after giving
effect to such increase in the Revolving Facility; and
 
(H)           Schedule 1.01(b) shall be deemed revised to include any increase
in the Revolving Facility pursuant to this Section 2.02(g)(i) and to include
thereon any Person that becomes a Lender pursuant to this Section 2.02(g)(i).
 
The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Revolving Commitments arising from any non-ratable increase in the
Revolving Commitments under this Section.
 
(ii)         Institution of Incremental Term Facilities.  The Borrower may at
any time from the date of the Term Borrowing pursuant to Section 2.01(a) until
the date that is six (6) months prior to the Term Facility Maturity Date, upon
prior written notice to the Administrative Agent, institute an Incremental Term
Facility from one or more Incremental Term Lenders; provided, that:
 
(A)           any such Incremental Term Facility shall be in a minimum aggregate
principal amount of $10,000,000 and integral multiples of $5,000,000 in excess
thereof;
 
(B)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;
 
(C)           no existing Lender shall be under any obligation to become an
Incremental Term Lender and any such decision whether to become an Incremental
Term Lender shall be in such Lender’s sole and absolute discretion;
 
(D)           the Borrower (in consultation and coordination with the
Administrative Agent) shall obtain commitments for the amount of such
Incremental Term Facility from existing Lenders or other Persons acceptable to
the Administrative Agent, which Lenders shall join in this Agreement as
Incremental Term Lenders by executing an Incremental Term Loan Lender Joinder
Agreement;
 
(E)           as a condition precedent to such institution, the Borrower shall
have delivered to the Administrative Agent a certificate of the Borrower dated
as of the date of such institution and signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such institution,
(x) the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such institution, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this Section
2.02(g)(ii)(E), the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(y) no Default or Event of Default exists;
 
 
56

--------------------------------------------------------------------------------

 
 
(F)           a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent (x) a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to any such Incremental Term Facility (and assuming
for such purposes that such Incremental Term Facility is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in
Sections 7.11(a) and (b) as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to Section
6.01(a) or Section 6.01(b) and (y) a certificate of such Responsible Officer
setting forth a calculation of the Incremental Increase Amount as of such
date  (and assuming for such calculation that such increase is fully drawn);
 
(G)           Schedule 1.01(b) shall be deemed revised to include such
Incremental Term Facility pursuant to this Section 2.02(g)(ii) and to include
thereon any Person that becomes an Incremental Term Lender pursuant to this
Section 2.02(g)(ii);
 
(H)           the Incremental Term Loan Maturity Date for such Incremental Term
Facility shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Facility; provided, that, such date
shall not be earlier than the Stated Maturity Date;
 
(I)           the scheduled principal amortization payments under such
Incremental Term Facility shall be as set forth in the Incremental Term Loan
Lender Joinder Agreement relating to such Incremental Term Facility; provided,
that, the Weighted Average Life to Maturity of the Incremental Term Loans made
under such Incremental Term Facility shall not be shorter than the
then-remaining Weighted Average Life to Maturity of the Term Loans;
 
(J)           the Applicable Rate of the Incremental Term Loans for such
Incremental Term Facility shall be as set forth in the Incremental Term Loan
Lender Joinder Agreement relating to such Incremental Term Facility; provided,
that, (i) with respect to any tranche of new term loan facility that is a “term
loan A” tranche, if the All-In-Yield on such Incremental Term Loans made under
such Incremental Term Facility exceeds the All-In-Yield on the Term Loans or any
other existing Incremental Term Loans by more than fifty basis points (0.50%)
per annum, then the Applicable Rate or fees payable with respect to the Term
Loans and/or such other existing Incremental Term Loans, as applicable, shall on
the effective date of such Incremental Term Facility be increased to the extent
necessary to cause the All-In-Yield on the Term Loans and/or such other existing
Incremental Term Loans, as applicable, to be fifty basis points (0.50%) less
than the All-In-Yield on such Incremental Term Loans made under such Incremental
Term Facility (such increase to be allocated as reasonably determined by the
Administrative Agent), and (ii) with respect to any tranche of new term loan
facility that is a “term loan B” tranche (each, an “Incremental Term Loan B
Facility”), if the All-In-Yield on such Incremental Term Loans made under such
Incremental Term Loan B Facility exceeds the All-In-Yield on any existing
Incremental Term Loans made under any other existing Incremental Term Loan B
Facility by more than fifty basis points (0.50%) per annum, then the Applicable
Rate or fees payable with respect to such other existing Incremental Term Loans
under any other existing Incremental Term Loan B Facility shall on the effective
date of such Incremental Term Loan B Facility be increased to the extent
necessary to cause the All-In-Yield on the existing Incremental Term Loans under
any other existing Incremental Term Loan B Facility to be fifty basis points
(0.50%) less than the All-In-Yield on such Incremental Term Loans made under
such Incremental Term Loan B Facility (such increase to be allocated as
reasonably determined by the Administrative Agent);
 
 
57

--------------------------------------------------------------------------------

 
 
(K)           to the extent any of the terms of the Incremental Term Loans under
such Incremental Term Facility (other than as set forth in Sections
2.02(g)(ii)(H), (I) and (J) above) are not substantially consistent with the
terms of the Term Facility, such terms shall be reasonably satisfactory to the
Administrative Agent; and
 
(L)           the Administrative Agent shall have received such amendments to
the Collateral Documents as the Administrative Agent reasonably requests to
cause the Collateral Documents to secure the Secured Obligations after giving
effect to such increase Incremental Term Facility.
 
2.03       Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)         Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any Restricted Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided, that, after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Revolving Facility, (y) the Revolving Exposure of any Revolving
Lender shall not exceed such Lender’s Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit; provided, further, that, after giving effect to all L/C Credit
Extensions, the aggregate Outstanding Amount of all L/C Obligations of any L/C
Issuer shall not exceed such L/C Issuer’s L/C Commitment.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto and deemed L/C Obligations, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
 
58

--------------------------------------------------------------------------------

 
 
(ii)         No L/C Issuer shall issue any Letter of Credit if:
 
(A)           subject to Section 2.03(b)(iv), the expiry date of the requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or
 
(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
have approved such expiry date.
 
(iii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B)           the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, the Letter of Credit is in an initial stated amount less than the
Dollar Equivalent of $500,000;
 
(D)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
 
 
59

--------------------------------------------------------------------------------

 
 
(E)           any Revolving Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
 
(F)           such L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency.
 
(iv)         No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
 
(v)         No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
 
(vi)         Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
 
(vii)         No Existing Letter of Credit shall be amended or extended without
the consent of Wells Fargo.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by fax transmission, by
United States mail, by overnight courier, by electronic transmission using the
system provided by such L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer.  Such Letter of Credit Application must be
received by an L/C Issuer and the Administrative Agent not later than 11:00 a.m.
at least five (5) Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount and
currency thereof (and in the absence of specification of currency, shall be
deemed a request for a Letter of Credit denominated in Dollars), (C) the expiry
date thereof, (D) the name and address of the beneficiary thereof, (E) the
documents to be presented by such beneficiary in case of any drawing thereunder,
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder, (G) the purpose and nature of the requested Letter of
Credit, and (H) such other matters as such L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as such L/C Issuer may
require.  Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.
 
 
60

--------------------------------------------------------------------------------

 
 
(ii)        Promptly after receipt of any Letter of Credit Application, an L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless such L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.
 
(iii)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
(iv)       If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided, that, any such Auto-Extension Letter of Credit
must permit such L/C Issuer to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.03 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.
 
 
61

--------------------------------------------------------------------------------

 
 
(v)        If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by such L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer to permit
such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits such L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.03 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless (A)
such L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (an “Honor Date”),
the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  In the event that (1) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (2) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the applicable
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing.  If the Borrower
fails to so reimburse the applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.03 (other than the delivery of a Loan Notice).  Any notice given by
the applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided, that, the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
 
62

--------------------------------------------------------------------------------

 
 
(ii)        Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.
 
(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.03 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of such L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section.
 
 
63

--------------------------------------------------------------------------------

 
 
(iv)       Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.
 
(v)        Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower, any Restricted Subsidiary or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.03 (other than delivery of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)       If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of such L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)         At any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in Dollars and in the
same funds as those received by the Administrative Agent.
 
(ii)        If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
 
64

--------------------------------------------------------------------------------

 
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
each L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)       any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
 
(iv)       waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;
 
(v)        honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
 
(vi)       any payment made by such L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;
 
(vii)      any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
 
65

--------------------------------------------------------------------------------

 
 
(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries; or
 
(ix)       any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary in the relevant currency markets generally.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders, the Required Lenders or
the Required Revolving Lenders, as applicable, (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct, or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and an L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final nonappealable judgment of a court
of competent jurisdiction, were caused by such L/C Issuer’s willful misconduct
or gross negligence or such L/C Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.  Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
 
 
66

--------------------------------------------------------------------------------

 
 
(g)           Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each Letter of
Credit.  Notwithstanding the foregoing, no L/C Issuer shall be responsible to
the Borrower for, and no L/C Issuer’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance,
subject to Section 2.15, with its Applicable Revolving Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit, equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit.  Letter of Credit Fees shall be (A) due and
payable on the first Business Day following each fiscal quarter end, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and (B)
computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to (i) Bank of America, as an L/C
Issuer for its own account, a fronting fee with respect to each Letter of Credit
issued by Bank of America, at the rate per annum specified in the Fee Letter,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears, and due and payable
on or prior to the date that is ten (10) Business Days following each fiscal
quarter end, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) each other L/C Issuer, a fronting fee with respect to each
Letter of Credit issued by such L/C Issuer at a rate separately agreed between
such L/C Issuer and the Borrower.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           L/C Issuer Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section 2.03, provide the
Administrative Agent a Letter of Credit Report, as set forth below:
 
 
67

--------------------------------------------------------------------------------

 
 
(i)         reasonably prior to the time that such L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);
 
(ii)        on each Business Day on which such L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;
 
(iii)       on any Business Day on which the Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;
 
(iv)       on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and
 
(v)        for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
 
(l)            Additional L/C Issuers.  Any Lender hereunder may become an L/C
Issuer upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Borrower, the Administrative
Agent and each L/C Issuer.  Such new L/C Issuer shall provide its L/C Commitment
in such Notice of Additional L/C Issuer and upon the receipt by the
Administrative Agent of the fully executed Notice of Additional L/C Issuer, the
defined term L/C Commitment shall be deemed amended to incorporate the L/C
Commitment of such new L/C Issuer.
 
(m)          Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Restricted Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.
 
2.04       Swingline Loans.
 
(a)           The Swingline.  Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section, may in its sole discretion make loans to the
Borrower (each such loan, a “Swingline Loan”).  Each such Swingline Loan may be
made, subject to the terms and conditions set forth herein, to the Borrower, in
Dollars, from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with the Applicable Revolving Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swingline Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, however,
that (i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) the Borrower shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section.  Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable
Rate.  Immediately upon the making of a Swingline Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Swingline Loan.
 
 
68

--------------------------------------------------------------------------------

 
 
(b)           Borrowing Procedures.  Each Swingline Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by: (i) telephone or (ii) a Swingline Loan Notice;
provided, that, any telephonic notice must be confirmed immediately by delivery
to the Swingline Lender and the Administrative Agent of a Swingline Loan
Notice.  Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (A) the amount to be borrowed, which shall be
a minimum of $100,000, and (B) the requested date of the Borrowing (which shall
be a Business Day).  Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swingline
Borrowing (1) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (2) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swingline Loan Notice, make the amount of its
Swingline Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swingline Lender in immediately available
funds.
 
(c)           Refinancing of Swingline Loans.
 
(i)         The Swingline Lender at any time in its sole discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.03.  The Swingline Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in Same Day Funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.
 
 
69

--------------------------------------------------------------------------------

 
 
(ii)         If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)         If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swingline Lender shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swingline Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be.  A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
 
(iv)         Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.03 (other than
delivery of a Loan Notice).  No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.
 
 
70

--------------------------------------------------------------------------------

 
 
(d)           Repayment of Participations.
 
(i)         At any time after any Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Lender its Applicable Revolving Percentage thereof in the same
funds as those received by the Swingline Lender.
 
(ii)         If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swingline Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swingline Lender.
 
(f)           Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.
 
2.05       Prepayments.
 
(a)           Optional.
 
(i)         The Borrower may, upon notice to the Administrative Agent pursuant
to delivery to the Administrative Agent of a Notice of Loan Prepayment, at any
time or from time to time voluntarily prepay the Term Loans, Revolving Loans
and/or any Incremental Term Loans in whole or in part without premium or penalty
subject to Section 3.05; provided, that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four (4)
Business Days (or five (5) Business Days in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (3) on the
date of prepayment of Base Rate Loans, (B) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date, the currency and amount
of such prepayment, the Type(s) of Loans to be prepaid, and whether the Loans to
be prepaid are the Term Loans, the Revolving Loans, and/or the Incremental Term
Loans and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of Term Loans and Incremental Term Loans pursuant to this Section 2.05(a) shall
be applied to the Term Loans and any Incremental Term Loans on a pro rata basis,
and shall be applied to the principal repayment installments thereof in the
direct order of maturity.  Subject to Section 2.15, such prepayments shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.
 
 
71

--------------------------------------------------------------------------------

 
 
(ii)         The Borrower may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided, that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.
 
(b)           Mandatory.
 
(i)         Revolving Outstandings.  If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrower shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.
 
(ii)         Dispositions. The Borrower shall promptly prepay the Loans as
hereinafter provided in an aggregate amount equal to one hundred percent (100%)
of the Net Cash Proceeds received by any Loan Party or any Restricted Subsidiary
from all Dispositions; provided, that, such Net Cash Proceeds shall not be
required to be so applied (A) until the aggregate amount of Net Cash Proceeds
derived from all such Dispositions in any fiscal year is equal to or greater
than $10,000,000 and (B) if, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or promptly after the date of such
Disposition), so long as no Default or Event of Default shall have occurred and
be continuing at the time of such Disposition or at the time of such
reinvestment, such Loan Party or such Restricted Subsidiary reinvests all or any
portion of such Net Cash Proceeds in Eligible Assets within three hundred sixty
five (365) days of the date of such Disposition (or to the extent it commits
within such three hundred sixty five (365) day period to make such reinvestment,
within one hundred eighty (180) days after such three hundred sixty five (365)
day period); provided, further, that, for purposes of the foregoing clause (B),
if such Net Cash Proceeds shall have not been so reinvested by the end of such
period(s), such Net Cash Proceeds shall be promptly applied to prepay the
Loans.  Any prepayment pursuant to this clause (ii) shall be applied as set
forth in clause (v) below.
 
 
72

--------------------------------------------------------------------------------

 
 
(iii)         Debt Issuance.  Promptly upon the receipt by any Loan Party or any
Restricted Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrower shall prepay the Loans as hereinafter provided in an aggregate amount
equal to one hundred percent (100%) of such Net Cash Proceeds.  Any prepayment
pursuant to this clause (iii) shall be applied as set forth in clause (v) below.
 
(iv)         Recovery Events.  The Borrower shall promptly prepay the Loans as
hereinafter provided in an aggregate amount equal to one hundred percent (100%)
of the Net Cash Proceeds received by any Loan Party or any Restricted Subsidiary
from all Recovery Events; provided, that, such Net Cash Proceeds shall not be
required to be so applied (A) until the aggregate amount of Net Cash Proceeds
derived from all such Recovery Events in any fiscal year is equal to or greater
than $25,000,000 and (B) if, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or promptly after the date of such
Recovery Event), so long as no Default or Event of Default shall have occurred
and be continuing at the time of such Recovery Event or at the time of such
reinvestment, such Loan Party or such Restricted Subsidiary reinvests all or any
portion of such Net Cash Proceeds in Eligible Assets within three hundred sixty
five (365) days of the date of such Recovery Event (or to the extent it commits
within such three hundred sixty five (365) day period to make such reinvestment,
within one hundred eighty (180) days after such three hundred sixty five (365)
day period); provided, further, that, for purposes of the foregoing clause (B),
if such Net Cash Proceeds shall have not been so reinvested by the end of such
period(s), such Net Cash Proceeds shall be promptly applied to prepay the
Loans.  Any prepayment pursuant to this clause (iv) shall be applied as set
forth in clause (v) below.
 
(v)         Application of Payments.  Each prepayment of Loans pursuant to the
foregoing provisions of Sections 2.05(b)(ii) through (iv) shall be applied,
first, to the Term Loans and any Incremental Term Loans on a pro rata basis and
to the principal repayment installments thereof in the inverse order of
maturity, second, to outstanding Swingline Loans, and third, to outstanding
Revolving Loans (without a corresponding permanent reduction of the Revolving
Facility).  Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.
 
(vi)         Alternative Currencies.  If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Loans and L/C
Obligations denominated in Alternative Currencies at such time exceeds an amount
equal to one hundred five percent (105%) of the Alternative Currency Sublimit
then in effect, then, within two (2) Business Days after receipt of such notice,
the Borrower shall prepay Loans and/or Cash Collateralize Letters of Credit in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed one hundred percent (100%) of the
Alternative Currency Sublimit then in effect.
 
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
 
 
73

--------------------------------------------------------------------------------

 
 
2.06       Termination or Reduction of Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Facility, the Letter of Credit Sublimit, the
Swingline Sublimit or the Alternative Currency Sublimit, or from time to time
permanently reduce the Revolving Facility, the Letter of Credit Sublimit, the
Swingline Sublimit or the Alternative Currency Sublimit; provided, that: (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit, or (D) the Alternative Currency Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of all Loans denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit.  In addition, during the Availability
Period in respect of the Term Facility, the Borrower may, upon notice to the
Administrative Agent as set forth above, from time to time terminate (in whole
or in part) the unused portion of the aggregate Term Commitments; provided,
that: (i) any such notice shall be received by the Administrative Agent not
later than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof.
 
(b)           Mandatory.
 
(i)         The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the earlier to occur of (A) the date of the Term
Borrowing and (B) the last day of the Availability Period for the Term Facility.
 
(ii)         If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Swingline Sublimit or the Alternative Currency Sublimit exceeds the Revolving
Facility at such time, the Letter of Credit Sublimit, the Swingline Sublimit or
the Alternative Currency Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.
 
(c)           Application of Commitment Reductions; Payment of Fees.
 
(i)         The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swingline
Sublimit, the Alternative Currency Sublimit or the Revolving Commitments under
this Section 2.06.  Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount.  All fees in respect
of the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.
 
 
74

--------------------------------------------------------------------------------

 
 
(ii)         The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
under this Section 2.06.  Upon any reduction of the unused portion of the
aggregate Term Commitments, the Term Commitment of each Term Lender shall be
reduced by such Lender’s ratable portion of such reduction amount.  All fees in
respect of the Term Facility accrued until the effective date of any termination
of the Term Facility shall be paid on the effective date of such termination.
 
2.07       Repayment of Loans.
 
(a)           Term Loans.  The Borrower shall repay the outstanding principal
amount of the Term Loans in installments on the last Business Day of each March,
June, September and December and on the Term Facility Maturity Date, in each
case, in the respective amounts set forth in the table below (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05), unless accelerated sooner
pursuant to Section 8.02:
 
Payment Dates
Principal Amortization Payment
(% of Term Facility Advanced)
September, 2016
1.250%
December, 2016
1.250%
March, 2017
1.250%
June, 2017
1.250%
September, 2017
1.250%
December, 2017
1.250%
March, 2018
1.250%
June, 2018
1.250%
September, 2018
1.875%
December, 2018
1.875%
March, 2019
1.875%
June, 2019
1.875%
September, 2019
1.875%
December, 2019
1.875%
March, 2020
1.875%
June, 2020
1.875%
September, 2020
2.500%
December, 2020
2.500%
March, 2021
2.500%
Term Facility Maturity Date
Outstanding Principal Balance
of Term Loans

 
provided, however, that, the final principal repayment installment of the Term
Loans shall be repaid on the Term Facility Maturity Date and in any event shall
be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           Revolving Loans.  The Borrower shall repay to the Revolving
Lenders on the Revolving Facility Maturity Date the aggregate principal amount
of all Revolving Loans outstanding on such date.
 
(c)           Incremental Term Loans.  The Borrower shall repay the outstanding
principal amount of all Incremental Term Loans in the installments, on the dates
and in the amounts set forth in the applicable Incremental Term Loan Lender
Joinder Agreement for such Incremental Term Loans (as such installments may
hereafter be adjusted as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), unless
accelerated sooner pursuant to Section 8.02.
 
(d)           Swingline Loans.  The Borrower shall repay each Swingline Loan on
the earlier to occur of (i) the date ten (10) Business Days after such Loan is
made and (ii) the Revolving Facility Maturity Date.
 
2.08       Interest and Default Rate.
 
(a)           Interest.  Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate, (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate, and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.  To the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.
 
(b)           Default Rate.
 
(i)         (A) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) an Event of Default pursuant to Sections
8.01(f) or (g) exists, all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)         If any amount (other than principal of any Loan) payable by any
Loan Party under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)         Upon the request of the Required Lenders, while any Event of
Default exists, all outstanding Obligations (including Letter of Credit Fees)
shall accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
 
76

--------------------------------------------------------------------------------

 
 
(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(c)           Interest Payments.  Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.
 
2.09       Fees.
 
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
 
(a)           Commitment Fee and Term Facility Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the account of each Revolving Lender
in accordance with its Applicable Revolving Percentage, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Revolving Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15.  For the avoidance of doubt, the Outstanding Amount
of Swingline Loans shall not be counted towards or considered usage of the
Aggregate Commitments.  The revolving commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met.   In addition, the Borrower shall
pay to the Administrative Agent for the account of each Term Lender in
accordance with its Applicable Percentage of the Term Facility, a commitment fee
equal to the Applicable Rate times the actual daily amount by which the sum of
(i) the aggregate Term Commitments plus (ii) the Outstanding Amount of Term
Loans exceed the Outstanding Amount of Term Loans, subject to adjustment as
provided in Section 2.15.  The term commitment fee shall accrue commencing on
the thirtieth (30th) day following the Closing Date and at all times thereafter
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met.  The commitment fees shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and, in the case of the commitment fee with respect to the
Revolving Facility, on the last day of the Availability Period for the Revolving
Facility, or, in the case of the commitment fee with respect to the Term
Facility, on the last day of the Availability Period for the Term Facility.  The
commitment fees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
 
(b)           Other Fees.
 
(i)         The Borrower shall pay to the Administrative Agent and MLPFS for
their own respective accounts, fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(ii)         The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
 
77

--------------------------------------------------------------------------------

 
 
2.10       Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           Computation of Interest and Fees.  All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one (1)
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(b)           Financial Statement Adjustments or Restatements.  If, as a result
of any restatement of or other adjustment to the financial statements of the
Borrower and its Subsidiaries or for any other reason, the Borrower or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under any provision of this Agreement to
payment of any Obligations hereunder at the Default Rate or under Article
VIII.  The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
 
2.11       Evidence of Debt.
 
(a)           Maintenance of Accounts.  The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
 
 
78

--------------------------------------------------------------------------------

 
 
(b)           Maintenance of Records.  In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
2.12       Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent, in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  Except as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as
applicable.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
 
79

--------------------------------------------------------------------------------

 
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C Issuers, as the case may be, the amount due.  In such event, if the Borrower
has not in fact made such payment, then each of the Appropriate Lenders or the
L/C Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuers, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
 
80

--------------------------------------------------------------------------------

 
 
2.13       Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time, then, in each case under clauses (a) and (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided, that:
 
(1)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(2)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
 
81

--------------------------------------------------------------------------------

 
 
2.14       Cash Collateral.
 
(a)           Certain Credit Support Events.  If (i) an L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 2.05 or
8.02(c), or (iv) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (iii) above) or within one (1) Business Day
(in all other cases) following any request by the Administrative Agent or such
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).  Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds one hundred five percent
(105%) of the Letter of Credit Sublimit then in effect, then within two (2)
Business Days after receipt of such notice, the Borrower shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.
 
(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or any L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America.  The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Revolving Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the applicable L/C Issuer
that there exists excess Cash Collateral; provided, however, (A) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (B) the Person providing Cash Collateral and the applicable L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
 
82

--------------------------------------------------------------------------------

 
 
2.15       Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
 
(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or the Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise as may be required under the Loan
Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided, that, if (1) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(v).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 
83

--------------------------------------------------------------------------------

 
 
(iii)         Certain Fees.
 
(A)           Fees.  No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(B)           Letter of Credit Fees.  Each Defaulting Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
 
(C)           Defaulting Lender Fees.  With respect to any fee payable under
Section 2.09(a) or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuers
and the Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to each L/C Issuer’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3)
not be required to pay the remaining amount of any such fee.
 
(iv)         Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)         Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize each L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
 
 
84

--------------------------------------------------------------------------------

 
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuers agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
ARTICLE III

 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01       Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)         Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
reasonably determined by the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
 
(ii)         If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any such required withholding or the making of all such
required deductions (including such deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
 
(iii)         If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any such required withholding or the making
of all such required deductions (including such deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
 
85

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)           Tax Indemnifications.
 
(i)         Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.  Each of the Loan Parties
shall also, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or an L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.
 
(ii)         Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).
 
 
86

--------------------------------------------------------------------------------

 
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority, as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Loan Party or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation.
 
(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
 
87

--------------------------------------------------------------------------------

 
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit O-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that, if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit O-4 on behalf of each such direct and
indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
 
88

--------------------------------------------------------------------------------

 
 
(iii)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund, credit or other reduction of any Taxes (a
“Tax Benefit”) as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such Tax
Benefit (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such Tax Benefit), net of all out-of-pocket expenses
(including Taxes) incurred in obtaining such Tax Benefit by such Recipient, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such Tax Benefit), provided that
each Loan Party, upon the request of the Recipient, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such Tax Benefit to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such Tax Benefit had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been
paid.  This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.
 
(g)           FATCA.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
(h)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
 
89

--------------------------------------------------------------------------------

 
 
3.02       Illegality and Designated Lenders.
 
(a)           If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
to make, maintain or fund or charge interest with respect to any Credit
Extension or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (A)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (B) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
(b)           If, in any applicable jurisdiction, the Administrative Agent, any
L/C Issuer, or any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, any L/C Issuer, or any Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or (iii) issue, make, maintain, fund or charge
interest or fees with respect to any Credit Extension, such Person shall
promptly notify the Administrative Agent.  Upon receipt of such notice, the
Administrative Agent shall promptly notify the Borrower, and, until such notice
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled.  Upon receipt of such
notice, the Borrower shall (A) repay that Person’s participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.
 
 
90

--------------------------------------------------------------------------------

 
 
3.03       Inability to Determine Rates.
 
(a)           If in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars of an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Appropriate Lenders determine
that for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
applicable currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the
Appropriate Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in Dollars in the amount specified therein.
 
(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent, in consultation with the Borrower and the Appropriate
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section, (ii) the
Administrative Agent or the Appropriate Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (iii)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
 
 
91

--------------------------------------------------------------------------------

 
 
3.04       Increased Costs; Reserves on Eurocurrency Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
any L/C Issuer;
 
(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii)       impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)           Reserves on Eurocurrency Rate Loans.  The Borrower shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.
 
 
92

--------------------------------------------------------------------------------

 
 
(e)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided, that, the Borrower shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).
 
3.05       Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
 
(c)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13; or
 
(d)           any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;
 
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay customary administrative fees charged by
such Lender in connection with the foregoing.
 
 
93

--------------------------------------------------------------------------------

 
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
 
3.06       Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case may
be, in the future, or eliminate the need for the notice pursuant to Section
3.02, as applicable, and (ii) in each case, would not subject such Lender or
such L/C Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or such L/C Issuer, as the
case may be.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or any L/C Issuer in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.
 
3.07       Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.
 
ARTICLE IV

 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01       Conditions of Initial Credit Extension.
 
The obligation of each L/C Issuer and each Lender to enter into this Agreement
and to make its initial Credit Extension hereunder is subject to satisfaction of
the following conditions precedent:
 
(a)           Loan Documents.  The Administrative Agent shall have received
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of each Loan Party thereto and, in the case of
the Successor Agency Agreement, by Wells Fargo and, in the case of this
Agreement, by each Lender.
 
 
94

--------------------------------------------------------------------------------

 
 
(b)           Organization Documents, Resolutions, Etc.  The Administrative
Agent shall have received the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:
 
(i)         copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the jurisdiction of its organization or incorporation, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
 
(ii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
 
(iii)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization or incorporation (where such concepts are
applicable).
 
(c)           Legal Opinions of Counsel.  The Administrative Agent shall have
received an opinion or opinions of counsel for the Loan Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance reasonably acceptable to the Administrative Agent (and which shall
include, for the avoidance of doubt, non-contravention opinions with respect to
(x) the Second Lien Notes Documents, (y) the 2.25% Convertible Notes Documents,
and (z) the 4.0625% Convertible Notes Documents).
 
(d)           Financial Statements.  The Administrative Agent shall have
received:
 
(i)         the Audited Financial Statements;
 
(ii)        unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2016, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”);
 
(iii)       unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the calendar month ended December 31, 2015, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “December 2015 Financial Statements”); and
 
(iv)       a budget of the Borrower and its Subsidiaries on a Consolidated
basis, including forecasts prepared by management of the Borrower, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries for each year following the Closing
Date to the Stated Maturity Date.
 
 
95

--------------------------------------------------------------------------------

 
 
(e)           No Material Adverse Change.  There shall not have occurred since
November 30, 2015 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
 
(f)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:
 
(i)         (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;
 
(ii)        searches of ownership of Intellectual Property in the appropriate
governmental offices and duly executed notices of grant of security interest in
the form required by the Collateral Documents as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Intellectual Property of the Loan Parties;
 
(iii)       completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iv)       all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Collateral Documents, together with
duly executed in blank and undated stock powers attached thereto; and
 
(v)        to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral.
 
(g)           Real Property Collateral.  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:
 
(i)         all Mortgaged Property Support Documents with respect to each
Mortgaged Property; and
 
(ii)        completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determinations with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by each Loan Party relating thereto).
 
(h)           Liability, Casualty, Property, Terrorism and Business Interruption
Insurance.  The Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents, including, without limitation, (i) standard flood
hazard determination forms and (ii) if any property is located in a special
flood hazard area (A) notices to (and confirmations of receipt by) such Loan
Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, in each case in such
form, on such terms and in such amounts as required by Flood Laws or as
otherwise required by the Administrative Agent.
 
 
96

--------------------------------------------------------------------------------

 
 
(i)            Officer’s Certificate.  The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in Sections 4.01(e), (k) and (l) and
Sections 4.03(a) and (b) have been satisfied.
 
(j)            Solvency Certificate.  The Administrative Agent shall have
received a Solvency Certificate signed by a Responsible Officer of the Borrower
as to the financial condition, solvency and related matters of the Borrower and
its Subsidiaries, after giving effect to the initial Credit Extensions and the
other transactions contemplated hereby.
 
(k)           No Litigation.  There shall not be any action, suit, investigation
or proceeding pending or, to the knowledge of the Loan Parties, threatened in
writing in any court or before any arbitrator or Governmental Authority that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
(l)            Consents.  All Board of Director, governmental, shareholder and
material third party consents and approvals necessary in connection with the
Loan Documents shall have been obtained and shall be in full force and effect.
 
(m)           Existing Indebtedness of the Loan Parties.  All of the existing
Indebtedness for borrowed money of the Loan Parties and their respective
Restricted Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 7.02) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date.
 
(n)           Existing Credit Agreement.  The Borrower shall have (or
concurrently with the initial Credit Extensions hereunder will have) (i) repaid
in full all principal and interest owing with respect to all outstanding
revolving loans, swingline loans and term loans under the Existing Credit
Agreement, and (ii) paid all accrued commitment fees, letter of credit fees and
fronting fees owing under the Existing Credit Agreement.
 
(o)           Second Lien Notes Documents.  The Administrative Agent shall have
received (i) a copy, certified by a Responsible Officer of the Borrower as true
and complete, of the Second Lien Notes Documents, together with all amendments
and modifications thereto, and (ii) an acknowledgement, in form and substance
satisfactory to the Administrative Agent, whereby U.S. Bank National
Association, as trustee and collateral agent under the Second Lien Notes
Indenture, acknowledges and agrees that (A) Bank of America has replaced Wells
Fargo as the “First Lien Agent” (as defined in the Intercreditor Agreement), (B)
the Lenders party hereto as of the Closing Date (and their successors and
assigns in accordance with the terms hereof) constitute the “First Lien Lenders”
(as defined in the Intercreditor Agreement), (C) the Loan Documents constitute
the “First Lien Lender Documents” (as defined in the Intercreditor Agreement),
(D) the Secured Obligations constitute “First Lien Debt” (as defined in the
Intercreditor Agreement), and (E) the Intercreditor Agreement is an enforceable
contract as against U.S. Bank National Association by Bank of America, as “First
Lien Agent” (as defined in the Intercreditor Agreement), in the case of each of
the foregoing, for all purposes of the Intercreditor Agreement and each Second
Lien Note Document.
 
 
97

--------------------------------------------------------------------------------

 
 
(p)           Due Diligence.  The Lenders shall have completed a due diligence
investigation of the Loan Parties with respect to OFAC, Foreign Corrupt
Practices Act and “know your customer” due diligence in scope, and with results,
satisfactory to the Lenders.  The Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and information that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.
 
(q)           Fees.  Receipt by the Administrative Agent, the Arrangers and the
Lenders of any fees required to be paid on or before the Closing Date.
 
(r)           Attorney Costs.  Unless waived by the Administrative Agent, the
Borrower shall have paid (or caused to have paid) all reasonable fees, charges
and disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided, that, such estimate shall not thereafter preclude
a final settling of accounts between the Borrower and the Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02       Additional Condition to Term Borrowing.
 
The obligation of each Lender to honor any Request for Credit Extension for the
Term Facility is subject to the receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that (a)
the proceeds of the Term Facility have been advanced to U.S. Bank, National
Association, as trustee and collateral agent under the Second Lien Indenture,
for purposes of repaying in full the Second Lien Notes, and (b) the amount of
the proceeds of the Term Facility advanced to U.S. Bank, National Association,
as trustee and collateral agent under the Second Lien Indenture, is sufficient
to satisfy all principal and interest under the Second Lien Notes through the
redemption date thereof and any fees, costs and expenses owing by the Loan
Parties under the Second Lien Indenture.
 
4.03       Conditions to all Credit Extensions.
 
The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension is subject to the following conditions precedent:
 
(a)           Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in this Agreement or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 4.03, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
 
 
98

--------------------------------------------------------------------------------

 
 
(b)           Default. No Default or Event of Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.
 
(c)           Request for Credit Extension. The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swingline Lender, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
 
(d)           Alternative Currency.  In the case of a Credit Extension to be
denominated in an Alternative Currency, such currency remains an Eligible
Currency.
 
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.03(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:
 
5.01       Existence, Qualification and Power.
 
Each Loan Party and each of the Restricted Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.02       Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Loan Party’s Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (c) violate any Law.
 
 
99

--------------------------------------------------------------------------------

 
 
5.03       Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect the Liens
created by the Collateral Documents.
 
5.04       Binding Effect.
 
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).
 
5.05       Financial Statements; No Material Adverse Effect.
 
(a)           Audited Financial Statements.  The Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (ii) fairly
present the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of the date thereof and their results of operations, cash
flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) show all material
indebtedness and other liabilities (including liabilities for taxes, material
commitments and contingent obligations), direct or contingent, of the Borrower
and its Subsidiaries as of the date thereof.
 
(b)           Quarterly Financial Statements.  The Interim Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of the date thereof and their results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
 
(c)           December 2015 Financial Statements.  The December 2015 Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
 
(d)           Material Adverse Effect.  Since November 30, 2015, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
 
100

--------------------------------------------------------------------------------

 
 
(e)           Budget.  The budget of the Borrower and its Subsidiaries delivered
pursuant to Section 4.01(d)(iv) was prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such budget, and represented, at
the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.
 
5.06       Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
5.07       No Default.
 
Neither any Loan Party nor any Restricted Subsidiary thereof is in default under
or with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08       Ownership of Property.
 
Each Loan Party and each of the Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
5.09       Environmental Compliance.
 
(a)           The Loan Parties and the Restricted Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(b)           None of the properties currently or formerly owned or operated by
any Loan Party or any of the Restricted Subsidiaries during the last five (5)
years is listed or proposed for listing on the NPL or on the CERCLIS; there are
no, and to the knowledge of the Loan Parties, there have never been any,
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of the Restricted Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of the Restricted Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of the Restricted Subsidiaries; and Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of the Restricted
Subsidiaries in violation of, or in a manner requiring any reporting,
investigation, response, remediation, removal, cleanup or monitoring action
pursuant to, any Environmental Law, in each case of this clause (b) where such
occurrences and events could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
101

--------------------------------------------------------------------------------

 
 
(c)           Neither any Loan Party nor any of the Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned during the past
five (5) years or operated by any Loan Party or any of the Restricted
Subsidiaries have been disposed of in a manner which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.10       Insurance.
 
The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates.  The general liability, casualty,
property, terrorism and business interruption insurance coverage of the Loan
Parties as in effect on the Closing Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.
 
5.11       Taxes.
 
Each Loan Party and the Restricted Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are (a) not yet delinquent
or (b) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect, nor
is there any tax sharing agreement applicable to the Borrower or any Restricted
Subsidiary.
 
5.12       ERISA Compliance.
 
(a)           Except for the Multiemployer Plan described on Schedule 5.12, each
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state laws.  Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter or is subject to a favorable opinion letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the IRS
to be exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS.  To the
best knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.
 
(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
 
102

--------------------------------------------------------------------------------

 
 
(c)           (i) Except for the Multiemployer Plan described on Schedule 5.12,
no ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan, (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is sixty percent (60%) or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date, (iii) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA, and (v) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
 
5.13       Margin Regulations; Investment Company Act.
 
(a)           Margin Regulations.  The Borrower is not engaged, nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than twenty-five percent (25%) of
the value of the assets (either of the Borrower only or of the Borrower and its
Restricted Subsidiaries on a Consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
 
(b)           Investment Company Act.  None of any Loan Party, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
 
5.14       Disclosure.
 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished in writing by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, each Loan Party represents and warrants only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.
 
 
103

--------------------------------------------------------------------------------

 
 
5.15       Compliance with Laws.
 
Each Loan Party and each Restricted Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
5.16       Solvency.
 
Each Loan Party is, individually and together with its Subsidiaries, on a
Consolidated basis, Solvent.
 
5.17       Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.
 
(a)           Sanctions Concerns.  No Loan Party, nor any Subsidiary, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or
entity  that is, or is owned or controlled by any individual or entity that is
(i) the subject or target of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.
 
(b)           Anti-Corruption Laws.  The Loan Parties and their Subsidiaries
have conducted their business in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
 
(c)           PATRIOT Act.  To the extent applicable, each Loan Party and each
Subsidiary is in compliance, in all material respects, with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (ii) the PATRIOT Act.
 
5.18       Subsidiaries; Equity Interests.
 
Set forth on Schedule 5.18 is a complete and accurate list of all Subsidiaries
of the Loan Parties.  Information on such Schedule includes the number of shares
of each class of Equity Interests outstanding; the number and percentage of
outstanding shares of each class of Equity Interests owned by the Loan Parties
or any of their Subsidiaries; the number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and similar
rights; and whether each such Subsidiary is a Restricted Subsidiary, an
Unrestricted Subsidiary and/or an Excluded Subsidiary.  The outstanding Equity
Interests of all such Subsidiaries are validly issued, fully paid and
non-assessable and are owned, free and clear of all Liens (other than Permitted
Liens).  There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Equity Interests of any Loan Party or any Subsidiary thereof, except as
contemplated in connection with the Loan Documents.
 
 
104

--------------------------------------------------------------------------------

 
 
5.19       Collateral Representations.
 
(a)           The provisions of the Collateral Documents are effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien (subject to Permitted Liens) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein.  Except for filings completed prior to the Closing Date and
as contemplated hereby and by the Collateral Documents, no filing or other
action will be necessary to perfect or protect such Liens.
 
(b)           Set forth on Schedule 5.19(b), as of the Closing Date, is a list
of all Intellectual Property registered, filed or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by each Loan Party as of the Closing Date.  Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does any Loan Party know of any
such claim, and, to the knowledge of the Loan Parties, the use of any
Intellectual Property by any Loan Party or any of its Restricted Subsidiaries or
the granting of a right or a license in respect of any Intellectual Property
from any Loan Party or any of its Restricted Subsidiaries does not infringe on
the rights of any Person.  As of the Closing Date, none of the Intellectual
Property owned by any of the Loan Parties or any of its Restricted Subsidiaries
is subject to any licensing agreement or similar arrangement except as set forth
on Schedule 5.19(b).
 
(c)           Set forth on Schedule 5.19(c), as of the Closing Date, is a list
of all real property located in the United States that is owned or leased by any
Loan Party (in each case, including (i) the name of the Loan Party owning (or
leasing) such property, (ii) with respect to each Mortgaged Property, the number
of buildings located on such property, (iii) the property address, and (iv) the
city, county, state and zip code which such property is located).
 
5.20       Regulation H.
 
No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property, (ii)
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program and (iii) such other
flood hazard determination forms, notices and confirmations thereof as requested
by the Administrative Agent and (b) copies of insurance policies or certificates
of insurance of the applicable Loan Party evidencing flood insurance reasonably
satisfactory to the Administrative Agent (and in compliance with applicable laws
and regulations) and naming the Administrative Agent as loss payee on behalf of
the Lenders.  All flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.
 
5.21       Designation as Senior Indebtedness.
 
The Obligations constitute “Designated Senior Indebtedness” or any similar
designation under and as defined in any agreement governing any subordinated
Indebtedness (including, without limitation, in the 2.25% Convertible Notes
Documents and in the 4.0625% Convertible Notes Documents).
 
5.22       Labor Matters.
 
Except as set forth on Schedule 5.22, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Restricted Subsidiary as of the Closing Date. Neither any Loan Party nor any
Restricted Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five (5) years preceding the
Closing Date.
 
 
105

--------------------------------------------------------------------------------

 
 
5.23       Material Contracts.
 
Set forth on Schedule 5.23 is a complete and accurate list of all Material
Contracts of the Loan Parties and their Restricted Subsidiaries in effect as of
the Closing Date.  Other than as set forth on Schedule 5.23, each Material
Contract is, and after giving effect to the transactions contemplated hereby
will be, in full force and effect in accordance with the terms thereof.  The
Loan Parties and their Restricted Subsidiaries have made available to the
Administrative Agent a true and complete copy of each Material Contract
requested by the Administrative Agent.  No Loan Party nor any Restricted
Subsidiary is in default in the performance, observance, or fulfillment of any
of the obligations, covenants, or conditions contained in any Material Contract
to which it is a party, except to the extent such defaults could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.
 
5.24       EEA Financial Institution.
 
No Loan Party is an EEA Financial Institution.
 
ARTICLE VI

 
AFFIRMATIVE COVENANTS
 
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Restricted Subsidiaries (or, in the case of the covenant
set forth in Section 6.17, each Subsidiary) to:
 
6.01       Financial Statements.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           Audited Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, the date required to be filed with the SEC), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related Consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than any such qualification or exception that is expressly solely with
respect to, or expressly resulting solely from, an upcoming maturity date under
the Facilities provided herein) or any qualification or exception as to the
scope of such audit.
 
(b)           Quarterly Financial Statements.  As soon as available, but in any
event within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower (or, if earlier, the date
required to be filed with the SEC), a Consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
who is a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes.
 
 
106

--------------------------------------------------------------------------------

 
 
(c)           Business Plan and Budget.  As soon as available, but in any event
no later than ninety (90) days after the end of each fiscal year of the
Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries on a Consolidated basis, including forecasts prepared by management
of the Borrower, in form satisfactory to the Administrative Agent, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the then
current fiscal year.
 
(d)           Unrestricted Subsidiaries.  If any Subsidiary is an Unrestricted
Subsidiary, the Borrower shall deliver concurrently with the delivery of any
financial statements pursuant to Section 6.01(a) or 6.01(b), the related
unaudited consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from such
Consolidated financial statements.
 
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
6.02       Certificates; Other Information.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           Accountants’ Certificate.  Concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default under the financial covenants set forth herein or, if
any such Default shall exist, stating the nature and status of such event.
 
(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller, in each case, which is a Responsible
Officer of the Borrower, including (A) a certification as to whether the Loan
Parties and their respective Restricted Subsidiaries have performed and observed
each covenant and condition of the Loan Documents applicable to it during the
period covered by the Compliance Certificate (or, if not, a listing of the
conditions or covenants that have not been performed or observed and the nature
and status of each such Default), (B) a certification of compliance with the
financial covenants set forth in Section 7.11, including financial covenant
analyses and calculation for the period covered by the Compliance Certificate
and a calculation of the Available Amount as of such date, (C) for any
Compliance Certificate delivered concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a listing of (1) all applications by
any Loan Party, if any, for any Intellectual Property made since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), (2) all issuances of registrations or letters on existing applications by
any Loan Party for any Intellectual Property received since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), and (3) all licenses relating to any Intellectual Property entered into
by any Loan Party since the date of the prior certificate (or, in the case of
the first such certificate, the Closing Date), (D) for any Compliance
Certificate delivered concurrently with the delivery of the financial statements
referred to in Section 6.01(a), any updated insurance binder or other evidence
of insurance for any insurance coverage of any Loan Party that was renewed,
replaced or modified during the period covered by such Compliance Certificate,
and (E) for any Compliance Certificate delivered concurrently with the delivery
of the financial statements referred to in Section 6.01(a), an updated copy of
Schedule 5.23 setting forth all Material Contracts entered into since the date
of the prior certificate (or, in the case of the first such certificate, the
Closing Date), and (ii) a management report setting forth customary information
with respect to contract backlog.  Unless the Administrative Agent or a Lender
requests executed originals, delivery of the Compliance Certificate may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.
 
 
107

--------------------------------------------------------------------------------

 
 
(c)           Annual Reports; Etc.  Promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto.
 
(d)           SEC Notices.  Promptly, and in any event within ten (10) Business
Days after receipt thereof by any Loan Party or any Restricted Subsidiary,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any
Restricted Subsidiary.
 
(e)           Other Notices.  Promptly upon receipt thereof, copies of any
non-routine correspondence or official notices received by any Loan Party or any
Restricted Subsidiary from any Governmental Authority which regulates the
operations of the Loan Parties and their Restricted Subsidiaries which could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
(f)           Additional Information.  Promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a), or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail transmission) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
 
108

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”) and (B) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (2)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuers and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07), (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”, and (4) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
 
6.03       Notices.
 
(a)           Promptly after any Loan Party obtains actual knowledge thereof,
provide written notice to the Administrative Agent (which shall transmit such
notice to each Lender as soon as practicable) of the occurrence of any Default
or Event of Default.
 
(b)           Promptly (but in no event later than four (4) Business Days after
any Loan Party obtains actual knowledge thereof), provide written notice of the
following to the Administrative Agent (which shall transmit such notice to each
Lender as soon as practicable):
 
(i)         the occurrence of any default or event of default under any
Contractual Obligation of any Loan Party which could reasonably be expected to
have a Material Adverse Effect;
 
(ii)        the occurrence of any ERISA Event;
 
 
109

--------------------------------------------------------------------------------

 
 
(iii)       any litigation, or any investigation or proceeding, (A) affecting
any of the Loan Parties which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (B) that seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the provisions of this Agreement, any other Loan Document
or the transactions contemplated hereby;
 
(iv)       any notice of any violation received by any Loan Party from any
Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws, which could reasonably be expected to have a
Material Adverse Effect;
 
(v)        any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Loan Party which could reasonably
be expected to have a Material Adverse Effect;
 
(vi)       any determination by the Borrower referred to in Section 2.10(b);
 
(vii)      any (i) occurrence of any Disposition for which any Loan Party or any
Restricted Subsidiary is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) Debt Issuance for which any Loan Party or any
Restricted Subsidiary is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) occurrence of any disposition resulting in a
Recovery Event for which any Loan Party or any Restricted Subsidiary is required
to make a mandatory prepayment pursuant to Section 2.05(b)(iv); and
 
(viii)     any other development or event which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04       Payment of Obligations.
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Loan Party or Restricted Subsidiary, (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property, and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
 
6.05       Preservation of Existence, Etc.
 
(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or Section 7.05.
 
 
110

--------------------------------------------------------------------------------

 
 
(b)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
6.06       Maintenance of Properties.
 
Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, casualty and obsolescence excepted.
 
6.07       Maintenance of Insurance.
 
(a)           Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including, without limitation, (i)
terrorism insurance and (ii) flood hazard insurance on all Mortgaged Properties
that are Flood Hazard Properties, on such terms and in such amounts as required
by the National Flood Insurance Reform Act of 1994 or as otherwise required by
the Administrative Agent.
 
(b)           Evidence of Insurance.  Cause the Administrative Agent to be named
as lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent ten (10) days prior written notice before any such policy
or policies shall be altered or cancelled.
 
(c)           Redesignation.  Promptly notify the Administrative Agent of any
Mortgaged Property that is, or becomes, a Flood Hazard Property.
 
6.08       Compliance with Laws.
 
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
 
6.09       Books and Records.
 
Maintain proper books of records and account in which full, true and correct
entries in conformity with GAAP and all requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities.
 
6.10       Inspection Rights.
 
Permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable notice and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Loan Parties with officers
and employees of the Loan Parties and with their independent certified public
accountants (it being understood and agreed that a representative of the
Borrower may be present at any such meeting with the independent certified
public accountants).
 
 
111

--------------------------------------------------------------------------------

 
 
6.11       Use of Proceeds.
 
Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to redeem the Second Lien Notes, (c) to finance working
capital and (d) for other general corporate purposes; provided, that, in no
event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.
 
6.12       Material Contracts.
 
Faithfully keep and perform, or cause to be kept and performed, all of the
covenants, conditions, and agreements contained in each material lease
(including any equipment lease), rental agreement, management contract,
franchise agreement, construction contract, technical services agreement or
other Material Contract, license or permit, now or hereafter existing, and shall
at all times use commercially reasonable efforts to enforce, with respect to
each other party to said agreements, all obligations, covenants and agreements
by such other party to be performed thereunder; provided, that, no Loan Party
shall have any obligation under this Section 6.12 unless such Loan Party’s
performance or breach of its obligations with respect to any such covenants,
conditions or agreements could reasonably be expected to have a Material Adverse
Effect.
 
6.13       Covenant to Guarantee Obligations.
 
Within thirty (30) days (or such longer period of time as is agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Material Domestic Subsidiary (it being understood that any Domestic
Restricted Subsidiary that is not a Material Domestic Subsidiary becoming a
Material Domestic Subsidiary shall be deemed to be the acquisition of a Material
Domestic Subsidiary for purposes of this Section 6.13), cause such Person to
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided, however, no Excluded Subsidiary shall be required to become a
Guarantor.  In connection with the foregoing, the Loan Parties shall deliver to
the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.01(b), (f) and (g), Section 6.14 and, if requested by the Administrative Agent
in its sole discretion, favorable opinions of counsel to such Person (which
should cover, among other things, legality, binding effect and enforceability),
all in form, content and scope satisfactory to the Administrative Agent.
 
6.14       Covenant to Give Security.
 
Except with respect to Excluded Property:
 
(a)           Equity Interests.  Cause (i) one hundred percent (100%) of the
issued and outstanding Equity Interests of each Material Domestic Subsidiary
(other than any Excluded Subsidiary) directly owned by any Loan Party and (ii)
sixty five percent (65%) of the issued and outstanding Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one
hundred percent (100%) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Material Foreign Subsidiary and each Unrestricted Subsidiary directly owned
by a Loan Party to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.
 
 
112

--------------------------------------------------------------------------------

 
 
(b)           Other Property.  Cause all property of each Loan Party to be
subject at all times to first priority, perfected and, in the case of owned real
property, title insured Liens in favor of the Administrative Agent, for the
benefit of the Secured Parties, to secure the Secured Obligations pursuant to
the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request and, in connection with the
foregoing, deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, Mortgaged
Property Support Documents and favorable opinions of counsel to such Person, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
 
(c)           Landlord Waivers.  Subject to Section 6.18, in the case of any
personal property Collateral located at any premises leased by a Loan Party, the
Loan Parties will provide the Administrative Agent with such estoppel letters,
consents and waivers from the landlords on such real property to the extent (A)
reasonably requested by the Administrative Agent and (B) the Loan Parties are
able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance reasonably satisfactory to the Administrative Agent).
 
6.15       Further Assurances.
 
Upon the reasonable request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the UCC or any other
requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
requirements of Law.
 
6.16       Federal Assignment of Claims Act.
 
Promptly, upon request by the Administrative Agent, comply with any and all of
the requirements of the Assignment of Claims Act (Title 31 Section 3727 and
Title 41 Section 15 of the United States Code), and FAR Subpart 32.8 (including
FAR 52.232-23) (and comparable Laws of any state) where such statutes and
regulations are applicable to any government contracts of any Loan Party, and
take all such other action as may be necessary to make the direct assignment to
the Administrative Agent of the payments due or to become due under such
government contracts, and such further action as may be necessary to facilitate
the creation and perfection of the Administrative Agent’s security interest in
such payments; provided, that, no Loan Party shall be required to take any such
action with respect to any government contract with (x) less than $500,000 in
remaining value or (y) less than six (6) months in remaining duration.
 
 
113

--------------------------------------------------------------------------------

 
 
6.17       Anti-Corruption Laws.
 
Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.
 
6.18       Post-Closing Covenants.
 
(a)           Within ninety (90) days of the Closing Date (or such later date as
the Administrative Agent may agree in its sole discretion), execute and deliver
to the Administrative Agent such Qualifying Control Agreements with respect to
the deposit accounts and the securities accounts (other than Excluded Deposit
and Securities Accounts) set forth on Schedule 3(l) of the Security Agreement,
as to cause the Loan Parties to be in compliance with Section 7.19 as of such
date.
 
(b)           Within thirty (30) days of the Closing Date (or such later date as
the Administrative Agent may agree in its sole discretion), with respect to any
personal property Collateral located at any premises leased by a Loan Party and
set forth on Schedule 5.19(c), to the extent requested by the Administrative
Agent, use commercially reasonable efforts to obtain estoppel letters, consents
and waivers from the landlords of such leased real property, which estoppel
letters, consents and waivers shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
(c)           Within thirty (30) days of the Closing Date (or such later date as
the Administrative Agent may agree in its sole discretion), use commercially
reasonable efforts to deliver to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, a consent with respect to
the Boeing License Agreement which consent shall, among other things, consent to
the Administrative Agent’s security interest in the intellectual property rights
that are the subject to the Boeing License Agreement and, upon the occurrence of
an Event of Default, consent to the Administrative Agent taking control of the
Loan Parties’ assets and taking any action or remedy available to the
Administrative Agent as a secured creditor.
 
(d)           Within two (2) Business Days following the date of the Term
Borrowing, (i) redeem in full all Indebtedness under the Second Lien Notes, (ii)
terminate the Second Lien Notes Documents, and (iii) terminate all security
interests related to the Second Lien Notes.
 
ARTICLE VII

 
NEGATIVE COVENANTS
 
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Restricted Subsidiary (or, in the case of the covenants set
forth in Sections 7.17 and 7.18, any Subsidiary) (other than, with respect to
each covenant in this Article VII other than the covenants set forth in Sections
7.17 and 7.18, any Excluded Subsidiary) to, directly or indirectly:
 
7.01       Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):
 
(a)           Liens pursuant to any Loan Document;
 
 
114

--------------------------------------------------------------------------------

 
 
(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any extension, renewal or replacement thereof; provided, that, (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any extension, renewal or replacement of the
obligations secured or benefited thereby is a Permitted Refinancing permitted by
Section 7.02(b)(i);
 
(c)           Liens securing Indebtedness permitted under Section 7.02(c);
provided, that: (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness together with any accessions
thereto and proceeds thereof, and (ii) such Liens attach to such property
concurrently with or within one hundred twenty (120) days after the acquisition
thereof;
 
(d)           Liens for taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued; provided,
that, (i) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within thirty (30) days of the commencement thereof,
and (ii) provision for the payment of all such taxes known to such Person has
been made on the books of such Person to the extent required by GAAP;
 
(e)           mechanic’s, processor’s, materialman’s, carrier’s, warehousemen’s,
landlord’s and similar Liens (including statutory and common law landlord’s
Liens under leases to which any Loan Party or any Restricted Subsidiary is a
party) arising by operation of Law and arising in the ordinary course of
business and securing obligations of such Person that are not overdue for a
period of more than ninety (90) days or are being contested in good faith by
appropriate proceedings diligently pursued; provided, that, (i) any proceedings
commenced for the enforcement of such Liens shall have been stayed or suspended
within thirty (30) days of the commencement thereof, and (ii) provision for the
payment of such Liens has been made on the books of such Person to the extent
required by GAAP;
 
(f)           Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits (other
than Liens imposed by ERISA) which are not overdue or are being contested in
good faith by appropriate proceedings diligently pursued; provided, that, (i)
any proceedings commenced for the enforcement of such Liens shall have been
stayed or suspended within thirty (30) days of the commencement thereof, and
(ii) provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;
 
(g)           Liens (i) incurred or deposits made in the ordinary course of
business to secure the performance of bids, tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under operating leases, and (ii) securing surety,
indemnity, performance, appeal and release bonds; provided, that, in each case,
(A) full provision for the payment of all such obligations has been made on the
books of such Person to the extent required by GAAP, and (B) the aggregate
amount of all such obligations does not exceed $4,000,000 at any time
outstanding;
 
(h)           Permitted Real Property Encumbrances;
 
 
115

--------------------------------------------------------------------------------

 
 
(i)           attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $2,000,000 or less at any one time; provided, that, the
same are discharged, or that execution or enforcement thereof is stayed pending
appeal, within thirty (30) days or, in the case of any stay of execution or
enforcement pending appeal, within such lesser time during which such appeal may
be taken;
 
(j)            leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Restricted
Subsidiaries and any interest or title of a lessor under any lease permitted by
the Loan Documents;
 
(k)           customary rights of set off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Restricted Subsidiaries maintains
deposits in the ordinary course of business permitted by the Loan Documents;
 
(l)            landlord’s Liens arising by contract in the ordinary course of
business and secured by assets at the applicable leased property in an amount
not to exceed $1,000,000 in the aggregate;
 
(m)           Environmental Liens; provided, that, (i) any proceedings commenced
for the enforcement of such Liens shall have been suspended or are being
contested in good faith, (ii) provision for all liability and damages that are
the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP, and (iii) such Liens do not relate to
obligations exceeding $10,000,000 in the aggregate at any one time.
 
(n)           Liens on special tooling assets and Intellectual Property of
Aerojet Rocketdyne as required by the terms of the contract with Lockheed Martin
regarding the Atlas Program;
 
(o)           Liens securing (i) the financing of insurance premiums or other
financial assurances associated with workers compensation insurance coverage,
and (ii) the financing of insurance premiums or other financial assurances
associated with other insurance coverage or other financial assurance
requirements obtained in the normal course of business not to exceed $20,000,000
in the aggregate at any time outstanding;
 
(p)           Liens securing Indebtedness permitted pursuant to Section 7.02(e);
provided, that, (i) such Lien is not created in contemplation of or in
connection with such acquisition, (ii) such Lien shall not apply to any other
property of the Borrower or any Restricted Subsidiary, and (iii) such Lien shall
secure only those obligations it secures on the date of acquisition;
 
(q)           Liens securing Indebtedness permitted pursuant to Section 7.02(g);
provided, that, such Lien shall not extend to any Collateral or the Equity
Interests of the Borrower or any of its Domestic Subsidiaries;
 
(r)           Liens on the Equity Interests of a joint venture (other than any
Restricted Subsidiary) owned by a Loan Party pursuant to a joint venture
agreement or Liens on the Equity Interests of a joint venture (other than any
Restricted Subsidiary) securing Indebtedness permitted pursuant to Section
7.02(h) so long as the recourse of any lender in respect of such Indebtedness
against any Loan Party is limited to such Equity Interests or proceeds from the
sale thereof;
 
(s)           Liens securing the Second Lien Notes permitted pursuant to Section
7.02(b)(ii);
 
 
116

--------------------------------------------------------------------------------

 
 
(t)           Liens securing Additional Second Lien Indebtedness permitted
pursuant to Section 7.02(d);
 
(u)           Liens in favor of financial institutions issuing letters of credit
permitted pursuant to Section 7.02(p) on cash collateral posted to support
obligations under such letters of credit; and
 
(v)           other Liens not permitted by the foregoing clauses of this Section
7.01 securing Indebtedness or other obligations permitted pursuant to this
Agreement in an aggregate principal amount at any one time outstanding not to
exceed the greater of (i) $30,000,000, and (ii) one and one-half percent (1.5%)
of Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as
of the end of the most recently completed fiscal year of the Borrower for which
the Borrower was required to deliver financial statements pursuant to Section
6.01(a) (or, in the case of any such calculation required prior to the delivery
of such financial statements, the Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries as of December 31, 2015).
 
7.02       Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents;
 
(b)           (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 (and any Permitted Refinancing thereof) and (ii) Indebtedness
outstanding on the Closing Date under the Second Lien Notes;
 
(c)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations hereafter incurred by the Borrower or
any of its Restricted Subsidiaries to finance the purchase of fixed assets or to
provide all or a portion of the purchase price or cost of construction for an
asset, and renewals, replacements, refinancings and extensions thereof;
provided, that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount equal to $50,000,000,
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed or cost of construction of the asset, and (iii) no such
Indebtedness shall be refinanced, renewed, replaced, restructured or extended
for a principal amount in excess of the principal balance outstanding thereon at
the time of such renewal, replacement, refinancing, restructuring or extension;
 
(d)           Additional Second Lien Indebtedness (and Permitted Refinancings
thereof);
 
(e)           Indebtedness of any Target acquired after the Closing Date in a
Permitted Acquisition to the extent existing at the time of such Permitted
Acquisition; provided, that, (i) such Indebtedness shall not have been incurred
in contemplation of such Permitted Acquisition, and (ii) the aggregate principal
amount of all such Indebtedness outstanding at any one time shall not exceed an
amount equal to the greater of (A) $40,000,000, and (B) two percent (2%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recently completed fiscal year of the Borrower for which the
Borrower was required to deliver financial statements pursuant to Section
6.01(a) (or, in the case of any such calculation required prior to the delivery
of such financial statements, the Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries as of December 31, 2015);
 
 
117

--------------------------------------------------------------------------------

 
 
 
(f)           Indebtedness consisting of Earn Out Obligations incurred in
connection with Permitted Acquisitions;
 
(g)           Indebtedness of Restricted Subsidiaries that are Foreign
Subsidiaries in an aggregate principal amount not to exceed the greater of (i)
$100,000,000, and (ii) five percent (5%) of Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries as of the end of the most recently
completed fiscal year of the Borrower for which the Borrower was required to
deliver financial statements pursuant to Section 6.01(a) (or, in the case of any
such calculation required prior to the delivery of such financial statements,
the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as
of December 31, 2015);
 
(h)           Indebtedness of Restricted Subsidiaries that are joint ventures
(other than any Loan Parties) in an aggregate principal amount not to exceed the
greater of (i) $100,000,000, and (ii) five percent (5%) of Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries as of the end of the most
recently completed fiscal year of the Borrower for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) (or, in the
case of any such calculation required prior to the delivery of such financial
statements, the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of December 31, 2015);
 
(i)           unsecured intercompany Indebtedness permitted under Section 7.03
(“Intercompany Debt”); provided, that, (i) in the case of Indebtedness owing to
a Loan Party, such Indebtedness shall be evidenced by an intercompany note
payable to such Loan Party, which intercompany note shall be pledged to secure
the Secured Obligations and delivered to the Administrative Agent for the
benefit of the Secured Parties, and (ii) in the case of Indebtedness owing by a
Loan Party to any Subsidiary that is not a Loan Party, (A) such Indebtedness
shall be subordinated to the Secured Obligations in a manner and to the extent
acceptable to the Administrative Agent, (B) such Indebtedness shall not be
prepaid unless no Default exists immediately prior to and after giving effect to
such prepayment, and (C) except as otherwise permitted pursuant to Section
7.14(b); such Indebtedness shall not be repaid in cash or Cash Equivalents and
shall not be renewed, extended, refinanced or replaced (it being understood and
agreed that the Loan Parties shall be permitted to write-off such Indebtedness
to the extent such Indebtedness existed prior to the Closing Date);
 
(j)           obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided, that, (i) such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;
 
(k)           Indebtedness under Secured Cash Management Agreements;
 
(l)           Additional Unsecured Indebtedness (and any Permitted Refinancing
thereof);
 
(m)           unsecured Guarantees of the obligations of Aerojet Rocketdyne
provided by the Borrower in favor of the United States Environmental Protection
Agency in connection with environmental remediation; provided, that, the
aggregate principal amount of the obligations to which such Guarantees relate
shall not exceed $120,000,000 at any one time outstanding;
 
 
118

--------------------------------------------------------------------------------

 
 
(n)           unsecured Indebtedness outstanding on the Closing Date under the
2.25% Convertible Notes (and any Permitted Refinancing thereof);
 
(o)           unsecured Indebtedness outstanding on the Closing Date under the
4.0625% Convertible Notes (and any Permitted Refinancing thereof);
 
(p)           Indebtedness under letters of credit issued by any financial
institution (other than any Lender) in an aggregate principal amount at any one
time outstanding not to exceed $5,000,000;
 
(q)           (i) Guarantees with respect to Indebtedness of any Loan Party
otherwise permitted pursuant to this Section 7.02, and (ii) Guarantees
consisting of a guarantee of any obligation (other than Indebtedness)
performable by a Restricted Subsidiary; and
 
(r)           Indebtedness not permitted by any of the foregoing clauses of this
Section 7.02, in an aggregate principal amount at any one time outstanding not
to exceed the greater of (i) $30,000,000, and (ii) one and one-half percent
(1.5%) of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the end of the most recently completed fiscal year of the
Borrower for which the Borrower was required to deliver financial statements
pursuant to Section 6.01(a) (or, in the case of any such calculation required
prior to the delivery of such financial statements, the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries as of December 31, 2015).
 
7.03       Investments.
 
Make or hold any Investments, except:
 
(a)           cash and Cash Equivalents;
 
(b)           Investments existing as of the Closing Date and set forth on
Schedule 7.03, as such Investments may be adjusted due to appreciation,
repayment of principal, payment of interest, return of capital or similar
circumstances;
 
(c)           Investments in any Person that is a Loan Party prior to, or
simultaneously with, giving effect to such Investment;
 
(d)           Investments by any Restricted Subsidiary of the Borrower that is
not a Loan Party in any other Restricted Subsidiary of the Borrower that is not
a Loan Party;
 
(e)           (i) receivables owing to any Loan Party or any Restricted
Subsidiary, or (ii) any receivables and advances to suppliers, in each case, if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(f)           (i) loans and advances to employees of the Borrower or any
Restricted Subsidiary for relocation and related expenses, and (ii) loans and
advances to employees of the Borrower or any Restricted Subsidiary made in the
ordinary course of business; provided, that, in the case of clauses (i) and
(ii), (A) such loans and advances shall comply with all applicable requirements
of Law, and (B) the aggregate principal amount of all such loans and advances
shall not exceed $3,000,000 at any one time outstanding;
 
 
119

--------------------------------------------------------------------------------

 
 
(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers of the Borrower
or any Restricted Subsidiary and in the settlement of delinquent obligations of,
and other disputes with, customers and suppliers of the Borrower or any
Restricted Subsidiary arising in the ordinary course of business;
 
(h)           Swap Contracts permitted by Section 7.02(j);
 
(i)            Permitted Acquisitions;
 
(j)            Guarantees permitted by Section 7.02 (other than by reference to
this Section 7.03 (or any clause hereof));
 
(k)           repurchases of Indebtedness permitted pursuant to Section 7.14(b);
 
(l)            Investments in joint ventures or minority Equity Interests (other
than any Acquisition); provided, that, the aggregate amount of all such
Investments shall not exceed the greater of (i) $100,000,000 and (ii) five
percent (5%) of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the end of the most recently completed fiscal year of the
Borrower for which the Borrower was required to deliver financial statements
pursuant to Section 6.01(a) (or, in the case of any such calculation required
prior to the delivery of such financial statements, the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries as of December 31, 2015);
 
(m)          additional Investments (other than any Acquisition) in an aggregate
amount not to exceed (i) $200,000,000 (plus the amount of any Investment made
following the Closing Date using the basket set forth in clause (m)(i) to the
extent that such amount is returned in cash from the return of or return on
principal of such Investment (other than a sale to a Loan Party or Restricted
Subsidiary), or from a dividend or interest received with respect to such
Investment), plus (ii) the Available Amount; provided, that, (A) the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to such Investment,
(1) the Loan Parties would be in compliance with the financial covenants set
forth in Section 7.11 as of the most recent fiscal quarter end for which the
Borrower was required to deliver financial statements pursuant to Section
6.01(a) or (b) and (2) the Consolidated Net Leverage Ratio is at least 0.25 to
1.0 less than the ratio required to be maintained at such time by Section
7.11(a), and (B) no Default or Event of Default shall exist or would result from
giving effect to such Investment;
 
(n)           to the extent constituting an Investment, the Rescission Offer;
and
 
(o)           other Investments (other than any Acquisition) not permitted by
any of the foregoing clauses of this Section 7.03; provided, that, (i) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to such Investment,
(A) the Loan Parties would be in compliance with the financial covenants set
forth in Section 7.11 as of the most recent fiscal quarter end for which the
Borrower was required to deliver financial statements pursuant to Section
6.01(a) or (b) and (B) the Consolidated Net Leverage Ratio shall be less than
3.25 to 1.0, and (ii) no Default or Event of Default shall exist or would result
from giving effect to such Investment.
 
 
120

--------------------------------------------------------------------------------

 
 
7.04       Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 7.04 but subject to the terms of Sections 6.13 and 6.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Restricted Subsidiary that is not a Loan Party may be
merged or consolidated with or into any Loan Party provided that such Loan Party
shall be the continuing or surviving corporation, (d) any Restricted Subsidiary
that is not a Loan Party may be merged or consolidated with or into any other
Restricted Subsidiary that is not a Loan Party, (e) the Borrower and any
Restricted Subsidiary may engage in a Permitted Transfer, an Investment
permitted by Section 7.03 or a Restricted Payment permitted by Section 7.06 (in
each case other than by reference to this Section 7.04 (or any clause hereof)),
and (f) any Subsidiary of the Borrower that is not a Loan Party may be
dissolved, liquidated or wound up; provided, that, prior to or simultaneously
with any such dissolution, liquidation or winding up, all assets of such
Subsidiary (other than GDX Automotive SAS, Snappon SA or any other Foreign
Subsidiary that is not a Material Foreign Subsidiary) are transferred to a Loan
Party or, to the extent required by law or binding contract, a creditor or
creditors thereof.
 
7.05       Dispositions.
 
Make any Disposition except for Permitted Transfers.
 
7.06       Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Borrower or any Guarantor;
 
(b)           the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Qualified Capital
Stock of such Person;
 
(c)           the Borrower and each Restricted Subsidiary may redeem,
repurchase, retire or otherwise acquire Equity Interests to the extent such
redemption, repurchase, retirement or other acquisition is deemed to occur upon
exercise of stock options if such Equity Interests represent a portion of the
exercise price of such options;
 
(d)           so long as no Default or Event of Default shall have occurred and
be continuing at the time of such Restricted Payment or would result therefrom,
the Borrower may repurchase or redeem Qualified Capital Stock of the Borrower
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of the Borrower or any Restricted Subsidiary, upon their death, disability,
retirement, severance or termination of employment or service; provided, that,
the aggregate cash consideration paid for all such redemptions and repurchases
shall not exceed $2,000,000 in any fiscal year;
 
(e)           the Borrower may repurchase any Equity Interests resulting from
the conversion of the 4.0625% Convertible Notes into Equity Interests of the
Borrower to the extent that such repurchases are funded with the proceeds of
Additional Second Lien Indebtedness, Additional Unsecured Indebtedness or
Indebtedness that is subordinated to the Secured Obligations on terms and
conditions satisfactory to the Administrative Agent;
 
 
121

--------------------------------------------------------------------------------

 
 
(f)           the Borrower or any Subsidiary may consummate the Rescission Offer
with cash and/or Equity Interests; and
 
(g)           the Borrower or any Restricted Subsidiary may make any Restricted
Payment; provided, that, (i) no Default or Event of Default shall have occurred
and be continuing at the time of such Restricted Payment or would result
therefrom, (ii) the Borrower shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating that, upon giving Pro Forma
Effect to such Restricted Payment, the Loan Parties would be in compliance with
the financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 6.01(a) or (b), and (iii) the sum of (A) the aggregate
amount of all such Restricted Payments plus (B) the aggregate amount of all
Junior Debt Payments made in reliance on Section 7.14(b) shall not exceed an
amount equal to (1) $125,000,000, plus (2) the Available Amount; provided,
further, that, any Restricted Payment may be made (subject to satisfaction of
clauses (i) and (ii) of this Section 7.06(g)) if the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such Restricted Payment, the
Consolidated Net Leverage Ratio is less than 3.25 to 1.0.
 
7.07       Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
Closing Date or any business that is reasonably related, ancillary or
complementary thereto.
 
7.08       Transactions with Affiliates.
 
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital (i) by any Loan Party to any other Loan Party or (ii) by any Restricted
Subsidiary that is not a Loan Party to any Loan Party or any other Restricted
Subsidiary, (b) transfers of cash and assets (i) by any Loan Party to any other
Loan Party or (ii) by any Restricted Subsidiary to any Loan Party or any other
Restricted Subsidiary, (c) intercompany transactions (i) expressly permitted by
Section 7.02, Section 7.03, Section 7.04, Section 7.05 or Section 7.06 (other
than by reference to this Section 7.08 (or any clause hereof)) or (ii) solely
among the Loan Parties and the Restricted Subsidiaries, (d) reasonable and
customary officer, director and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and reasonable indemnification and severance arrangements, in each case
in the ordinary course of business, and (e) except as otherwise specifically
prohibited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.
 
7.09       Burdensome Agreements.
 
Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(A) this Agreement and the other Loan Documents, (B) the Second Lien Notes
Documents, (C) any documentation governing Additional Second Lien Indebtedness
permitted pursuant to Section 7.02(d) (and any Permitted Refinancing with
respect thereto), so long as such encumbrances or restrictions are not, taken as
a whole, more restrictive to the Borrower and its Restricted Subsidiaries in any
material respect than those in this Agreement and such encumbrances or
restrictions do not restrict the Liens securing the Secured Obligations or the
first priority status thereof, (D) any instrument governing Indebtedness assumed
in connection with any Permitted Acquisition, which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person or the properties or assets of the Person so acquired, (E)
any such encumbrance or restriction consisting of customary non-assignment
provisions in leases or licenses restricting leasehold interests or licenses, as
applicable, entered into in the ordinary course of business, (F) with respect to
an Excluded Subsidiary, customary provisions in joint venture agreements and
other similar agreements that restrict the transfer of ownership interests in
such joint venture or provisions limiting the disposition or distribution of
assets or property (other than dividends on a pro rata basis based on ownership
percentage), which limitation is applicable only to the assets that are the
subject of such agreements, or (G) any document or instrument governing any
Permitted Lien, in each case, to the extent that any such restriction contained
therein relates only to the asset or assets subject to such Liens, or (b)
requires the grant of any security for any obligation if such property is given
as security for the Secured Obligations (except to the extent such grant
constitutes a Permitted Lien).
 
 
122

--------------------------------------------------------------------------------

 
 
7.10       Use of Proceeds.
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
7.11       Financial Covenants.
 
(a)           Consolidated Net Leverage Ratio.  Permit the Consolidated Net
Leverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Borrower to be greater than (i) 4.00 to 1.0, for any
fiscal quarter ending during the period from the Closing Date to and including
September 30, 2017, (ii) 3.75 to 1.0, for any fiscal quarter ending during the
period from October 1, 2017 to and including September 30, 2018, and (iii) 3.5
to 1.0, for any fiscal quarter ending thereafter; provided, that, the otherwise
applicable test levels set forth above shall be increased by 0.50 to 1.0 for
each of the two (2) consecutive fiscal quarters (such period of increase, the
“Leverage Increase Period”) ending immediately after consummation of a Qualified
Acquisition; provided, further, that, for at least one (1) fiscal quarter ending
immediately following each Leverage Increase Period, the Consolidated Net
Leverage Ratio as of the end of such fiscal quarter shall not be greater than
the applicable test level set forth above prior to giving effect to another
Leverage Increase Period.
 
(b)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 3.00 to 1.0.
 
 
123

--------------------------------------------------------------------------------

 
 
7.12       Amendments of Organization Documents; Fiscal Year; Legal Name, State
of Organization; Form of Entity and Accounting Changes; Amendment to Material
Contracts.
 
(a)           (i) Change its fiscal year without the prior written consent of
the Administrative Agent, (ii) amend, modify or change its Organization
Documents or other agreements related to its Equity Interests in any respect
materially adverse to the interests of the Lenders without the prior written
consent of the Required Lenders, (iii) amend, modify, cancel or terminate or
fail to renew or extend (if renewable or extendable by its terms) or permit the
amendment, modification, cancellation or termination of any of its Material
Contracts in any respect materially adverse to the interests of the Lenders
without the prior written consent of the Administrative Agent, or (iv) without
providing thirty (30) days’ prior written notice to the Administrative Agent,
change its state of incorporation, organization or formation or have more than
one state of incorporation, organization or formation.
 
(b)           Make or permit to be made any change in accounting policies
affecting the presentation of financial statements or reporting practices from
those employed by it on the Closing Date (other than changes in government
contract accounting and procedures); unless (i) such change is required or
permitted by GAAP and (ii) such change is disclosed to the Lenders through the
Administrative Agent or otherwise.
 
7.13       Sale and Leaseback Transactions.
 
Enter into any Sale and Leaseback Transaction, other than (a) Sale and Leaseback
Transactions to the extent that (i) the property subject to such Sale and
Leaseback Transaction was acquired after the Closing Date and (ii) such Sale and
Leaseback Transaction is consummated within two hundred seventy (270) days of
the acquisition of the property subject to such Sale and Leaseback Transaction,
(b) Sale and Leaseback Transactions to the extent that the property subject to
such Sale and Leaseback Transaction is owned by a Subsidiary that is not a Loan
Party, (c) Sale and Leaseback Transactions as a result of a contribution of real
property to any Plan pursuant to clause (g) of the definition of Disposition,
and (d) any Sale and Leaseback Transaction with respect to any Mortgaged
Property so long as the aggregate amount of all such Sale and Leaseback
Transactions during the term of this Agreement does not exceed $100,000,000.
 
7.14       Prepayments, Etc. of Indebtedness.
 
Make any payment or prepayment of principal of or redeem, purchase, retire,
extinguish, defease, discharge or otherwise satisfy prior to the scheduled
maturity thereof in any manner (including, without limitation, by optional
redemption, required repurchase rights, exchange, open market and/or privately
negotiated purchases) any Indebtedness that is expressly subordinated in right
of payment to the Secured Obligations (including, for the avoidance of doubt,
the 2.25% Convertible Notes and the 4.0625% Convertible Notes), any Indebtedness
secured by Liens on the Collateral junior to those created under the Collateral
Documents (including, for the avoidance of doubt, any Additional Second Lien
Indebtedness and the Second Lien Notes), any unsecured Indebtedness (including,
for the avoidance of doubt, any Additional Unsecured Indebtedness) or any
Permitted Refinancing of any of the foregoing (and including, for the avoidance
of doubt, any premiums on any such Indebtedness, including tender premiums), or
make any payment in violation of any subordination terms applicable to any such
Indebtedness (each a “Junior Debt Payment”), except that: (a) a Permitted
Refinancing permitted pursuant to Section 7.02(b)(i), (d), (l), (n) or (o) may
be consummated, (b) the Borrower or any Restricted Subsidiary may make any
Junior Debt Payment; provided, that, (i) no Default or Event of Default shall
have occurred and be continuing at the time of such Junior Debt Payment or would
result therefrom, (ii) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Junior Debt Payment, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b), (iii) the sum of (A)
the aggregate amount of all such Junior Debt Payments plus (B) the aggregate
amount of all Restricted Payments made in reliance on Section 7.06(g) shall not
exceed an amount equal to (1) $125,000,000, plus (2) the Available Amount;
provided, further, that, any Junior Debt Payment may be made (subject to
satisfaction of clauses (i) and (ii) of the proviso to this Section 7.14(b)) if
the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to such
Junior Debt Payment, the Consolidated Net Leverage Ratio is less than 3.25 to
1.0, (c) the Borrower may make Junior Debt Payments to the extent made solely
with the Qualified Capital Stock of the Borrower, and (d) the Borrower may
redeem, purchase, defease, discharge or otherwise satisfy the Second Lien Notes
(including any premiums thereon (including tender premiums)) with the proceeds
of the Revolving Loans and/or the Term Loans.
 
 
124

--------------------------------------------------------------------------------

 
 
7.15       Amendment, Etc. of Indebtedness.
 
Amend or modify, or permit the amendment or modification of, any provision of
any document governing any Indebtedness that is subordinated in right of payment
to the Secured Obligations (including, for the avoidance of doubt, any 2.25%
Convertible Notes Documents and any 4.0625% Convertible Notes Documents), of any
Second Lien Notes Documents, any document governing any Additional Unsecured
Indebtedness or any document governing any Additional Second Lien Indebtedness,
in each case in any manner that is adverse in any material respect to the
interests of the Lenders.
 
7.16       Ownership of Subsidiaries.
 
Notwithstanding any other provisions of this Agreement to the contrary, (a)
establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided, that, without such consent,
the Borrower may (i) establish or create one or more Material Domestic
Subsidiaries, (B) acquire one or more Subsidiaries in connection with a
Permitted Acquisition (or form any Subsidiary for the purpose of consummating a
Permitted Acquisition) or (C) establish, create or acquire an Unrestricted
Subsidiary, so long as, in each case, Section 6.13 shall be complied with to the
extent required by such Section, (ii) permit any Loan Party or any Restricted
Subsidiary of any Loan Party to issue or have outstanding any shares of
Disqualified Capital Stock, or (iii) create, incur, assume or suffer to exist
any Lien on any Equity Interests of any Subsidiary, except for Permitted Liens.
 
7.17       Sanctions.
 
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.
 
7.18       Anti-Corruption Laws.
 
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.
 
 
125

--------------------------------------------------------------------------------

 
 
7.19       Accounts.
 
Subject to Section 6.18, maintain deposit and securities accounts (other than
Excluded Deposit and Securities Accounts) with an aggregate balance at any time
of more than $20,000,000 (for all such accounts) with Persons other than the
Administrative Agent, any Lender or any other Person party to a Qualifying
Control Agreement.
 
ARTICLE VIII

 
EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.
 
Any of the following shall constitute an Event of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation or deposit
any funds as Cash Collateral in respect of L/C Obligations, or (ii) within five
(5) Business Days after the same becomes due, (A) any interest on any Loan or on
any L/C Obligation, (B) any fee due hereunder, or (C) any other amount payable
hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a), 6.05(a),
6.10, 6.11, 6.13, 6.14, 6.17, 6.18 or Article VII; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty (30) days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading (or, if any such representation, warranty, certification
or statement of fact is qualified by materiality or Material Adverse Effect,
incorrect or misleading in any respect) when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary
thereof (other than any Excluded Subsidiary) (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Restricted Subsidiary thereof (other
than any Excluded Subsidiary) is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Restricted Subsidiary thereof (other than any
Excluded Subsidiary) is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Restricted Subsidiary
as a result thereof is greater than the Threshold Amount; or
 
 
126

--------------------------------------------------------------------------------

 
 
(f)           Insolvency Proceedings, Etc.  The Borrower or any Restricted
Subsidiary thereof that is a Material Domestic Subsidiary or a Material Foreign
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary thereof that is a Material Domestic Subsidiary or a
Material Foreign Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary thereof (other than any Excluded Subsidiary) (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding, (A) with respect to the Snappon
Judgments, $10,000,000, (B) with respect to the GDX Automotive SAS Judgments,
$25,000,000, and (B) with respect to all other judgments, $5,000,000 (in each
case to the extent not covered by independent third-party insurance as to which
the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
 
127

--------------------------------------------------------------------------------

 
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all
Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Subordination; Invalidity of Subordination Provisions.  Any of the
subordination, standstill, payover and insolvency related provisions of any of
the documents governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness, or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.
 
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.
 
8.02        Remedies upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligations shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or applicable Law or equity;
 
 
128

--------------------------------------------------------------------------------

 
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03        Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third held by them;
 
Fourth, to (a) payment of that portion of the Secured Obligations constituting
accrued and unpaid principal of the Loans and L/C Borrowings, (b) payment of
that portion of the Secured Obligations then owing under Secured Hedge
Agreements, (c) payment of that portion of the Secured Obligations then owing
under Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, Hedge Banks, Cash Management Banks and the
L/C Issuers in proportion to the respective amounts described in this clause
Fourth held by them; and
 
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Secured Obligations otherwise set forth above in this
Section.
 
 
129

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01        Appointment and Authority.
 
(a)           Appointment.  Each of the Lenders and the L/C Issuers hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
(b)           Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
 
130

--------------------------------------------------------------------------------

 
 
9.02        Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.
 
9.03        Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided, that,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an L/C Issuer.
 
 
131

--------------------------------------------------------------------------------

 
 
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (E) the value
or the sufficiency of any Collateral, or (F) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
9.04        Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.
 
9.05        Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
9.06        Resignation of Administrative Agent.
 
(a)           Notice.  The Administrative Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
 
132

--------------------------------------------------------------------------------

 
 
(b)           Defaulting Lender.  If the Person serving as Administrative Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
 
(c)           Effect of Resignation or Removal.  With effect from the
Resignation Effective Date or the Removal Effective Date (as applicable) (i) the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent, and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including,
without limitation, (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties and (B) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.
 
 
133

--------------------------------------------------------------------------------

 
 
(d)           L/C Issuer and Swingline Lender.  Any resignation or removal by
Bank of America as Administrative Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swingline Lender.  If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as applicable, (ii) the
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
 
9.07        Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08        No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or an L/C Issuer
hereunder.
 
9.09        Administrative Agent May File Proofs of Claim; Credit Bidding.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 2.10(b) and
11.04) allowed in such judicial proceeding; and
 
 
134

--------------------------------------------------------------------------------

 
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.
 
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Secured Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Secured Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Secured Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.
 
 
135

--------------------------------------------------------------------------------

 
 
9.10        Collateral and Guaranty Matters.
 
Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and each of the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(c);
 
(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary or is Disposed of as a
result of a transaction permitted under the Loan Documents; and
 
(d)           to negotiate, execute and deliver any intercreditor agreement or
subordination agreement in respect of any Indebtedness permitted to be incurred
under Section 7.02.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, or to take any other
action described above pursuant to this Section 9.10.  In each case as specified
in this Section 9.10, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11        Secured Cash Management Agreements and Secured Hedge Agreements.
 
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.
 
 
136

--------------------------------------------------------------------------------

 
 
ARTICLE X

 
CONTINUING GUARANTY
 
10.01      Guaranty.
 
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that: (i) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(ii) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law.  The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Secured Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
 
10.02      Rights of Lenders.
 
Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof, (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations, (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuers and the Lenders in their sole discretion
may determine, and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.
 
 
137

--------------------------------------------------------------------------------

 
 
10.03      Certain Waivers.
 
Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party, (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party, (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder, (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever, (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party, and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties.  Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.  Each Guarantor waives any rights and
defenses that are or may become available to it by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code.  The foregoing
waivers and the provisions hereinafter set forth in this Guaranty which pertain
to California law are included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Guaranty or the Secured
Obligations.
 
10.04      Obligations Independent.
 
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.
 
10.05      Subrogation.
 
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.
 
10.06      Termination; Reinstatement.
 
This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.
 
 
138

--------------------------------------------------------------------------------

 
 
10.07      Stay of Acceleration.
 
If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.
 
10.08      Condition of Borrower.
 
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
 
10.09      Appointment of Borrower.
 
Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.
 
10.10      Right of Contribution.
 
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.
 
10.11      Keepwell.
 
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full.  Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
 
 
139

--------------------------------------------------------------------------------

 
 
10.12      Additional Guarantor Waivers and Agreements.
 
(a)           Each Guarantor understands and acknowledges that if the Secured
Parties foreclose judicially or nonjudicially against any real property security
for the Secured Obligations, that foreclosure could impair or destroy any
ability that such Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrower or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty.  Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on Section
580d of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this Guaranty, each Guarantor
freely, irrevocably, and unconditionally:  (i) waives and relinquishes that
defense and agrees that it will be fully liable under this Guaranty even though
the Secured Parties may foreclose, either by judicial foreclosure or by exercise
of power of sale, any deed of trust securing the Secured Obligations, (ii)
agrees that it will not assert that defense in any action or proceeding which
the Secured Parties may commence to enforce this Guaranty, (iii) acknowledges
and agrees that the rights and defenses waived by such Guarantor in this
Guaranty include any right or defense that it may have or be entitled to assert
based upon or arising out of any one or more of §§ 580a, 580b, 580d, or 726 of
the California Code of Civil Procedure or § 2848 of the California Civil Code,
and (iv) acknowledges and agrees that the Secured Parties are relying on this
waiver in creating the Secured Obligations, and that this waiver is a material
part of the consideration which the Secured Parties are receiving for creating
the Secured Obligations.
 
(b)           Each Guarantor waives all rights and defenses that it may have
because any of the Secured Obligations is secured by real property.  This means,
among other things:  (i) the Secured Parties may collect from any Guarantor
without first foreclosing on any real or personal property collateral pledged by
the other Loan Parties, and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties:  (A) the amount of the
Secured Obligations may be reduced only by the price for which that collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price, and (B) the Secured Parties may collect from any Guarantor even if
the Secured Parties, by foreclosing on the real property collateral, have
destroyed any right such Guarantor may have to collect from the Borrower.  This
is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because any of the Secured Obligations is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon § 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.
 
(c)           Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
 
 
140

--------------------------------------------------------------------------------

 
 
ARTICLE XI

 
MISCELLANEOUS
 
11.01      Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.03 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);
 
(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or whose Commitments are to be reduced;
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount (it being understood that any change to the definition of Consolidated
Net Leverage Ratio (or the component definitions thereof) shall not constitute a
reduction in any rate of interest or any fees based thereon); provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;
 
(d)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(e)           change (i) any provision of this Section 11.01 or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder without the written consent of each Lender, or (ii) the definition of
“Required Revolving Lenders” without the written consent of each Revolving
Lender;
 
(f)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(g)           release all or substantially all of the Guarantors (except in
connection with a merger or consolidation permitted under Section 7.04 or a
Disposition permitted under Section 7.05), without the written consent of each
Lender, except to the extent the release of any Restricted Subsidiary from the
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
 
 
141

--------------------------------------------------------------------------------

 
 
(h)           release the Borrower or permit the Borrower to assign or transfer
any of its rights or obligations under this Agreement or the other Loan
Documents without the consent of each Lender;
 
(i)           change the application of prepayments as among or between classes
of Loans under Section 2.05(b)(v), without the written consent of the Required
Lenders for the class of Loans that is being allocated a lesser prepayment as a
result thereof (it being understood that the Required Lenders may waive, in
whole or in part, any prepayment so long as the application, as between the
classes of Loans, of any portion of such prepayment that is still required to be
made is not changed);
 
(j)           (i) waive any Default or Event of Default for purposes of Section
4.03 for any Revolving Borrowing or L/C Credit Extension, or (ii) amend or
change any provision of this Section 11.01(j), in each case, without the consent
of the Required Revolving Lenders; or
 
(k)           amend Section 1.09 or the definition of “Alternative Currency”
without the written consent of each Lender directly affected thereby; and
 
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, and (v) (A) Schedule 1.01(d) shall
be deemed to be automatically amended to reflect the L/C Commitment of any L/C
Issuer upon the execution and delivery by such L/C Issuer of a Notice of
Additional L/C Issuer, (B) Schedule 1.01(d) may be amended from time to time by
the Borrower, the Administrative Agent and each L/C Issuer to reflect the L/C
Commitments of the L/C Issuers in effect from time to time, and (C) upon the
termination, expiration, cancellation or replacement of any Existing Letter of
Credit, Schedule 1.01(d) shall be deemed to be automatically amended to (1)
reduce the L/C Commitment of Wells Fargo by an amount equal to the face amount
of such terminated, expired, cancelled or replaced Existing Letter of Credit,
and (2) increase the L/C Commitment of Bank of America by an amount equal to the
face amount of such terminated, expired, cancelled or replaced Existing Letter
of Credit.  Notwithstanding anything to the contrary herein, (A) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender, or all Lenders or
each affected Lender under a Facility, may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (2) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender, or all Lenders or each
affected Lender under a Facility, that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender; (B) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (C) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
 
 
142

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, (x) in order to implement any
additional Commitments in accordance with Section 2.02(g), this Agreement may be
amended (or amended and restated) for such purpose (but solely to the extent
necessary to implement such additional Commitments in accordance with Section
2.02(g)) by the Borrower, the other Loan Parties, the Administrative Agent and
the relevant Lenders providing such additional Commitments, and (y) if following
the Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an inconsistency, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within three (3) Business Days following
receipt of notice thereof.
 
Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modifications otherwise approved in accordance with
this Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.
 
11.02      Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)         if to the Borrower or any other Loan Party, the Administrative
Agent, an L/C Issuer or the Swingline Lender, to the address, fax number, e-mail
address or telephone number specified for such Person on Schedule 1.01(a); and
 
(ii)        if to any other Lender, to the address, fax number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
 
143

--------------------------------------------------------------------------------

 
 
(b)           Electronic Communications.  Notices and other communications to
the Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or any L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, an L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, each L/C Issuer and the Swingline Lender may change its address, fax
number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each L/C Issuer and the Swingline Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.
 
 
144

--------------------------------------------------------------------------------

 
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
11.03      No Waiver; Cumulative Remedies; Enforcement.
 
No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
 
145

--------------------------------------------------------------------------------

 
 
11.04      Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent, of one firm
of special counsel (to the extent necessary) in each relevant specialty and of
one firm of local counsel retained by the Administrative Agent in each
applicable jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agent, any Lender or
any L/C Issuer (limited in the case of expenses of counsel to the reasonable and
documented fees, charges and disbursements of (A) one primary counsel for the
Administrative Agent and the Lenders, taken together, (B) one local counsel in
each relevant jurisdiction, (C) one specialty counsel in each relevant
specialty, and (D) in the case of any actual or potential conflict of interest
with respect to any of the counsels identified in clauses (A) through (C) above,
upon notice by the affected party or parties to the Borrower, one additional
counsel to each group of similarly situated Persons in each applicable
jurisdiction or specialty), in connection with the enforcement or protection of
its rights (1) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (2) in connection with Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided, that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee,
or (y) breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document.  Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
 
 
146

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), any L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
 
147

--------------------------------------------------------------------------------

 
 
11.05      Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
11.06      Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except neither the Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided, that, in each case with respect to any Facility, any such
assignment shall be subject to the following conditions:
 
(i)         Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
 
148

--------------------------------------------------------------------------------

 
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility or the Incremental Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
 
provided, that, the foregoing minimum amounts shall not apply to assignments
made by the Administrative Agent which are permitted pursuant to Section 9.09.
 
(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.
 
(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan or any Incremental Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
 
149

--------------------------------------------------------------------------------

 
 
(C)           the consent of each L/C Issuer and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Facility.
 
(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; provided, further, that, the processing and recordation fee the
shall not apply to assignments made by the Administrative Agent which are
permitted pursuant to Section 9.09.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any Affiliates or Subsidiaries of the Borrower, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).
 
(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
 
 
150

--------------------------------------------------------------------------------

 
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant.  The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided, that, such
Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
151

--------------------------------------------------------------------------------

 
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that, no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(f)           Resignation as L/C Issuer or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as an L/C Issuer or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swingline Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an L/C Issuer or Swingline Lender, as the case
may be.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (A) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, and
(B) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
 
 
152

--------------------------------------------------------------------------------

 
 
(g)           Assignment by MLPFS.  The parties hereby agree that MLPFS may,
without notice to the Borrower, assign its rights and obligations under this
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Closing Date.
 
11.07      Treatment of Certain Information; Confidentiality.
 
(a)           Treatment of Certain Information.  Each of the Administrative
Agent, the Lenders and the L/C Issuers agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.02(g) or (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (vii) on a confidential basis to (A) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder, (B) the provider of any Platform or other
electronic delivery service used by the Administrative Agent, any L/C Issuer
and/or the Swingline Lender to deliver Borrower Materials or notices to the
Lenders, or (C) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, or (viii) with the
consent of the Borrower or to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided, that, in the case of information received from the
Borrower or any Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Arrangers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.
 
 
153

--------------------------------------------------------------------------------

 
 
(b)           Non-Public Information.  Each of the Administrative Agent, the
Lenders and the L/C Issuers acknowledges that (i) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws.
 
(c)           Press Releases.  The Loan Parties and their Affiliates agree that
they will not in the future issue any press releases or other public disclosure
(other than filings made with the SEC) using the name of the Administrative
Agent or any Lender or their respective Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of the
Administrative Agent, unless (and only to the extent that) the Loan Parties or
such Affiliate is required to do so under law and then, in any event the Loan
Parties or such Affiliate will consult with such Person before issuing such
press release or other public disclosure.
 
(d)           Customary Advertising Material.  The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.
 
11.08      Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The rights of each Lender, each L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
 
154

--------------------------------------------------------------------------------

 
 
11.09      Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
11.10      Counterparts; Integration; Effectiveness.
 
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.
 
11.11      Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12      Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, an L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
 
 
155

--------------------------------------------------------------------------------

 
 
11.13      Replacement of Lenders.
 
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);
 
(b)           such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)           such assignment does not conflict with applicable Laws; and
 
(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
11.14     Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
156

--------------------------------------------------------------------------------

 
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15      Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
157

--------------------------------------------------------------------------------

 
 
11.16      Subordination.
 
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations.  If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement.  Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that, in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such  payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.
 
11.17      No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including MLPFS) and
the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents, (b) (i) the Administrative Agent and its Affiliates (including MLPFS)
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including MLPFS)
nor any Lender has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, and (c) the Administrative Agent and its Affiliates (including MLPFS)
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including MLPFS) nor any Lender has any obligation to disclose any
of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates (including MLPFS) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.
 
 
158

--------------------------------------------------------------------------------

 
 
11.18      Electronic Execution.
 
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
 
11.19      USA PATRIOT Act Notice.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act.  The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.
 
11.20      ENTIRE AGREEMENT.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
11.21      Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).
 
 
159

--------------------------------------------------------------------------------

 
 
11.22      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
 
11.23      Successor Administrative Agent.
 
Each Lender hereby consents to and approves the terms of the Successor Agency
Agreement, a copy of which is attached hereto as Exhibit P.  By execution
hereof, the Lenders acknowledge the terms of the Successor Agency Agreement and
further authorize and direct Bank of America and Wells Fargo to enter into the
Successor Agency Agreement.
 
11.24      Amendment and Restatement.
 
The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to Secured Obligations outstanding
hereunder; (c) the guarantees made to the Lenders, each Affiliate of a Lender
that enters into a Swap Contract or a Cash Management Agreement and the
Administrative Agent pursuant to the Existing Credit Agreement, shall remain in
full force and effect with respect to the Secured Obligations and are hereby
reaffirmed; (d) the Collateral Documents and the Liens created thereunder in
favor of Wells Fargo, as Administrative Agent for the benefit of the holders of
the obligations as assigned to Bank of America as Administrative Agent and
securing the Secured Obligations shall remain in full force and effect with
respect to the Secured Obligations and are hereby reaffirmed; and (e) all
references in the other Loan Documents to the Existing Credit Agreement shall be
deemed to refer without further amendment to this Agreement.  On the Closing
Date, the revolving credit extensions and Revolving Commitments made by the
Lenders under the Existing Credit Agreement shall be re-allocated and restated
among the Lenders so that, and revolving credit extensions and Revolving
Commitments shall be made by the Lenders so that, as of the Closing Date, the
respective Revolving Commitments of the Lenders shall be as set forth on
Schedule 1.01(b).  The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 9.1 of the Existing Credit
Agreement.
 
 
160

--------------------------------------------------------------------------------

 
 
11.25      New Lenders.
 
From and after the Closing Date, by execution of this Agreement, each Person
identified as a “Lender” on the signature pages hereto that is not already a
Lender under the Existing Credit Agreement, hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Person will be deemed to
be a party to this Agreement and a “Lender” for all purposes of this Agreement,
and shall have all of the obligations of a Lender hereunder as if it had
executed the Existing Credit Agreement.  Such Person hereby ratifies, as of the
Closing Date, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Lenders contained in this Agreement.
 
11.26      California Judicial Reference.
 
Notwithstanding anything to the contrary contained in this Agreement, if any
action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 11.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
161

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWER:
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
/s/ Brendan P. King  
Name:
Brendan P. King  
Title:
Authorized Signatory





GUARANTORS:
AEROJET ROCKETDYNE, INC.,
an Ohio corporation
     
By:
/s/ Brendan P. King  
Name:
Brendan P. King  
Title:
Vice President & Treasurer






 
AEROJET ROCKETDYNE OF DE, INC.,
a Delaware corporation
     
By:
/s/ Brendan P. King  
Name:
Brendan P. King  
Title:
Authorized Signatory






 
ARDE, INC.,
a New Jersey corporation
     
By:
/s/ Brendan P. King  
Name:
Brendan P. King  
Title:
Authorized Signatory






 
ARDE-BARINCO, INC.,
a New Jersey corporation
     
By:
/s/ Brendan P. King  
Name:
Brendan P. King  
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:
/s/ Darleen R. DiGrazia  
Name:
Darleen R. DiGrazia  
Title:
Vice President


 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
BANK OF AMERICA, N.A.,
as Lender, an L/C Issuer and Swingline Lender
     
By:
/s/ Christopher D. Pannacciulli  
Name:
Christopher D. Pannacciulli  
Title:
Senior Vice President


 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
as Lender
     
By:
/s/ Shannon Offen  
Name:
Shannon Offen  
Title:
Director

 


 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender and an L/C Issuer
     
By:
/s/ Christopher J. Barr  
Name:
Christopher J. Barr  
Title:
Vice President





 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender
     
By:
/s/ Elizabeth Willis  
Name:
Elizabeth Willis
 
Title:
Vice President





 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, NA.,
as Lender
     
By:
/s/ Alex Rogin  
Name:
Alex Rogin
 
Title:
Executive Director





 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as Lender
     
By:
/s/ Jeff Benedix  
Name:
Jeff Benedix
 
Title:
Vice President





 
 

--------------------------------------------------------------------------------

 
 

 
CITIZENS BANK, N.A.,
as Lender
     
By:
/s/ Darran Wee  
Name:
Darran Wee  
Title:
Senior Vice President





 
 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK,
as Lender
     
By:
/s/ Bruce Rudolph  
Name:
Bruce Rudolph  
Title:
Director





 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK,
as Lender
     
By:
/s/ Aimee Nelson  
Name:
Aimee Nelson
 
Title:
Managing Director





 
 

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
as Lender
     
By:
/s/ James A. Gelle  
Name:
James A. Gelle  
Title:
Senior Vice President





 
 

--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender
     
By:
/s/ Michael King  
Name:
Michael King  
Title:
Vice President





 
 

--------------------------------------------------------------------------------

 
 

 
MANUFACTURERS BANK,
as Lender
     
By:
/s/ Sean Walker  
Name:
Sean Walker  
Title:
Senior Vice President

 


 
 

--------------------------------------------------------------------------------

 
 

 
CITY NATIONAL BANK,
as Lender
     
By:
/s/ Jennifer Velez  
Name:
Jennifer Velez  
Title:
Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[Form of]
Assignment and Assumption
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
[Letters of Credit and the Swingline Loans] included in such facilities5) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
 
1.
Assignor[s]:
                   
2.
Assignee[s]:
       




--------------------------------------------------------------------------------

1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3
Select as appropriate.

4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5
Include all applicable subfacilities.

 
 
 

--------------------------------------------------------------------------------

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
3.           Borrower:                        Aerojet Rocketdyne Holdings, Inc.,
a Delaware corporation
 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
5.
Credit Agreement: Fourth Amended and Restated Credit Agreement, dated as of June
17, 2016 among the Borrower, the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent, an L/C Issuer, and Swingline Lender

 
6.
Assigned Interest:

 
 
 
Assignor[s]6
Assignee[s]7
Facility
Assigned8
Aggregate
Amount of
Commitment/ Loans
for all Lenders9
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans10
CUSIP
Number
     
$
$
%
       
$
$
%
       
$
$
%
 

 
[7.
Trade Date:
__________________]11

 
 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 
6
List each Assignor, as appropriate.

7
List each Assignee, as appropriate.

8
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Commitment”, etc.).

9
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 


 

 
ASSIGNOR
[NAME OF ASSIGNOR]
     
By:
   
Name:
   
Title:
 






 
ASSIGNEE
[NAME OF ASSIGNOR]
     
By:
   
Name:
   
Title:
 


 


 
[Consented to and]12 Accepted:
 
BANK OF AMERICA, N.A., as
  Administrative Agent
 
By:
 
Name:
 
Title:
 



 
[Consented to:]13
 
 
By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

12
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13
To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuers) is required by the terms of the Credit Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
Standard Terms and Conditions for Assignment and Assumption
 
1.           Representations and Warranties.
 
1.1.        Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.        Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[Form of]
Compliance Certificate
 
Financial Statement Date:  [________, ____]
 
TO:
Bank of America, N.A., as Administrative Agent

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

 

--------------------------------------------------------------------------------

 
The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date.  Such Consolidated financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under [his/her]
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements.
 
3.           A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
each of the other Loan Parties performed and observed all its obligations under
the Loan Documents, and
 



--------------------------------------------------------------------------------

1
This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

 
 
 
 

--------------------------------------------------------------------------------

 
 
[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
 
--or—
 
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
 
4.           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, in each case, are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that, for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information and the Available
Amount calculation set forth on Schedule A attached hereto are true and accurate
on and as of the date of this Certificate.
 
[6.         Attached hereto as Schedule B is a listing of (a) all applications
by any Loan Party, if any, for any Intellectual Property made since the date of
the prior certificate (or, in the case of the first such certificate, the
Closing Date), (2) all issuances of registrations or letters on existing
applications by any Loan Party for any Intellectual Property received since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date), and (3) all licenses relating to any Intellectual Property
entered into by any Loan Party since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date).2]
 
[7.         Attached hereto as Schedule C is any updated insurance binder or
other evidence of insurance for any insurance coverage of any Loan Party that
was renewed, replaced or modified during the period covered by this Compliance
Certificate.3]
 
[8.         Attached hereto as Schedule D is an updated copy of Schedule 5.23 to
the Credit Agreement setting forth all Material Contracts entered into since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date).4]
 
9.           Attached hereto as Schedule E is a management report setting forth
customary information with respect to contract backlog during the period covered
by this Compliance Certificate.
 
 
 

--------------------------------------------------------------------------------

2
To be included with Compliance Certificates delivered in connection with fiscal
year-end financial statements. If no such updates are applicable, Schedule B
should reflect “None”.

3
To be included with Compliance Certificates delivered in connection with fiscal
year-end financial statements. If no such updates are applicable, Schedule C
should reflect “None”.

4
To be included with Compliance Certificates delivered in connection with fiscal
year-end financial statements. If no such updates are applicable, Schedule D
should reflect “None”.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[10.       Attached hereto as Schedule F are the unaudited consolidating
financial statements for the fiscal period of the Borrower as of the above date,
reflecting true and complete adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from the Consolidated financial statements for such
fiscal period.]
 
Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 

 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
  
 
 

--------------------------------------------------------------------------------

 


Schedule A
 
Financial Statement Date:  [________, ____] (“Statement Date”)
 
Computation of Financial Covenants and Available Amount
 
Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement.  In the event of conflict between the provisions and formulas
set forth in this Schedule A and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.
 
1.
Consolidated Net Leverage Ratio
             
(a)
Consolidated Funded Indebtedness:
               
(i)
Funded Indebtedness of the Borrower and its Restricted Subsidiaries on a
Consolidated basis determined in accordance with GAAP:5
                   
(A)
all obligations of such Person for borrowed money (including the Obligations)
$____________
                 
(B)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made
$____________
                 
(C)
the maximum amount of Earn Out Obligations to the extent such Earn Out
Obligations appear as liabilities on a balance sheet of such Person
$____________
                 
(D)
all Attributable Indebtedness
$____________
                 
(E)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Capital Stock in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends
$____________

 
 



--------------------------------------------------------------------------------

5 Funded Indebtedness shall not include (i) Indebtedness permitted under
Sections 7.02(j) and (m) of the Credit Agreement (the aggregate amount of which
is $[TBD] as of the Statement Date), (ii) any Indebtedness of the Loan Parties
backed by Earmarked Cash (the aggregate amount of which is $[TBD] as of the
Statement Date), or (iii) other Indebtedness to the extent the proceeds of such
Indebtedness are held in a blocked account with the Administrative Agent or a
separate account with an escrow agent, in each case, for purposes of funding a
Permitted Acquisition (the aggregate amount of which is $[TBD] as of the
Statement Date).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

                 
(F)
all Indebtedness of others of the types described in Items 1(a)(i)(A) through
1(a)(i)(E) hereof secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
$____________
                 
(G)
all Guarantees with respect to Funded Indebtedness of the types specified in
Items 1(a)(i)(A) through 1(a)(i)(F) hereof of another Person
$____________
                 
(H)
all Indebtedness of the types described in Items 1(a)(i)(A) through 1(a)(i)(G)
hereof of any partnership or unincorporated joint venture in which such Person
is a general partner or a joint venturer (to the extent that such Person is
liable therefore) calculated based on the percentage of such Indebtedness for
which such Person is liable
$____________
               
(ii)
Consolidated Funded Indebtedness
[(a)(i)(A) + (a)(i)(B) + (a)(i)(C) + (a)(i)(D) + (a)(i)(E) +  (a)(i)(F) +
(a)(i)(G) + (a)(i)(H)]
$____________
               
(iii)
Designated Cash (in an aggregate amount not to exceed $165,000,000)
$____________
             
(b)
Consolidated EBITDAP for the Measurement Period ended on  the Statement Date:
                 
(i)
Consolidated Net Income
                   
plus the following to the extent deducted in calculating such Consolidated Net
Income (without duplication):
$____________
               
(ii)
Consolidated Interest Charges for such period
$____________
               
(iii)
tax expense (including, without limitation, any federal, state, local and
foreign income (or equivalent) taxes) of the Borrower and its Restricted
Subsidiaries for such period
$____________
               
(iv)
depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses or charges (excluding
amortization of a prepaid cash expense that was paid in a prior period, and
provided that if any such other non-cash charges represent an accrual or reserve
for potential cash items in any future period, (A) the Borrower may determine
not to add back such non-cash charge in the current period and (B) to the extent
the Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDAP to such extent) of the Borrower and its Restricted Subsidiaries for such
period
$____________

 
 
 

--------------------------------------------------------------------------------

 
 

               
(v)
the amount of net cost savings and synergies projected by the Borrower, as
determined by the chief financial officer of the Borrower, to be realized as a
result of specified actions taken or reasonably expected to be taken within
twelve (12) months after the date of determination to take such action, in the
reasonable judgment of the chief financial officer of the Borrower (calculated
on a Pro Forma Basis as though such cost savings or synergies had been realized
on the first day of such period and as if such cost savings and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided, that, (A) such
cost savings or synergies are reasonably identifiable and factually supportable
and (B) the aggregate amount added back pursuant to this Item 1(b)(v) for any
period shall not exceed twenty percent (20%) of Consolidated EBITDAP (calculated
without giving effect to the add backs permitted pursuant to this Item 1(b)(v))
for such period
$____________
                 
minus the following to the extent included in calculating such Consolidated Net
Income (without duplication):
$____________
               
(vi)
all non-cash income or gains for such period
$____________
             
(vii)
federal, state, local and foreign income tax credits of the Borrower and its
Restricted Subsidiaries during such period
$____________
               
(viii)
Consolidated EBITDAP6
                 
[(b)(i) + (b)(ii) + (b)(iii) + (b)(iv) + (b)(v) – (b)(vi) – (b)(vii)]
$____________
             
(c)
Consolidated Net Leverage Ratio
[((a)(ii) – (a)(iii)) / (b)(viii)]
__________:1.0
                 
Compliance with Section 7.11(a) of the Credit Agreement:
Y    o N o




--------------------------------------------------------------------------------

6  Notwithstanding anything to the contrary set forth in this definition,
subject to Section 1.03(d) of the Credit Agreement, “Consolidated EBITDAP” for
(w) the fiscal quarter ended June 30, 2015, shall be equal to $73,100,000, (x)
the fiscal quarter ended September 30, 2015, shall be equal to $58,300,000, (y)
for the fiscal quarter ended December 31, 2015, shall be equal to $57,400,000,
and (z) for the fiscal quarter ended March 31, 2016, shall be equal to
$43,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
2.
Consolidated Interest Coverage Ratio
             
(a)
Consolidated EBITDAP for the Measurement Period ended on the Statement Date
[Item 1(b)(viii)]
 
$____________
 
(b)
Consolidated Interest Charges (net of interest income) for the Measurement
Period ended on the Statement Date
$____________
           
(c)
Consolidated Interest Coverage Ratio[(a)/(b)]
__________:1.0
               
Compliance with Section 7.11(b) of the Credit Agreement:
Y    o N o

 
3.
Available Amount
             
(a)
The sum, without duplication, of:
               
(i)
$25,000,000
$____________
             
(ii)
an amount, not less than zero in the aggregate, equal to fifty percent (50%) of
the cumulative Consolidated Net Income of the Borrower for the period (taken as
one accounting period) commencing from the first day of the first full fiscal
quarter following the Closing Date to the Statement Date
$____________
             
(iii)
one hundred percent (100%) of the net cash proceeds received by the Borrower
prior to the Statement Date from issuances after the Closing Date of Qualified
Capital Stock of the Borrower (solely to the extent such net cash proceeds are
Not Otherwise Applied)
$____________
             
(iv)
the amount of any Investment made following the Closing Date in reliance on the
Available Amount to the extent that such amount is returned in cash prior to the
Statement Date from the return of or return on principal of such Investment
(other than a sale to a Loan Party or Restricted Subsidiary), or from a dividend
or interest received with respect to such Investment
$____________
             
(v)
the amount by which Indebtedness of the Borrower or its Restricted Subsidiaries
is reduced on the Borrower’s Consolidated balance sheet prior to the Statement
Date upon the conversion or exchange of such Indebtedness for Qualified Capital
Stock of the Borrower (less the amount of any cash or the Fair Market Value of
other property distributed by the Borrower or any Restricted Subsidiary upon
such conversion or exchange, other than in connection with a restructuring)
$____________
             
(vi)
in the event that the Borrower re-designates any Unrestricted Subsidiary (other
than any Excluded Subsidiary or any other Unrestricted Subsidiary to which any
Excluded Subsidiary transfers all or any significant portion of its assets after
the Closing Date) as a Restricted Subsidiary after the Closing Date but prior to
the Statement Date, the Fair Market Value (as determined in good faith by the
Borrower (such determination to be subject to the approval of the Administrative
Agent (not to be unreasonably withheld or delayed))) of the Borrower’s
Investment in such Unrestricted Subsidiary at the time of such re-designation
$____________
           
(b)
The sum of:
               
(i)
the cumulative aggregate amount of all Investments made in reliance on the
Available Amount pursuant to Section 7.03(m) of the Credit Agreement
$____________
             
(ii)
the cumulative aggregate amount of all Restricted Payments made in reliance on
the Available Amount pursuant to Section 7.06(g) of the Credit Agreement
$____________
             
(iii)
the cumulative aggregate amount of all Junior Debt Payments made in reliance on
the Available Amount pursuant to Section 7.14(b) of the Credit Agreement
$____________
           
(c)
Available Amount  [(a)(i) + (a)(ii) + (a)(iii) + (a)(iv) + (a)(v) + (a)(vi) –
(b)(i) – (b)(ii) – (b)(iii)]
$____________

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[Schedule B
 
Intellectual Property]
 
 
 

--------------------------------------------------------------------------------

 
 
[Schedule C
 
Insurance]
 
 
 

--------------------------------------------------------------------------------

 
 
[Schedule D
 
Material Contracts]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule E
 
Contract Backlog
 
 
 

--------------------------------------------------------------------------------

 
 
[Schedule F
 
Adjustments for Unrestricted Subsidiaries]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Form of] Incremental Term Loan Lender Joinder Agreement
 
THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT dated as of [__________,
____] (this “Agreement”) is by and among each of the Persons identified as
“Incremental Term Lenders” on the signature pages hereto (each, an “Incremental
Term Lender”), Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
 
W I T N E S S E T H
 
WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of June 17, 2016 (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”) among the Borrower,
the Guarantors party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer, the Lenders have agreed to provide the Borrower with the credit
facilities provided for therein;
 
WHEREAS, pursuant to Section 2.01(c) of the Credit Agreement, the Borrower has
requested that each Incremental Term Lender provide an Incremental Term Facility
under the Credit Agreement; and
 
WHEREAS, each Incremental Term Lender has agreed to provide an Incremental Term
Facility on the terms and conditions set forth herein and to become an
“Incremental Term Lender” under the Credit Agreement in connection therewith.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Each Incremental Term Lender severally agrees to make an
Incremental Term Loan in a single advance to the Borrower on the date hereof in
the amount of its respective Incremental Term Commitment; provided, that, after
giving effect to such advances, the Outstanding Amount of all Incremental Term
Loans shall not exceed the aggregate amount of the Incremental Term Commitments
of the Incremental Term Lenders.  The Incremental Term Commitments of each of
the Incremental Term Lenders and the Applicable Percentage of the Incremental
Term Facility for each of the Incremental Term Lenders shall be as set forth on
Schedule 1.01(b) attached hereto.  The existing Schedule 1.01(b) to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 1.01(b) attached hereto.
 
2.           The Applicable Rate with respect to the Incremental Term Facility
shall be (a) [__] percent ([__]%), with respect to Eurocurrency Rate Loans, and
(b) [__] percent ([__]%), with respect to Base Rate Loans.
 
3.           The Incremental Term Loan Maturity Date shall be [__].
 
4.           The Borrower shall repay to the Incremental Term Lenders the
principal amount of the Incremental Term Loans in quarterly installments on the
dates set forth below as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Date
Principal
Amortization Payment
 
Date
Principal
Amortization Payment
                                           
Incremental Term
Loan Maturity Date
 
Outstanding Amount
Total:
 

 
5.           Each Incremental Term Lender (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and to become an Incremental Term Lender under the Credit Agreement, (ii)
it meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as an Incremental Term Lender thereunder and
shall have the obligations of an Incremental Term Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to the terms thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Incremental Term Lender, and (v) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as an Incremental Term Lender.
 
6.           Each of the Administrative Agent, the Borrower, and each Guarantor
agrees that, as of the date hereof, each Incremental Term Lender shall (a) be a
party to the Credit Agreement and the other Loan Documents, (b) be an
“Incremental Term Lender” for all purposes of the Credit Agreement and the other
Loan Documents and (c) have the rights and obligations of an Incremental Term
Lender under the Credit Agreement and the other Loan Documents.
 
7.           The address of each Incremental Term Lender for purposes of all
notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Incremental Term Lender to the Administrative
Agent.
 
8.           This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
9.           THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.




INCREMENTAL TERM LENDERS:
[INSERT INCREMENTAL TERM LENDER]
     
By:
   
Name:
   
Title:
 





BORROWER:
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 





GUARANTORS:
[INSERT GUARANTOR]
     
By:
   
Name:
   
Title:
 





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:
   
Name:
   
Title:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
[Form of] Incremental Term Note
 
[___________, ____]
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Incremental Term Loan from time to time made by the
Lender to the Borrower under that certain Fourth Amended and Restated Credit
Agreement, dated as of June 17, 2016 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and an L/C Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Incremental Term Loan from the date of such Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
currency in which such Incremental Term Loan was denominated and in Same Day
Funds at the Administrative Agent’s Office for such currency.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.
 
This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and during the continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Incremental Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Incremental Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Incremental Term Note and endorse thereon the
date, amount and maturity of its Incremental Term Loans and payments with
respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.
 
THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Borrower has caused this Incremental Term Note to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
 

 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
[Form of]
Joinder Agreement
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (the “Subsidiary
Guarantor”), Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), and Bank of America, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) under that certain Fourth Amended
and Restated Credit Agreement, dated as of June 17, 2016 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.  Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.
 
The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Loan Parties are required by Section 6.13 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.
 
Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Secured Parties:
 
1.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement and the other Loan Documents as a Guarantor.  The Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
representations and warranties, covenants and other terms, conditions and
provisions of the Credit Agreement and the other applicable Loan
Documents.  Without limiting the generality of the foregoing terms of this
Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly and severally
together with the other Guarantors, the prompt payment of the Secured
Obligations in accordance with Article X of the Credit Agreement.
 
2.           Each of the Subsidiary Guarantor and the Borrower hereby agree that
all of the representations and warranties contained in Article V of the Loan
Agreement and each other Loan Document are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this Section 2,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement.
 
3.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of a “Grantor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement.  Without limiting the generality of the foregoing terms of this
Paragraph 3, the Subsidiary Guarantor hereby grants and assigns to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off, to the extent applicable, against
any and all right, title and interest of the Subsidiary Guarantor in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the Subsidiary Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” (as such term is defined in the Pledge Agreement)
thereunder as if it had executed the Pledge Agreement.  The Subsidiary Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Pledge Agreement.  Without
limiting the generality of the foregoing terms of this Paragraph 4, the
Subsidiary Guarantor hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a continuing security interest in, and a right of set
off against any and all right, title and interest of the Subsidiary Guarantor in
and to the Pledged Collateral (as such term is defined in Section 2 of the
Pledge Agreement) of the Subsidiary Guarantor.
 
5.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each other Loan Document and the schedules and exhibits thereto.  The
Subsidiary Guarantor hereby represents and warrants to the Administrative Agent,
for the benefit of the Secured Parties, that:
 
(a)           Set forth on Schedule 1 attached hereto are the Responsible
Officers of the Subsidiary Guarantor, holding the offices indicated next to
their respective names, as of the date hereof, and such Responsible Officers are
the duly elected and qualified officers of the Subsidiary Guarantor and are duly
authorized to execute and deliver, on behalf of the Subsidiary Guarantor, this
Agreement, and the other Loan Documents.
 
(b)           Set forth on Schedule 2 attached hereto is a complete and accurate
list as of the date hereof of (i) all Subsidiaries (including an indication as
to whether such Subsidiary is a Restricted Subsidiary, Unrestricted Subsidiary
and/or an Excluded Subsidiary), joint ventures and partnerships and other equity
investments of the Subsidiary Guarantor, (ii) the number of shares of each class
of Equity Interests in each Subsidiary Guarantor outstanding, (iii) the number
and percentage of outstanding shares of each class of Equity Interests owned by
the Subsidiary Guarantor and its Subsidiaries and (iv) the class or nature of
such Equity Interests (i.e. voting, non-voting, preferred, etc.).  The
outstanding Equity Interests in all Restricted Subsidiaries of the Subsidiary
Guarantor are validly issued, fully paid and non-assessable and are owned free
and clear of all Liens (other than Permitted Liens).  There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
the Subsidiary Guarantor or any Restricted Subsidiary thereof, except as
contemplated in connection with the Loan Documents.
 
(c)           Set forth on Schedule 3 attached hereto is a complete and accurate
list as of the date hereof of the Subsidiary Guarantor’s (i) exact legal name,
(ii) former legal names in the four (4) months prior to the date hereof, if any,
(iii) jurisdiction of its incorporation or organization, as applicable, (iv)
type of organization, (v) chief executive office address (and, if different,
principal place of business address), (vi) U.S. federal taxpayer identification
number, and (vii) organization identification number.
 
(d)           Set forth on Schedule 4 attached hereto is a list of all
Intellectual Property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
the Subsidiary Guarantor as of the date hereof.  Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of such Intellectual Property or the validity or
effectiveness of such Intellectual Property, nor does the Subsidiary Guarantor
know of any such claim, and, to the knowledge of the Subsidiary Guarantor, the
use of such Intellectual Property by such Subsidiary Guarantor or any of its
Subsidiaries or the granting of a right or a license in respect of such
Intellectual Property from the Subsidiary Guarantor or any of its Subsidiaries
does not infringe on the rights of any Person.  As of the date hereof, none of
the Intellectual Property owned by the Subsidiary Guarantor or any of its
Subsidiaries is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 4 attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Set forth on Schedule 5 attached hereto is a description of all
deposit accounts and securities accounts of the Subsidiary Guarantor maintained
in the United States as of the date hereof, including (i) in the case of a
deposit account, the depository institution and average daily balance (as of the
close of business) held in such deposit account and whether such account is an
Excluded Deposit and Securities Account, and (ii) in the case of a securities
account, the securities intermediary or issuer and the aggregate daily market
value (as of the close of business) held in such securities account and whether
such account is an Excluded Deposit and Securities Account.
 
(f)           Set forth on Schedule 6 attached hereto is a list of all real
property located in the United States that is owned or leased by the Subsidiary
Guarantor as of the date hereof (in each case, including (i) if such real
property is a Mortgaged Property, the number of buildings located on such
property, (ii) the property address, and (iii) the city, county (if such real
property is a Mortgaged Property), state and zip code which such property is
located).
 
6.           The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect.  The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Loan Document.
 
7.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement and the other Loan Documents in
order to effect the purposes of this Agreement.
 
8.           This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Agreement by fax transmission or other electronic
mail transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
9.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.  The terms of Sections 11.14
and 11.15 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Secured Parties, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.
 


 
SUBSIDIARY GUARANTOR:
[SUBSIDIARY GUARANTOR]
     
By:
   
Name:
   
Title:
 





BORROWER:
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 





 
Acknowledged, accepted and agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:
 
Name:
Title:

 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
[Form of]
Letter of Credit Report
 
TO:
Bank of America, N.A., as Administrative Agent

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

 

--------------------------------------------------------------------------------

 
The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(k) of the Credit Agreement.
 
The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].
 
L/C No.
Maximum
Face
Amount
Current
Face
Amount
Currency
Financials or
Performance
SBLC
Beneficiary
Name
Issuance
Date
Expiry
Date
Auto
Renewal
Date of
Amendment
Amount of
Amendment
                                                                               
       

 
[The L/C Issuer made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].
 
[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. ______ on
[insert date of such failure], with respect to L/C No. _______.]
 
 
 

--------------------------------------------------------------------------------

 
 
Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.
 
L/C No.
Maximum
Face
Amount
Current
Face
Amount
Currency
Financials or
Performance
SBLC
Beneficiary
Name
Issuance
Date
Expiry
Date
Auto
Renewal
Date of
Amendment
Amount of
Amendment
                                                                               
       

 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 

 
[L/C ISSUER],
as L/C Issuer
     
By:
   
Name:
   
Title:
 



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
[Form of]
Loan Notice
 
TO:
Bank of America, N.A., as Administrative Agent

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

 

--------------------------------------------------------------------------------

 
The undersigned hereby requests (select one):
 
 
¨
A Borrowing of [Revolving][Term][Incremental Term] Loans

 
 
¨
A [conversion] or [continuation] of [Revolving][Term][Incremental Term] Loans

 
---
 
1.           On ________________ (the “Credit Extension Date”).
 
2.           In the amount of [$] _____________ [in the following
currency:  _______].
 
3.           Comprised of:     ¨     Base Rate Loans
¨     Eurocurrency Rate Loans
 
4.           For Eurocurrency Rate Loans:  with an Interest Period of __ months.
 
 
 
 
 
With respect to such Borrowing, conversion or continuation, the undersigned
Borrower hereby represents and warrants that [(i) such request complies with the
requirements of [Section 2.01(a)][Section 2.01(b)][Section 2.01(c)] of the
Credit Agreement and (ii)] each of the conditions set forth in [Section 4.02
and] Section 4.03 of the Credit Agreement have been satisfied on and as of the
Credit Extension Date.
 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 


 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
[Form of]
Notice of Additional L/C Issuer
 
TO:
Bank of America, N.A., as Administrative Agent

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

--------------------------------------------------------------------------------


 
[Insert Name of additional L/C Issuer] (“Lender”), a Revolving Lender under the
Credit Agreement and the Borrower hereby provide notice to the Administrative
Agent and the L/C Issuer(s) pursuant to the terms of Section 2.03(l) that the
Lender wishes to become an L/C Issuer under the Credit Agreement.
 
It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an L/C Issuer under the
Credit Agreement.
 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 


 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 

 
[ADDITIONAL L/C ISSUER’S NAME]
     
By:
   
Name:
   
Title:
 


Acknowledged and Agreed:
 
BANK OF AMERICA, N.A.
as Administrative Agent
 
By:
 
Name:
Title:
   
BANK OF AMERICA, N.A., as L/C Issuer
 
By:
 
Name:
Title:
   
[[insert other L/C Issuers], as L/C Issuer
 
By:
 
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
[Form of]
Notice of Loan Prepayment
 
TO:
Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

 

--------------------------------------------------------------------------------



 
The Borrower hereby notifies the Administrative Agent that on _____________1
pursuant to the terms of Section 2.05 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:
 
¨
Optional prepayment of [Revolving][Term Loans][Incremental Term Loans] in the
following amount(s):
     
¨
Base Rate Loans:  $___________2
       
¨
Eurocurrency Rate Loans: $___________3
In the following Alternative Currency:___________
Applicable Interest Period:_____________
     
¨
Optional prepayment of Swingline Loans in the following amount:
  $_________________4

 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 



--------------------------------------------------------------------------------

1
Specify date of such prepayment.

2
Any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

3
Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

4
Any prepayment of Swingline Loans shall be in a principal amount of $100,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
[Form of]
Revolving Note
 
[___________, ____]
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Fourth Amended and Restated Credit Agreement,
dated as of June 17, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Guarantors, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swingline Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Revolving Loan was denominated and in Same Day
Funds at the Administrative Agent’s Office for such currency.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.
 
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof.  Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Revolving Note and endorse thereon the date,
amount and maturity of its Revolving Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.
 
Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
[Form of]
Secured Party Designation Notice
 
TO:
Bank of America, N.A., as Administrative Agent

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

--------------------------------------------------------------------------------


 
[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.
 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
 
 

 
as a [Cash Management Bank] [Hedge Bank]
 
By:
 
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT L
 
[Form of]
Solvency Certificate
 
TO:
Bank of America, N.A., as Administrative Agent

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

 

--------------------------------------------------------------------------------

 
The undersigned Responsible Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Loan Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the other
Loan Parties.
 
The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as the undersigned deems necessary and prudent for the purpose of
providing this Certificate.  The undersigned acknowledges that the
Administrative Agent and the Lenders are relying on the truth and accuracy of
this certificate in connection with the making of Credit Extensions and the
other transactions contemplated under the Credit Agreement.
 
The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.
 
BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the initial Credit Extensions and to the other transactions
contemplated by the Credit Agreement:
 
(a)           The fair value of the property of each Loan Party, individually
and together with its Subsidiaries on a Consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of such Loan
Party, individually and together with its Subsidiaries on a Consolidated basis.
 
(b)           The present fair salable value of the assets of each Loan Party,
individually and together with its Subsidiaries on a Consolidated basis, is not
less than the amount that will be required to pay the probable liability of such
Loan Party individually and together with its Subsidiaries on a Consolidated
basis, on their debts as they become absolute and matured.
 
(c)           Each Loan Party, individually and together with its Subsidiaries
on a Consolidated basis, does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s individual or consolidated
ability to pay such debts and liabilities as they mature.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           No Loan Party is engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Loan Party’s
property would constitute an unreasonably small capital.
 
(e)           Each Loan Party, individually and together with its Subsidiaries
on a Consolidated basis, is able to pay its individual and consolidated debts
and liabilities, contingent obligations and other commitments as they mature in
the ordinary course of business.
 
(f)           The amount of contingent liabilities at any time have been
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
Delivery of an executed counterpart of a signature page of this certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
certificate.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT M
 
[Form of]
Swingline Loan Notice
 
TO:
Bank of America, N.A., as Administrative Agent and Swingline Lender

 
RE:
Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 
DATE:
[Date]

 

--------------------------------------------------------------------------------

 
The undersigned hereby requests a Swingline Loan:
 
1.           On _________________________________ (the “Credit Extension Date”)
2.           In the amount of $_______________________.
 
The Swingline Borrowing requested herein complies with the requirements of the
provisos contained in Section 2.04(a) of the Credit Agreement.
 
The Borrower hereby represents and warrants that the conditions specified in
Section 4.03 shall be satisfied on and as of the Credit Extension Date.
 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
 
 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT N
 
[Form of]
Term Note
 
[___________, ____]
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Term Loan from time to time made by the Lender to the
Borrower under that certain Fourth Amended and Restated Credit Agreement, dated
as of June 17, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and Swingline Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in the currency in which
such Term Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
 
This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof.  The Term Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
 
Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
 
AEROJET ROCKETDYNE HOLDINGS, INC.,
a Delaware corporation
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT O-1
 
[Form of]
U.S. Tax Compliance Certificate
 
(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of June 17, 2016, by and among Aerojet Rocketdyne Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).  Pursuant to the provisions of Section 3.01 of
the Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF FOREIGN LENDER]
 
By:
 
Name:
Title:
 
Date: ________ __, ___

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT O-2
 
[Form of]
U.S. Tax Compliance Certificate
 
(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of June 17, 2016, by and among Aerojet Rocketdyne Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).  Pursuant to the provisions of Section 3.01 of
the Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (b) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 
By:
 
Name:
Title:
 
Date: ________ __, ___

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT O-3
 
[Form of]
U.S. Tax Compliance Certificate
 
(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of June 17, 2016, by and among Aerojet Rocketdyne Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).  Pursuant to the provisions of Section 3.01 of
the Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such participation, (c) with respect to such participation, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 
By:
 
Name:
Title:
 
Date: ________ __, ___

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT O-4
 
[Form of]
U.S. Tax Compliance Certificate
 
(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of June 17, 2016, by and among Aerojet Rocketdyne Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”).  Pursuant to the provisions of Section 3.01 of
the Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
[NAME OF LENDER]
 
By:
 
Name:
Title:
 
Date: ________ __, ___

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT P
 
[Form of]
Successor Agency Agreement
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.01(a)
Certain Addresses for Notices
 


 
The Borrower and the other Loan Parties:
Aerojet Rocketdyne Holdings, Inc.
P.O. Box 537012
Sacramento, CA 95813-7012
Attention:         Chief Financial Officer
Telephone:        (916) 355-2361
Telecopier:        (916) 351-8668
 
Or
 
Aerojet Rocketdyne Holdings, Inc.
222 N. Sepulveda Blvd., Suite 50
El Segundo,  CA  90245
Attention:         VP, General Counsel and
                           Secretary
Telephone:        (916) 355-5248
Telecopier:        (310) 414-1168
 
With a copy to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention:         Jeffrey Spindler
Telephone:        (212) 451-2307
Telecopier:        (212) 451-2222
 
To the Administrative Agent, Swingline
Lender and Bank of America, N.A., as L/C Issuer:
Administrative Agent & Swingline Lender Office: Chris Jefferson
(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):
Attention: Chris Jefferson
Phone:  972-338-3793
Fax:  214-672-8734
Electronic Mail:    Cjefferson@baml.com
 
Remittance Instructions:
USD PAYMENT INSTRUCTIONS:
Bank of America, N.A. Charlotte, NC
ABA #: 026-009-593 New York, NY
Account #: 1292000883
Attn: Corporate Credit Services, Charlotte, NC
Ref: Aerojet Rocketdyne

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
EUR PAYMENT INSTRUCTIONS:
Bank of America London
IBAN: GB63 BOFA 1650 5096 2720 19
Swift Address: BOFAGB22
Acct #: 96272019
Attn: Grand Cayman Unit #1207
Ref: Aerojet Rocketdyne
 
GBP PAYMENT INSTRUCTIONS:
Bank of America London
Sort Code: 165050
IBAN: GB41 BOFA 1650 5096 2720 27
Swift Address: BOFAGB22
Acct #: 96272027
Attn: Grand Cayman Unit #1207
Ref: Aerojet Rocketdyne
 
LC Issuer’s Office:
(For fee payments due LC Issuer only and new LC requests and amendments):
Trade Operations
Bank of America
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Telephone: 570.496.9619
Telecopier: 1.800.755.8740
Electronic Mail: tradeclientserviceteamus@baml.com
 
Remittance Instructions:
Bank of America, N.A. Charlotte, NC
ABA #: 026-009-593 New York, NY
Account #: 04535-883980
Attn: Scranton Standby
Ref: Aerojet Rocketdyne & LC #
 
Other Notices as Administrative Agent:
(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)
Bank of America, N.A.
900 W. Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Mollie S Canup
Telephone: 980-387-5449
Telecopier: 704-409-0011
Electronic Mail: mollie.s.canup@baml.com

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01(b)
Initial Commitments and Applicable Percentages
 
Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Term Commitment
Applicable Percentage of Term Commitment
Bank of America, N.A.
$60,666,666.67
17.333333334%
$54,333,333.33
13.583333333%
SunTrust Bank
60,666,666.67
17.333333334%
54,333,333.33
13.583333333%
Wells Fargo Bank, National Association
39,666,666.67
11.333333334%
45,333,333.33
11.333333333%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
35,000,000.00
10.000000000%
40,000,000.00
10.000000000%
JPMorgan Chase Bank, N.A.
35,000,000.00
10.000000000%
40,000,000.00
10.000000000%
U.S. Bank National Association
28,000,000.00
8.000000000%
32,000,000.00
8.000000000%
Citizens Bank, N.A.
23,333,333.33
6.666666666%
26,666,666.67
6.666666667%
Regions Bank
23,333,333.33
6.666666666%
26,666,666.67
6.666666667%
Fifth Third Bank
21,000,000.00
6.000000000%
24,000,000.00
6.000000000%
KeyBank National Association
14,000,000.00
4.000000000%
16,000,000.00
4.000000000%
Morgan Stanley Senior Funding, Inc.
9,333,333.33
2.666666666%
10,666,666.67
2.666666667%
Manufacturers Bank
--
--
15,000,000.00
3.750000000%
City National Bank
--
--
15,000,000.00
3.750000000%
TOTAL
$350,000,000.00
100.000000000%
$400,000,000.00
100.000000000%



 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01(c)
Existing Letters of Credit
 


 
Issuing Bank
L/C # & Beneficiary (short name)
Type
Amount
Issuance Date
Extension / Expiration
Auto Extend
Wells Fargo
IS0002748 – Westchester Fire Insurance Co
Standby
$3,857,286.27
09/08/2011
09/08/2016
Yes
Wells Fargo
IS0003881 – Sacramento Area Sewer
Standby
$218,000.00
10/18/2011
10/17/2016
Yes
Wells Fargo
IS0012366 – Western / CNA Surety Co
Standby
$6,326,485.00
06/04/2012
06/04/2017
Yes
Wells Fargo
IS0037005U – 875 Washington Ave LLC
Standby
$1,000,000.00
06/14/2013
06/14/2017
Yes
Wells Fargo
SM211371W – St Paul Fire & Maintenance
Standby
$1,365,000.00
01/05/2005
01/05/2017
Yes
Wells Fargo
SM212328W – BPOU
Standby
$22,772,446.44
04/01/2005
04/01/2017
Yes
Wells Fargo
SM226419W – ACE American Insurance
Standby
$7,471,219.00
07/03/2007
07/03/2017
Yes
Wells Fargo
SM227965W – Dept Labor & Worker’s Comp
Standby
$500,000.00
09/28/2007
09/28/2016
Yes
Wells Fargo
SM232772W – Solvents Recovery New England
Standby
$1,809,878.10
09/30/2008
09/30/2016
Yes
   
Total
 $45,320,314.81
     



 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01(d)
L/C Commitments
 
Bank of America, N.A.
  $54,679,685.19          
Wells Fargo, National Association
  $45,320,314.81  

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01(e)
Unrestricted Subsidiaries
 
Aerojet International, Inc. (ASESCO)
 
Novadyne Energy Systems LLC


Energetic Energy Technologies Limited


Energetic Energy (Beijing) Technology Co., Ltd.
 
RKO General, Inc.
 
BPOU LLC
 
Chemical Construction Corporation
 
Cordova Chemical Company
 
Cordova Chemical Company of Michigan
 
AGC Office 1 LLC
 
European Space Propulsion Limited
 
Eurojet Space Propulsion Limited
 
GT & MC, Inc.
 
TKD, Inc.
 
GDX Automotive SAS
 
GDX LLC
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01(f)
Litigation
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.10
Insurance

 
Aerojet Rocketdyne et al Insurance Programs as of May 31, 2016


Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits
(M = 000’s)
Deductible
(M = 000’s)
Commercial General Liability
Including Products Liability
ACE American Insurance Company
12/1/15 - 12/1/16
HDO G27402835
$2MM
$1.75MM
Automobile Liability
ACE American Insurance Company
12/1/15 - 12/1/16
ISA H08866466
$2MM
$150M
Workers’ Compensation & Employer’s Liability
ACE American Insurance Company
12/1/15 - 12/1/16
WLR C48597877
$2MM
$500M
Umbrella – 1st Excess
National Fire & Marine Insurance Company
12/1/15 - 12/1/16
42-UMO-100380-02
$25MM
$10M
SIR
Berkshire Hathaway International Insurance Limited (Punitive Damages)
643542
2nd Excess
Starr Indemnity & Liability Company
12/1/15 - 12/1/16
1000040431151
$25MM
 
$25MM xs $25MM
Starr Insurance & Reinsurance Limited (Punitive Damages)
SIPW012515
3rd Excess
Great American Assurance Company (ACIS)
12/1/15 - 12/1/16
EXC 4223492
$25MM
 
$25MM xs $50MM
GAI Insurance Company, Ltd. (Punitive Damages)
EXC 1492665
4th Excess $25MM xs $75MM
(Includes Punitive Damages)
Arch Reinsurance Ltd.
12/1/15 - 12/1/16
UFP0030712-07
$25MM
 
5th Excess $25MM xs $100MM
(Includes Punitive Damages)
XL Insurance (Bermuda) Ltd
12/1/15 - 12/1/16
BM00029347LI15A
$25MM
 

 
 
 

--------------------------------------------------------------------------------

 
 
Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits
(M = 000’s)
Deductible
M = 000’s)
6th Excess $25MM xs $100MM
Chubb Atlantic Indemnity Ltd.
12/1/15 - 12/1/16
3310-14-83
$25MM p/o $50M
 
(Includes Punitive Damages)
Canopius Underwriting Bermuda Ltd. (Lloyds)
AJRD-587/CUBLOCC01-15
7th Excess $100MM xs $175MM
Argo Re Ltd.
12/1/15 - 12/1/16
ARGO-CAS-OCC-000190.7
$75MM p/o 100MM
 
(Includes Punitive Damages)
American International Reinsurance Co., Ltd.
60703877
8th Excess
$25MM xs $275MM
Endurance Risk Solutions Assurance Co.
12/1/15 - 12/1/16
XSC10003828503
Excess of $275MM
 
Magna Carta Insurance Ltd. (Punitive Damages)Co.
MCPD 203369
Foreign General Liability-paid in full FY15
ACE American Insurance Company
12/1/14 - 12/1/17
PHFD37571271 003
$2MM
$1M
Property
Factory Mutual Insurance Company
5/1/16 - 5/1/17
1012839
$500MM
$500M
Critical Quake
Westport Insurance Corp. (Swiss Re)
5/1/16 - 5/1/17
NAP 2001202 00
$50MM
5%, or 2% of insured value
Primary Directors and Officers Liability
Zurich American Insurance
10/1/15 - 10/1/16
DOC 9161799 08
$10MM
$1,500M
1st Excess D&O
Twin City Fire Insurance Co.
10/1/15 - 10/1/16
83 DA 0266363 15
$10MM
 
2nd Excess D&O
Starr Indemnity & Liability  Company
10/1/15 - 10/1/16
SISIXFL21037215
$10MM
 
3rd Excess D&O
Endurance Risk  Solutions Assurance Co.
10/1/15 - 10/1/16
DOX1000785900
$10MM
 
4th Excess D&O
Aspen American Ins Co.
10/1/15 - 10/1/16
MC 001CK15
$10MM
 

 
 
 

--------------------------------------------------------------------------------

 
 
Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits
(M = 000’s)
Deductible
M = 000’s)
5th Excess D&O
National Union Fire Ins. Co.
10/1/15 - 10/1/16
01 843 69 18
$10MM
 
6th Excess D&O
ACE American Ins. Co.
10/1/15 - 10/1/16
DOX G23648957
$10MM
 
7th Excess D&O
AXIS Ins. Co.
10/1/15 - 10/1/16
MCN743152
$10MM
 
8th Excess D&O
Liberty Ins Underwriters, Inc.
10/1/15 - 10/1/16
90355 215
$10MM
 
9th Excess D&O
Berkley Ins. Co,
10/1/15 - 10/1/16
18016373
$10MM
 
10th Excess D&O
Continental Casualty Co.
10/1/15 - 10/1/16
425611047
$10MM
 
Primary Fiduciary Liability
Ace American Insurance Co
10/1/15 - 10/1/16
DON G23690287 002
$10MM
$250M
1st Excess Fiduciary Liability
Endurance Risk Solutions Assurance Co.
10/1/15 - 10/1/16
FLX10007871600
$10MM
 
2nd Excess Fiduciary Liability
Zurich American Insurance Company
10/1/15 - 10/1/16
FLC 0136898 2015
$10MM
 
3rd Excess Fiduciary Liability
Travelers Casualty & Surety
10/1/15 - 10/1/16
105680589
$10MM
 
4th Excess Fiduciary Liability
RLI Insurance Company
10/1/15 - 10/1/16
EPG0016904
$10MM
 
Employment Practices
Zurich American Insurance
10/1/15 - 10/1/16
EPL 0185491 00
$15MM
$250M
Class Action Claim
$500M
Employment Practices Punitive Damages Wrap
Hanseatic Insurance Company (Bermuda) Ltd.
10/1/15 - 10/1/16
HIPD203661
$15MM (Shared with Zurich EPL)
 
Privacy Liability
Steadfast Insurance Company
10/1/15 - 10/1/16
SPR 5571723-03
$10MM
$250M
K&R (3 yr program) paid in full in FY2014
HCC Specialty
10/1/14 - 10/1/17
U714-85804
$25MM
 
Crime Insurance
Zurich American Insurance Company
10/1/15 - 10/1/18
FID 9159513 06
$10MM
$250M

 
 
 

--------------------------------------------------------------------------------

 
 
Type of Coverage
Insurance Carrier
Policy Term
Policy Number
Coverage Limits
(M = 000’s)
Deductible
M = 000’s)
Physical Damage – Atlas V Trailers
Endurance Risk Solutions Assurance Company
2/1/16 - 2/1/17
IMU-100085567-00
$480M
$50M
Nuclear Energy Liability
American Nuclear Insurers
1/1/16 - 1/01/17
NS-0091
See policy
 
Aircraft Products Liability
Lloyds, London, Foreign
6/1/16 - 6/1/17
Various – see APL section for details
$2,000Bill
 
Ocean Marine Transit
Endurance Risk Solutions Assurance Company
4/1/16 - 4/1/17
OMC10008850600
$5MM
$5M
ATLAS & RL 10 Shipment
$75M
Business Travel Accident
(5 yr program)
Zurich Insurance Co.
3/1/12 - 3/1/17
GTU2907717
$250M to $400M
 
Pollution and Remediation Legal Liability
Great American E&S Ins Company
2/28/16 - 2/28/17
PEL 2111288 06
$4MM
$25M



 
 

--------------------------------------------------------------------------------

 


Schedule 5.12
ERISA
 
Effective with its acquisition of the Pratt & Whitney Rocketdyne business in
June 2013, the Borrower became a participating employer in the Western
Conference of Teamsters Pension Plan (“Plan”) with respect to approximately 6
employees working at the Borrower’s Canoga Park, California facility.  As of
December 31, 2014, the Borrower ceased to contribute to the Plan following
negotiations with the Teamsters local union in Canoga Park, resulting in a
complete withdrawal from the Plan.  On January 8, 2016, the Borrower was
notified by the Plan of withdrawal liability in the amount of $202,324.87, which
amount was consistent with the Borrower’s existing reserve for this matter.  The
withdrawal liability was fully paid prior to the March 10, 2016 due date.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.18
Subsidiaries
 
AEROJET ROCKETDYNE HOLDINGS, INC.1
(a Delaware Corporation) 1
CORPORATE CHART
AS OF JUNE 17, 2016



 
State or Jurisdiction
of Incorporation
Number of Common
Shares of Authorized
Capital Stock2
Number of
Common Shares
Issued and
Outstanding Capital Stock Less Treasury Shares
Number of Common Shares Owned by Company and Subsidiaries
Percentage of Voting Ownership
Type of Subsidiary
Aerojet Rocketdyne, Inc.
Ohio
1,000
1,000
1,000
100
Restricted
Aerojet International, Inc.
California
1,000
1,000
1,000
100
Unrestricted
Aerojet Ordnance Tennessee, Inc.
Tennessee
5,000
4,169
4,169
100
Restricted
Aerojet Rocketdyne of DE, Inc.
Delaware
3,000
100
100
100
Restricted
Arde, Inc.
New Jersey
250,000
102,891
102,891
100
Restricted
Arde-Barinco, Inc.
New Jersey
200
10
10
100
Restricted
BPOU LLC
Delaware
N/A
N/A
N/A
68
Unrestricted
Chemical Construction Corporation – Inactive
Delaware
230,000
200,000
200,000
100
Unrestricted
Cordova Chemical Company – Inactive
California
1,000
1,000
1,000
100
Unrestricted
Cordova Chemical Company of Michigan – Inactive
Michigan
1,000
1,000
1,000
100
Unrestricted
Easton Development Company, LLC
California
N/A
N/A
N/A
5
Excluded,
Restricted
AGC Office 1 LLC
California
N/A
N/A
N/A
100
Unrestricted
European Space Propulsion Limited
United Kingdom
610,520 shares of £1 each
610,520
610,420
99.99
Unrestricted
Eurojet Space Propulsion Limited – Inactive
United Kingdom
100 shares of £1 each
100
100
100
Unrestricted
European Space Propulsion Limited
United Kingdom
610,520 shares of £1 each
610,520
100
<1%
Unrestricted
GT & MC, Inc. – Inactive
Delaware
10,000
10,000
10,000
100
Unrestricted
TKD, Inc. – Inactive
California
2,000
1,000
1,000
100
Unrestricted
Easton Development Company, LLC
California
N/A
N/A
N/A
95
Excluded,
Restricted

 
 
 
 

--------------------------------------------------------------------------------

 
 
Novadyne Energy Systems LLC
Delaware
N/A
N/A
N/A
100
Unrestricted
Energetic Energy Technologies Limited
Hong Kong, China
10,000
1
1
100
Unrestricted
Energetic Energy (Beijing) Technology Co., Ltd.
Beijing, China
USD 0
N/A
N/A
100
Unrestricted
GDX Automotive SAS
France
2,223,822 shares of €10 each
2,223,822
2,223,822
100
Unrestricted
GDX LLC
Delaware
N/A
N/A
N/A
100
Unrestricted
RKO General, Inc.
Delaware
10,000
7,324
7,324
100
Unrestricted



 
FOOTNOTES
 
1.
GenCorp Inc. was renamed to Aerojet Rocketdyne Holdings, Inc. on April 27, 2015.

 
2.
Non-US entities reflect paid-in-capital.



 


 
None of the subsidiaries listed above have any outstanding options, warrants,
rights of conversion or purchase and similar rights.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.19(b)
Intellectual Property
 


Copyrights – See Below


Copyright Licenses - None


Patents - See Below


Patent Licenses - See Below


Trademarks - See Below


Trademark Licenses - None
 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne, Inc.
(Ohio Corporation)


U.S. Copyrights


Copyright Registrations


Title
Reg. No.
Reg. Date
Product-focused visual information pull system
TX5183745
03/20/00
Contemporary art at Aerojet-General: a sampling
VA39446
12/05/79
Welcome to Sacramento and the Aerojet Liquid Rocket Company
TX660239
03/26/81
Aerojet marine systems
TX323230
09/04/79
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX3581396
03/20/93
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX3450265
10/23/92
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX3478281
01/25/93
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX3388781
04/20/92
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX3216891
12/26/91
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX3084574
04/23/91
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX3185536
09/09/91
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2995389
01/14/91
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2871201
07/02/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2890212
08/15/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2726632
01/12/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2726634
01/12/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2726636
01/12/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2726633
01/12/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2726635
01/12/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2812297
03/30/90
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2125583
08/03/87
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1970809
12/15/86

 
 
 

--------------------------------------------------------------------------------

 
 
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX2034125
04/02/87
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1898963
08/25/86
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1791348
03/28/86
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1591886
05/31/85
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1664180
09/27/85
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1699387
11/21/85
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1468987
12/06/84
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1531197
03/01/85
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1363229
06/05/84
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1416547
08/27/84
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1242407
12/02/83
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1316477
03/30/84
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1134464
06/10/83
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1189505
09/19/83
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1103512
02/22/83
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1094620
04/04/83
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1094621
04/04/83
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1017233
11/01/82
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX1008424
11/08/82
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX763199
09/09/81
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX788599
10/23/81
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX821375
12/11/81
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX648216
03/11/81
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX541103
09/05/80
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX592982
12/05/80

 
 
 

--------------------------------------------------------------------------------

 
 
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX430633
03/10/80
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX487767
06/09/80
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX280753
07/02/79
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX326046
09/07/79
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX381655
12/17/79
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX202399
12/11/78
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX207256
03/14/79
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX105155
09/11/78
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX14532
03/22/78
C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers
TX49728
06/05/78





 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne Holdings, Inc.
(Delaware Corporation)


U.S. Copyrights


Copyright Registrations


Title
Reg. No.
Reg. Date
Unit cell control software
TXu533682
12/16/91
Computerized exothermic reaction tester
TXu516036
12/23/91
RCRA permit exemptions for on-site storage
TX3317415
05/14/92
Press concepts: a self-study course
TX2844699
06/04/90
GenCorp SERIAL: 1 work(s)
TX3367786
08/03/92
GenCorp … report … SERIAL: 1 work(s)
TX3310728
05/18/92
GenCorp … annual report.  SERIAL: 1 work(s)
TX3325270
03/30/92



 
 

--------------------------------------------------------------------------------

 


Aerojet Rocketdyne of DE, Inc.
(Delaware Corporation)


U.S. Patents


Issued Patents


Title
Patent No.
Issue Date
SUBSTRATE HAVING LASER SINTERED UNDERPLATE
9346114
05/24/16
SYSTEM FOR BYPASSING AND ISOLATING ELECTRICAL POWER CELLS
9269940
02/23/16
LASER IGNITION FOR LIQUID PROPELLANT ROCKET ENGINE INJECTORS
9255549
02/09/16
SUPERALLOY POWDER, METHOD OF PROCESSING, AND ARTICLE FABRICATED THEREFROM
9206495
12/08/15
ROCKET ENGINE COOLANT SYSTEM INCLUDING AN EXIT MANIFOLD HAVING AT LEAST ONE FLOW
GUIDE WITHIN THE MANIFOLD
9194335
11/24/15
THRUST CHAMBER AND ROCKET ENGINE SYSTEM
9151246
10/06/15
ADDITIVE MANUFACTURING CHAMBER WITH REDUCED LOAD
9149870
10/06/15
ROCKET ENGINE PRESSURE SENSE LINE
9140215
09/22/15
SYSTEM AND METHOD OF COMBUSTION FOR SUSTAINING A CONTINUOUS DETONATION WAVE WITH
TRANSIENT PLASMA
9046058
06/02/15
BLADE SHROUD FOR FLUID ELEMENT
9022742
05/05/15
SELF RETAINING ANTI-ROTATION KEY
8992149
03/31/15
POWER CONVERTER
8987579
03/24/15
INJECTOR ASSEMBLY FOR A ROCKET ENGINE
8904752
12/09/14
HYBRID EXHAUST COMPONENT
8997496
04/07/15
FLUID SEPARATION SYSTEM WITH REDUCED FOULING
8883007
11/11/14
SOLAR RECEIVER
8875510
11/04/14
SOLID STATE HEAT PIPE HEAT REJECTION SYSTEM FOR SPACE POWER SYSTEMS
8859882
10/14/14
METHOD FOR TREATING A POROUS ARTICLE
8858869
10/14/14
AUGMENTER FOR COMPOUND COMPRESSION ENGINE
8839761
09/23/14
CENTER-TAPPED SOLAR ARRAY AND POWER DISTRIBUTION SYSTEM FOR SAME
8836169
09/16/14
APPARATUS FOR ELECTRICAL ISOLATION OF METALLIC HARDWARE
8835762
09/16/14
CHARGE BALANCING TOPOLOGY
8816639
08/26/14
IGNITER/THRUSTER WITH CATALYTIC DECOMPOSITION CHAMBER
8814562
08/26/14
THERMOELECTRIC POWER CONVERTER SUPPORT STRUCTURE
8787516
07/22/14

 
 
 

--------------------------------------------------------------------------------

 
 
STRUCTURE HAVING NANOPHASE TITANIUM NODE AND NANOPHASE ALUMINUM STRUTS
8784998
07/22/14
NUCLEAR FUEL
8755483
06/17/14
SEQUENCE DIAGRAM SYSTEM
8731745
05/20/14
LAUNCH ABORT AND ORBITAL MANEUVER SYSTEM
8727283
05/20/14
SCISSOR DUCT FLEX JOINT DAMPER
8696033
04/15/14
FUEL-CRACKING DIESEL ENGINE SYSTEM
8695540
04/15/14
ROTARY ENGINE WITH EXHAUST GAS SUPPLEMENTAL COMPOUNDING
8689764
04/08/14
COOLING DEVICE AND METHOD WITH SYNTHETIC JET ACTUATOR
8584735
11/19/13
OPTICAL POWER CONVERTER
8552356
10/08/13
TUNED DAMPER MEMBER
8544597
10/01/13
HIGH TEMPERATURE STABLE NANOCRYSTALLINE SIGE THERMOELECTRIC MATERIAL
8512667
08/20/13
BRAZED NANO-GRAINED ALUMINUM STRUCTURES
8445115
05/21/13
PIEZO-RESONANCE IGNITER AND IGNITION METHOD FOR PROPELLANT LIQUID ROCKET ENGINE
8438831
05/14/13
METHOD FOR MANUFACTURING A CERAMIC COMPOSITE ARTICLE
8431061
04/30/13
CHARACTERISTIC X-RAY COMPUTED LAMINOGRAPHY SYSTEM FOR HOME MADE EXPLOSIVES (HME)
DETECTION
8331525
12/11/12
PANEL ASSEMBLY FOR A SPACE-BASED POWER GENERATION SYSTEM
8308111
11/13/12
A METHOD OF ASSEMBLING A THERMAL EXPANSION COMPENSATOR
8286335
10/16/12
DIFFUSION BONDED COMPOSITE MATERIAL AND METHOD THEREFOR
8225481
07/24/12
FAILURE DETECTION SYSTEM RISK REDUCTION ASSESSMENT
8214317
07/03/12
INJECTOR ASSEMBLY HAVING MULTIPLE MANIFOLDS FOR PROPELLANT DELIVERY
8141339
03/27/12
METHOD OF FABRICATING A ROCKET ENGINE NOZZLE USING PRESSURE BRAZING
8127443
03/06/12
AIRFOIL TIP SHROUD DAMPER
8105039
01/31/12
SPHERICAL FLANGE ASSEMBLY
RE43080
(Reissue of 7380842)
01/10/12
ROCKET ENGINE POWER CYCLE
7997060
08/16/11
LOCKING FASTENING APPARATUS
7922433
04/12/11
GUIDED PROJECTILE
7891298
02/22/11
FUEL CELL INSTRUMENTATION SYSTEM
7826054
11/02/10
EXTENDED RANGE PROJECTILE
7823510
11/02/10
PASSIVE ELECTRICAL COMPONENTS WITH INORGANIC DIELECTRIC COATING LAYER
7786839
08/31/10
ULTRA-COMPACT, HIGH PERFORMANCE AEROVORTICAL ROCKET THRUSTER
7762058
07/27/10
JOINTED HEAD WITH TEMPORARY CLAMP FOR STIRLING MACHINE
7744133
06/29/10

 
 
 

--------------------------------------------------------------------------------

 
 
CONSTANT MOMENT TESTING DEVICE FOR ELONGATED MEMBERS
7690265
04/06/10
COMPACT, HIGH PERFORMANCE SWIRL COMBUSTION ROCKET ENGINE
7690192
04/06/10
METHOD OF ANIMATING STRUCTURAL VIBRATION UNDER OPERATIONAL CONDITIONS
7689385
03/30/10
NEUTRON-GAMMA RAY TOMOGRAPHY
7649977
01/19/10
INJECTOR ASSEMBLY HAVING MULTIPLE MANIFOLDS FOR PROPELLANT DELIVERY
7640726
01/05/10
SYSTEM AND METHOD FOR DETECTING ONSET OF STRUCTURAL FAILURE
7623974
11/24/09
THERMAL CYCLE ENGINE WITH AUGMENTED THERMAL ENERGY INPUT AREA
7607299
10/27/09
SOLAR ELECTROLYSIS POWER CO-GENERATION SYSTEM
7605326
10/20/09
DAMPER ROOT RING
7604259
10/20/09
ROCKET ENGINE NOZZLE AND METHOD OF FABRICATING A ROCKET ENGINE NOZZLE USING
PRESSURE BRAZING
7596940
10/06/09
BEARING CUP ROTATIONAL LOCK ASSEMBLY
7594760
09/29/09
PIEZO-RESONANCE IGNITER AND IGNITION METHOD FOR PROPELLANT LIQUID ROCKET ENGINE
7565795
07/28/09
FULLY SHIELDED BACKSHELL FOR ELECTRICAL CONNECTOR
7544068
06/09/09
METHOD AND APPARATUS FOR A ROCKET ENGINE POWER CYCLE
7334396
02/26/08
APPARATUS AND METHOD FOR ELECTROPLATING A METALLIC FILM ON A ROCKET ENGINE
COMBUSTION CHAMBER COMPONENT
7306710
12/11/07
INLET PARTIAL BLADES FOR STRUCTURAL INTEGRITY AND PERFORMANCE
7273352
09/25/07
SHAFT SEAL ASSEMBLY AND METHOD
7249768
07/31/07
METHOD AND APPARATUS FOR A ROCKET ENGINE POWER CYCLE
7216477
05/15/07
ADVANCED L-CHANNEL WELDED NOZZLE DESIGN
7188417
03/13/07
SPHERICAL FLANGE ASSEMBLY
7144049
12/05/06
DEPLOYABLE ELECTROMAGNETIC CONCENTRATOR
7138960
11/21/06
METHOD AND APPARATUS FOR A SUBSTANTIALLY COAXIAL INJECTOR ELEMENT
7124574
10/24/06
APPARATUS FOR MIXING FLUIDS
7117676
10/10/06
COMBUSTION WAVE IGNITION FOR COMBUSTORS
7111463
09/26/06
INDUCER TIP VORTEX SUPPRESSOR
7097414
08/29/06
METHOD AND APPARATUS FOR SOLAR POWER CONVERSION
7084518
08/01/06
INDUCER WITH SHROUDED ROTOR FOR HIGH SPEED APPLICATIONS
7070388
07/04/06
HIGH SPEED ROTOR ASSEMBLY SHROUD
7066714
06/27/06
ENGINE SPECTROMETER PROBE AND METHOD OF USE
7061607
06/13/06

 
 
 

--------------------------------------------------------------------------------

 
 
METHOD AND APPARATUS FOR SOLAR POWER CONVERSION
7026722
04/11/06
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION AND ASSOCIATED METHODS
7003941
02/28/06
METHOD AND APPARATUS FOR SOLAR POWER CONVERSION
6979911
12/27/05
COMPACT LIGHTWEIGHT RAMJET ENGINES INCORPORATING SWIRL AUGMENTED COMBUSTION WITH
IMPROVED PERFORMANCE
6968695
11/29/05
GASEOUS OXYGEN RESONANCE IGNITER
6966769
11/22/05
SYSTEM AND FABRICATION METHOD FOR ACTIVELY COOLING HIGH PERFORMANCE COMPONENTS
6966176
11/22/05
HIGH TEMPERATURE POWER SUPPLY
6950317
09/27/05
HYPERGOLIC AZIDE FUELS WITH HYDROGEN PEROXIDE
6949152
09/27/05
BI-PROPELLANT INJECTOR WITH FLAME-HOLDING ZONE IGNITER
6918243
07/19/05
TORCH IGNITER
6912857
07/05/05
METHODS AND APPARATUSES FOR REMOVING THERMAL ENERGY FROM A NUCLEAR REACTOR
6888910
05/03/05
HIGH-TEMPERATURE CATALYST FOR CATALYTIC COMBUSTION AND DECOMPOSITION
6887821
05/03/05
METHOD OF FABRICATING A SHAPE MEMORY ALLOY DAMPED STRUCTURE
6886622
05/03/05
TROUGH-STIRLING CONCENTRATED SOLAR POWER SYSTEM
6886339
05/03/05
METHOD FOR FORMING A TUBE-WALLED ARTICLE
6883220
04/26/05
THERMAL CYCLE ENGINE BOOST BRIDGE POWER INTERFACE
6871495
03/29/05
METHOD AND APPARATUS FOR PRODUCING A REFINED GRAIN STRUCTURE
6865919
03/15/05
VARIABLE-GRAVITY ANTI-VORTEX AND VAPOR-INGESTION-SUPPRESSION DEVICE
6840275
01/11/05
DESIGN AND ASSEMBLY OF A CATALYST BED GAS GENERATOR FOR THE CATALYTIC
DECOMPOSITION OF HIGH CONCENTRATION HYDROGEN PEROXIDE PROPELLANTS AND THE
CATALYTIC COMBUSTION OF HYDROCARBON/AIR MIXTURES
6834494
12/28/04
ROCKET ENGINE COMBUSTION CHAMBER HAVING MULTIPLE CONFORMAL THROAT SUPPORTS
6829884
12/14/04
COMPACT, LIGHTWEIGHT HIGH-PERFORMANCE LIFT THRUSTER INCORPORATING
SWIRL-AUGMENTED OXIDIZER/FUEL INJECTION, MIXING AND COMBUSTION
6820411
11/23/04
SPLIT BLADE FRICTIONAL DAMPER
6752594
06/22/04
APPARATUS AND METHOD FOR INITIATING A COMBUSTION REACTION WITH SLURRY FUEL
6749726
06/15/04
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION AND ASSOCIATED METHODS
6745466
06/08/04

 
 
 

--------------------------------------------------------------------------------

 
 
METHOD OF GENERATING THRUST AND ELECTRICAL POWER FROM AN OPTICAL SOLAR IMAGE
6742325
06/01/04
DIRECT ILLUMINATION FREE PISTON STIRLING ENGINE SOLAR CAVITY
6735946
05/18/04
DIFFUSER HAVING A VARIABLE BLADE HEIGHT
6695579
02/24/04
COMBUSTION CHAMBER HAVING A MULTIPLE-PIECE LINER AND ASSOCIATED ASSEMBLY METHOD
6688100
02/10/04
TURBINE BLADE ASSEMBLY WITH STRANDED WIRE CABLE DAMPERS
6685435
02/03/04
TURBINE BLADE ASSEMBLY WITH PIN DAMPERS
6676380
01/13/04
COMPOSITE ROTOR HAVING RECESSED RADIAL SPLINES FOR HIGH TORQUE APPLICATIONS
6595751
07/22/03
COMBINED THRUST AND POWER GENERATOR FOR A SATELLITE
6594984
07/22/03
VARIABLE-GRAVITY ANTI-VORTEX AND VAPOR-INGESTION-SUPPRESSION DEVICE
6591867
07/15/03
ROTATING SOLAR CONCENTRATOR
6557804
05/06/03
ARTICLE HAVING DAMPENING MEMBER INSTALLED INTO AN IMBEDDED CAVITY
6547526
04/15/03
ARTICLE HAVING IMBEDDED CAVITY
6482533
11/19/02
HIGH SUCTION PERFORMANCE AND LOW COST INDUCER DESIGN BLADE GEOMETRY
6435829
08/20/02
THRUSTER DEVICE RESPONSIVE TO SOLAR RADIATION AND ASSOCIATED METHODS
6421998
07/23/02
TURBINE BLISK RIM FRICTION FINGER DAMPER
6375428
04/23/02
ANNULAR BEARING WITH DIFFUSER AND INLET FLOW GUIDE
6318896
11/20/01
INTEGRAL PROPULSION AND POWER RADIANT CAVITY RECEIVER
6311476
11/06/01
CONVECTIVE AND TURBULENT SHEAR MIXING INJECTOR
6253539
07/03/01
TIRE TRACK ROUGHENED ORIFICE COMPENSATED HYDROSTATIC BEARING
6056441
05/02/00
HYDROSTATICALLY SUPPORTED FOIL BEARING
5885004
03/23/99
TORCH IGNITER
6748735
6/15/2004



Patent Applications


Title
Appl. No.
Filing Date
ADDITIVE MANUFACTURING FOR ELEVATED-TEMPERATURE DUCTILITY AND STRESS RUPTURE
LIFE
14761743
20150336171
07/17/15
ADJUSTABLE VALVE SLEEVE
14646777
20150300503
05/22/15
CERAMIC ARTICLE AND ADDITIVE PROCESSING METHOD THEREFOR
13475275
20130307201
05/18/12
PUMPING ELEMENT DESIGN
13821014
20130170974
03/06/13

 
 
 

--------------------------------------------------------------------------------

 
 
 
FUNCTIONALLY GRADED ADDITIVE MANUFACTURING WITH IN SITU HEAT TREATMENT
13626239
20130015609
09/25/12
HIGH TEMPERATURE FLEXIBLE ELECTRODE
12879608
20120060886
09/10/10
METHOD OF PROCESSING A BIMETALLIC PART
12556606
20110058975
09/10/09
LOW VELOCITY INJECTOR MANIFOLD FOR HYPERGOLIC ROCKET ENGINE
12193679
20100037590
08/18/08
RESONANCE DRIVEN GLOW PLUG TORCH IGNITER AND IGNITION METHOD
11756642
20080299504
06/01/07
IMPINGEMENT/CONVECTIVE COOLED COMBUSTION CHAMBER
11832086
08/01/07

 
 
 

--------------------------------------------------------------------------------

 
 
 Aerojet Rocketdyne, Inc.
(Ohio Corporation)


Issued Patents


Title
Patent No.
Issue Date
LASER IGNITION FOR LIQUID PROPELLANT ROCKET ENGINE INJECTORS
9347399
05/24/16
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
9291124
03/22/16
INDUCER WITH CAVITATION INSTABILITY CONTROLS TO REDUCE VIBRATIONS AND RADIAL
LOADS
9206820
12/08/15
CATALYTICALLY ENHANCED GAS GENERATOR SYSTEM FOR ROCKET APPLICATIONS
9200596
12/01/15
END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED BURNING SURFACE
9079807
07/14/15
CONDUCTIVE EMISSIONS PROTECTION
8981232
03/17/15
PROPULSION SYSTEM WITH MOVABLE THERMAL CHOKE
8763361
07/01/14
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
8701379
04/22/14
ROCKET NOZZLES FOR UNCONVENTIONAL VEHICLES
8601787
12/10/13
HIGH VOLTAGE MULTIPLE PHASE POWER SUPPLY
8572945
11/05/13
CO-SINTERED MULTI-SYSTEM TUNGSTEN ALLOY COMPOSITE
8486541
07/16/13
NANO-GRAINED ALUMINUM ALLOY BELLOWS
8429894
04/30/13
MULTI-FUNCTIONAL PULSE-DIVIDED ROCKET
8291691
10/23/12
INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
RE43731 (Reissue of 7216474)
10/16/12
FASTENER ASSEMBLY FOR CONNECTING ROCKET ENGINE NOZZLES
8281603
10/09/12
CONDUCTIVE EMISSIONS PROTECTION
8242375
08/14/12
RECAST REMOVAL METHOD
8236190
08/07/12
ROCKET NOZZLES FOR UNCONVENTIONAL VEHICLES
8186145
05/29/12
COAXIAL IGNITION ASSEMBLY
8122703
02/28/12
COMBINED CYCLE MISSILE ENGINE SYSTEM
8056319
11/15/11
PINTLE-CONTROLLED PROPULSION SYSTEM WITH EXTERNAL RING ACTUATOR
8016211
09/13/11
METHOD AND COMPOSITION FOR MODERATED NUCLEAR FUEL
8000431
08/16/11
SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER
7921778
04/12/11
HEAT EXCHANGER FOR A ROCKET ENGINE
7895823
03/01/11
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
7886516
02/15/11
PROPULSION SYSTEM WITH INTEGRATED ROCKET ACCELERATOR
7849670
12/14/10

 
 
 

--------------------------------------------------------------------------------

 
 
THRUST AUGMENTATION IN PLUG NOZZLES AND EXPANSION-DEFLECTION NOZZLES
7823376
11/02/10
CORE BURNING FOR SCRAMJET ENGINES
7797943
09/21/10
SLOW COOK OFF ROCKET IGNITER
7762195
07/27/10
NOZZLE WITH TEMPERATURE-RESPONSIVE THROAT DIAMETER
7762078
07/27/10
TWO-PIECE AFT CLOSURE FOR A ROCKET MOTOR CASE
7717280
05/18/10
THREE COMPONENT INJECTOR FOR KEROSENE-OXYGEN ROCKET ENGINE
7685807
03/30/10
VARIABLE-RATIO NEUTRON-GAMMA RAY SOURCE
7622709
11/24/09
PISTON TANK WITH COMPOUND PISTON FOR HIGH LOADING AND EXPULSION EFFICIENCY
7621429
11/24/09
HEAT EXCHANGE INJECTOR FOR USE IN A ROCKET ENGINE
7621119
11/24/09
NOZZLE ASSEMBLY FOR ROCKET AND RAMJET APPLICATIONS
7568348
08/04/09
COLD GAS DYNAMIC SPRAYING OF HIGH STRENGTH COPPER
7553385
06/30/09
DUAL-FUNCTION STIRLING ENGINE SYSTEM
7490469
02/17/09
ROCKET MOTOR CASE USING PLANK SECTIONS AND METHODS OF MANUFACTURING
7484353
02/03/09
HELICON HALL THRUSTER
7436122
10/14/08
DETECTION OF PEROXIDES AND SUPEROXIDES WITH FAST NEUTRONS
7391031
06/28/08
BOOSTER ROCKET ENGINE USING GASEOUS HYDROCARBON IN CATALYTICALLY ENHANCED GAS
GENERATOR CYCLE
7389636
06/24/08
ENHANCED PERFORMANCE TORROIDAL COOLANT-COLLECTION MANIFOLD
7373774
05/20/08
ROCKET CHAMBER HEAT EXCHANGER
7370469
05/13/08
SINGLE PHASE TUNGSTEN ALLOY
7360488
04/22/08
ROCKET ENGINE COMBUSTION CHAMBER
7347041
03/25/08
SEMI-AXISYMMETRIC SCRAMJET FLOWPATH WITH CONFORMAL NOZZLE
7328571
02/12/08
METHOD OF ASSEMBLING A ROCKET ENGINE WITH A TRANSITION ZONE BETWEEN THE
COMBUSTION CHAMBER AND THE COOLANT SYSTEM
7299551
11/27/07
CRYOGENIC INSULATION
7276290
10/02/07
ENERGETIC DETONATION PROPULSION
7246483
07/24/07
ROCKET ENGINE COMBUSTION CHAMBER
7213392
05/08/07
STAGED EMITTER-ATTRACTOR ION DRIVE
7204078
04/17/07
HIGH TEMPERATURE DYNAMIC SEAL FOR SCRAMJET VARIABLE GEOMETRY
7188477
03/13/07
REDUCED GAIN THRUST CONTROL VALVE
7185675
03/06/07
HALL EFFECT THRUSTER WITH ANODE HAVING MAGNETIC FIELD BARRIER
7164227
01/16/07
COOLING SCHEME FOR SCRAMJET VARIABLE GEOMETRY HARDWARE
7117680
10/10/06

 
 
 

--------------------------------------------------------------------------------

 
 
ROCKET ENGINE TUBULAR CHAMBER WITH SINGLE PIECE JACKET
7051513
05/30/06
MULTICHANNEL HALL EFFECT THRUSTER
7030576
04/18/06
HALL EFFECT THRUSTER WITH ANODE HAVING MAGNETIC FIELD BARRIER
6982520
01/03/06
HEAT EXCHANGER PANEL
6907920
06/21/05
VARIABLE GEOMETRY INLET DESIGN FOR SCRAM JET ENGINE
6883330
04/26/05
EXPANDER CYCLE ROCKET ENGINE WITH STAGED COMBUSTION AND HEAT EXCHANGE
6832471
12/21/04
SOLID PROPELLANT FORMULATIONS AND METHODS AND DEVICES EMPLOYING THE SAME FOR THE
DESTRUCTION OF AIRBORNE BIOLOGICAL AND/OR CHEMICAL AGENTS
6808572
10/26/04
HYPERGOLIC FUEL SYSTEM
6807805
10/26/04
NOZZLE WITH SPIRAL INTERNAL COOLING CHANNELS
6802179
10/12/04
DIVERSION OF COMBUSTION GAS WITHIN A ROCKET ENGINE TO PREHEAT FUEL
6799417
10/05/04
AXIAL FLOW CATALYST PACK
6746651
06/08/04
COMBUSTIBLE COMPOSITIONS FOR AIR-AUGMENTED ROCKET ENGINES
6736912
05/18/04
CATALYST BED
6652248
11/25/03
METHOD FOR PREPARING REFRACTORY CARBIDES
6627126
09/30/03
UNIFORM GAS DISTRIBUTION IN ION ACCELERATORS WITH CLOSED ELECTRON DRIFT
6612105
09/02/03
HIGH PERFORMANCE ROCKET ENGINE HAVING A STEPPED EXPANSION COMBUSTION CHAMBER AND
METHOD OF MAKING THE SAME
6588199
07/08/03
ROCKET VEHICLE THRUST AUGMENTATION WITHIN DIVERGENT SECTION OF NOZZLE
6568171
05/27/03
SOLID ROCKET MOTOR BOLTED THRUST TAKEOUT STRUCTURE
6547182
04/15/03
GAS GENERATOR FOR PRODUCING ADJUSTABLE FLOW
6532741
03/18/03
APPARATUS TO SEPARATE GAS FROM A LIQUID FLOW
6432178
08/13/02
METHOD MANUFACTURING SOLID ROCKET MOTORS
6408760
06/25/02
HIGH PERFORMANCE ROCKET ENGINE HAVING A STEPPED EXPANSION COMBUSTION CHAMBER AND
METHOD OF MAKING THE SAME
6397580
06/04/02
APPARATUS TO SEPARATE GAS FROM A LIQUID FLOW
6342092
01/29/02
MULTISTAGE ION ACCELERATORS WITH CLOSED ELECTRON DRIFT
6215124
04/10/01
MAGNETIC FLUX SHAPING IN ION ACCELERATORS WITH CLOSED ELECTRON DRIFT
6208080
03/27/01
THREE AXIS THRUSTER
6173565
01/16/01

 
 
 

--------------------------------------------------------------------------------

 
 
ROCKET ENGINE WITH ONE-PIECE COMBUSTION CHAMBER STEP STRUCTURE, AND ITS
FABRICATION
6079101
06/27/00
HYDROSTATIC BEARING WITH COMPENSATORY FLUID INJECTION
6053636
04/25/00
METHOD AND APPARATUS FOR SELECTIVELY DISTRIBUTING POWER IN A THRUSTER SYSTEM
6031334
02/29/00
CHEMICALLY ACTIVE FIRE SUPPRESSION COMPOSITION
6024889
02/15/00
CASTABLE DOUBLE BASE SOLID ROCKET PROPELLANT CONTAINING BALLISTIC MODIFIER
PASTED IN AN INERT POLYMER
6024810
02/15/00
APPARATUS FOR PREPARING SPHERICAL ENERGETIC COMPOUNDS
5962803
10/05/99
LIQUID OXYGEN GASIFYING SYSTEM FOR ROCKET ENGINES
5918460
07/06/99
METHOD AND APPARATUS FOR CUTTING BLOCKS OF SOLID ENERGETIC MATERIALS
5881619
03/16/99
ROCKET ENGINE AUXILIARY POWER SYSTEM
5873241
02/23/99
HALL EFFECT PLASMA ACCELERATOR
5847493
12/08/98
HALL EFFECT PLASMA THRUSTER
5845880
12/08/98
APPARATUS AND METHOD FOR SIMULATING ROCKET-TO-RAMJET TRANSITION IN A PROPULSION
SYSTEM
5831155
11/03/98
PROCESS FOR PREPARING SPHERICAL ENERGETIC COMPOUNDS
5801453
09/01/98
ROCKET-RAMJET ENGINE CASING PORT CLOSURE
5784877
07/28/98
METHOD OF INDUCTIVE BONDING SINTERED COMPACTS OF HEAVY ALLOYS
5760378
06/02/98
A CLOSED ELECTRON DRIFT HALL EFFECT PLASMA ACCELERATOR WITH ALL MAGNETIC SOURCES
LOCATED TO THE REAR OF THE ANODE
5751113
05/12/98



Patent Applications


Title
Appl. No.
Filing Date
STORED PRESSURE DRIVEN CYCLE
14896146
20160131085
12/04/15
COMBINED CYCLE PROPULSION SYSTEM
14790445
20160010485
07/02/15
END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED BURNING SURFACE
14794758
20160009607
07/08/15
COMPOSITION FOR REACTIVE MATERIAL
14284465
20150337414
05/22/14
PRESSURE-RELIEF VENT
14259454
20150307242
04/23/14
PROPELLANT WITH EXTENDED STORAGE LIFE
14681138
20150291483
04/08/15
THERMAL STAND-OFF WITH TORTUOUS SOLID-WALL THERMAL CONDUCTION PATH
14219041
20150271955
03/19/14
METHOD FOR PRODUCING A FRAGMENT / REACTIVE MATERIAL ASSEMBLY
14195033
20140360635
03/03/14

 
 
 

--------------------------------------------------------------------------------

 
 
LASER SINTERED MATCHING SET RADIATORS
13476455
20130308273
05/21/12
EXTRUDED MATCHING SET RADIATORS
13476450
20130306293
05/21/12
CATALYST, GAS GENERATOR, AND THRUSTER WITH IMPROVED THERMAL CAPABILITY AND
CORROSION RESISTANCE
13151155
20120304620
06/01/11
ENERGETIC ADHESIVE FOR VENTING COOKOFF
13415155
20120232189
03/08/12
CYCLIC ENERGETIC NITRAMINES DESENSITIZED WITH LINEAR NITRAMINES
13264721
20120111460
01/25/12
CO-SINTERED MULTI-SYSTEM TUNGSTEN ALLOY COMPOSITE
12952426
20110064600
11/23/10
LATCHING THROTTLE VALVE
PCT/US2016/027011
04/12/16
TITANIUM LATCH VALVE
PCT/US2016/027010
04/12/16
ROCKET ENGINE IGNITION SYSTEM
PCT/US2016/021985
03/11/16
SINGLE, ASYMMETRIC, HOLLOW OUTER CORE FOR LOW-POWER HALL THRUSTERS
PCT/US2016/021973
03/11/16
AXIAL BRACE
PCT/US2016/021957
03/11/16
VALVE SPRING PRELOAD ADJUSTMENT
PCT/US2016/014807
01/26/16
PRESSURE REGULATOR
PCT/US2015/061037
11/17/15
OXIDIZER BOOST PUMP
PCT/US2015/059173
11/05/15
PROPULSION SYSTEM WITH DIFFERENTIAL THROTTLING OF ELECTRIC THRUSTERS
PCT/US2015/056174
10/19/15
ADDITIVE MANUFACTURED ENERGETIC GRAIN WITH SURFACE FEATURES
PCT/US2015/049346
09/10/15
ADDITIVE MANUFACTURING USING PRESSURIZED SLURRY FEED
PCT/US2015/049327
09/10/15
LIQUID PROPELLANT ROCKET ENGINE WITH AFTERBURNER COMBUSTOR
PCT/US2015/047073
08/27/15
POWERTRAIN FOR SOLAR ELECTRIC PROPULSION APPLICATIONS
PCT/US2015/040548
07/15/15
DUAL STAGE THERMALLY ISOLATED INJECTION ELEMENT FOR LONG LIFE HYDRAZINE
THRUSTERS
PCT/US2015/038505
06/30/15
TURBOPUMP WITH AXIALLY CURVED VANE
PCT/US2015/038230
06/29/15
FRAGMENTING NOZZLE SYSTEM
PCT/US2015/028423
04/30/15
LIGHTWEIGHT MUNITION
PCT/US2015/021368
03/19/15
ENHANCED BURNING OF AF-315E
PCT/US2015/014951
02/09/15

 
 
 

--------------------------------------------------------------------------------

 
 
IMPROVED VALVE OPENING SPEED USING PULSE WIDTH MODULATION FREQUENCY POWER
CONTROL
PCT/US2014/067398
11/25/14
ELECTRIC PROPULSION POWER CIRCUIT
PCT/US2014/040474
06/02/14
HYDROGEN GENERATOR FOR USE IN UNDERWATER VEHICLE AND PORTABLE FUEL CELL POWER
SUPPLY UNITS
15142684
05/02/16
GROUND BASED SYSTEMS AND METHODS FOR TESTING REACTION THRUSTERS
15033974
05/03/16
SELECTIVELY SUBMERSIBLE VESSEL
15002423
01/21/16
DIMER DIOL FOR HTPB BINDERS
62257093
11/18/15
METALLIC COMPOUND ADDITIVE FOR AMMONIUM PERCHLORATE DECOMPOSITION
62257071
11/18/15
FRAGMENTING NOZZLE FOR VFDR BOOSTER NOZZLE.
62252269
11/06/15
INJECTOR FOR LIQUID PROPELLANT ROCKET ENGINE
62251610
11/05/15
MOISTURE BARRIER FOR LARGE ROCKET MOTORS
62250307
11/03/15
ELECTRONIC WEATHER SEAL
62248464
10/30/15
OPTICAL WEATHER SEAL FOR SOLID ROCKET MOTORS
62248458
10/30/15
LOW GLASS TRANSITION (TG) PROPELLANT TECHNOLOGY
62243614
10/19/15
PROPELLANT ADVANCED INGREDIENTS
62239621
10/09/15
ARTICULATED FLOW LINER FOR SCISSOR DUCTS BELLOWS
62239376
10/09/15
SOLAR ARRAY DEPLOYMENT TO MINIMIZE DRAG
62239167
10/08/15
SHORT CIRCUIT PROTECTION FOR SWITCHING CONVERTERS THAT MEASURE THE OUTPUT
CURRENT WITH CURRENT TRANSFORMERS CONNECTED IN SERIES WITH RECTIFIER DIODES
62213726
09/03/15
SMART WEATHER SEAL FOR STRATEGIC SOLID ROCKET MOTORS
62212476
08/31/15
MICORVOID FILLED WITH HIGH BURNRATE WITH PARTICULATE OR CONGLOMERATE SOLID
ROCKET FUEL
62211601
08/28/15
RDE IN TURBOFAN BYPASS FLOW.
62211335
08/28/15
MEANS OF MARKING SURFACES FOR DIRECT STRAIN IMAGING
62209148
08/24/15
COMPOSITE POLAR BOSS
62206735
08/18/15
CONCENTRIC ENERGETIC FORMULATIONS FOR SHOCK AND IMPACT MITIGATION
62204827
08/13/15
SOLID ROCKET MOTOR PROPELLANT LIFE ENHANCEMENT
62203492
08/11/15
METHOD OF SOLID PROPELLANT ROCKET MOTOR GRAIN DESIGN RESULTING IN IMPROVED
COMBUSTION EFFICIENCY
62202703
08/07/15

 
 
 

--------------------------------------------------------------------------------

 
 
FRAGMENTING NOZZLE SYSTEM
62202499
08/07/15
CONSTANT FUELDRAULIC FUEL FLOW WITH VARY DOWNSTREAM ACTUATION LOAD FLOW.
62192037
07/13/15
NOZZLE THROAT AREA CONTROL
62191996
07/13/15
PREFORMED FRAGMENT WINDING AND ENCAPSULATION PROCESS
62185699
06/28/15
PROCESS FOR HANDLING SOLID ROCKET MOTOR
62185442
06/26/15
CONDUCTIVE EMISSIONS PROTECTION
14458864
08/13/14
SELECTABLE RAMJET PROPULSION SYSTEM
13355949
01/23/12
GAS GENERANT COMPOSITIONS AND METHODS
10638547
08/12/03
CONTROLLED AUTOIGNITION PROPELLANT
10376297
03/03/03
CONTROLLED AUTOIGNITION PROPELLANT SYSTEMS
10200597
07/23/02
INSENSITIVE NITROCELLULOSE-BASED GAS GENERATOR FORMULATIONS
09803662
03/12/01
MINIMUM SMOKE PROPELLANT COMPOSITION
09076105
05/12/98
SECURITY DEVICE
08145410
11/02/93

 
 
 

--------------------------------------------------------------------------------

 
 
 Arde, Inc.
(New Jersey Corporation)


U.S. Patents


Issued Patents


Title
Patent No.
Issue Date
MULTILAYER COMPOSITE PRESSURE VESSEL AND METHOD FOR MAKING THE SAME
8821667
09/02/14
MULTILAYER COMPOSITE PRESSURE VESSEL AND METHOD FOR MAKING THE SAME
8481136
07/09/13
METHOD FOR MAKING A MULTILAYER COMPOSITE PRESSURE VESSEL
7497919
03/03/09

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne, Inc.
(Ohio Corporation)


U.S. Trademarks


Trademark Registrations


Mark
Reg. No.
Reg. Date
ROCKETDYNE
2364319
07/04/00
ARCITE
0699654
06/21/60
AEROJET
0426781
01/14/47

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
In-Licensed Patents
 
Licensee
Owner
Status
Application Dt
Application No
Grant Date
Patent No
Title
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
11/21/2001
 09/989,540
2/3/2004
6,686,077
Liquid Heterointerface Fuel Cell Device
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/3/1986
06/835,665
12/5/2006
7,145,836
UNDERWATER ACOUSTIC GENERATOR USING PULSE ENGINGINE AND GAS DISPERSER
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/30/1996
08/723,703
2/22/1999
5,865,905
Rolled Film Solar Concentrator
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
6/30/1998
09/107343
6/13/2000
6,075,321
HALL FIELD PLASMA ACCELERATOR WITH AN INNER AND OUTER ANODE
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/31/1998
09/144,375
5/7/2002
6,381,949
Rocket Engine having a Transition Attachment between a Combustion Chamber and an
Injector
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/31/1998
09/144,376
8/7/2001
6,269,630
Rocket Engine with Internal Chamber Step Structure
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/31/1998
09/144,377
6/26/2001
6,249,967
Fabrication of a Rocket Engine with a Transition Structure between the
Combustion Chamber and the Injector
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
4/13/1999
09/290,450
10/24/2000
6,136,237
Method of Fabricating a Fiber-Reinforced Ceramic Matrix Composite Part
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/24/2000
09/535,391
6/12/2001
6,246,219
String Switching Apparatus and Associated Method for controllably connecting the
output of a solar array string to a respective power bus
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
5/4/2001
09/848,519
11/8/2011
8,055,531
Method and computer program product for assessing a process of an organization
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
4/10/2001
09/928,042
11/15/2005
6,966,053
Architecture for automated analysis and design with read only structure
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
2/8/2002
10/072,789
2/7/2006
6,994,916
Friction stir grain refinement of structural members
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/8/2002
10/094,444
5/17/2005
6,893,184
Positive lock pin
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
4/29/2002
10/134,932
6/1/2004
6,742,697
Joining of Structural Members by Friction Plug Welding

 
 
 

--------------------------------------------------------------------------------

 
 
 
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/9/2002
10/237,506
6/21/2005
6,908,690
Method and Apparatus for Friction Stir Welding
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
10/2/2002
10/263,135
6/7/2005
6,902,699
Method for Preparing Cryomilled Aluminum Alloys and Components Extruded and
Forged Therefrom
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
10/24/2002
10/279,780
9/6/2005
6,939,508
Method of Manufacturing Net-Shaped Bimetallic Parts
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
11/1/2002
10/286,489
8/9/2005
6,926,970
Apparatus and Method for Forming Weld Joints having Compressive Residual Stress
Patterns
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
11/26/2002
10/304,470
5/11/2004
6,734,975
Surfs for Hydrogen
Sensor Contamination Monitoring
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
12/30/2002
10/331,672
7/5/2005
6,912,885
Method of Preparing Ultra- Fine Grain Metallic Articles and Metallic Articles
Prepared Thereby
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
1/9/2003
10/339,449
1/4/2005
6,839,607
Rapid Manufacture of Replacement Parts
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
1/21/2003
10/348,663
7/26/2005
6,921,048
Method and apparatus for minimizing solar array sun tracking disturbance by
North and South Solar Array Wing Cancellation
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
1/22/2003
10/348,841
10/14/2008
7,435,306
Method For Preparing Rivets From Cryomilled Aluminum Alloys and Rivets Produced
Thereby
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/12/2003
10/388,059
3/18/2008
7,344,675
Method for Preparing Nanostructure Aluminum Alloys having Increased Nitride
Content
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
4/11/2003
10/411,705
6/26/2007
7,237,223
Apparatus and Method for Real- Time Caution and Warning and System Health
Management
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
7/22/2003
10/624,905
2/19/2008
7,332,116
Method for Forming Non-Oxide Selectively Porous Materials
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/12/2003
10/639,033
11/11/2008
7,448,528
Stir Forming Apparatus and Method
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
10/16/2003
10/688,285
11/29/2005
6,969,987
Hybrid Inductive Sensor
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
11/21/2003
10/718,961
6/2/2009
7,540,996
Laser Sintered Titanium Alloy and Direct Metal Fabrication Method of Making the
Same

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
12/5/2003
10/729,595
10/10/2006
7,117,674
Catalytic combustor and method for substantially eliminating various emissions
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
2/25/2004
10/787,027
1/2/2007
7,156,011
Depth Limiting Safeguard for Channel Machining
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
5/3/2004
10/838,048
10/2/2007
7,275,550
Combined Pressure Test and Clean System
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
6/29/2004
10/881,275
3/27/2007
7,195,056
Thermal Control Covers
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
7/28/2004
10/901,837
12/5/2006
7,143,813
Foam bumper and radiator for a lightweight heat rejection system
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
7/30/2004
10/909,015
6/19/2007
7,232,273
METHOD AND APPARATUS FOR APPLYING SEALANT TO FASTENERS
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
10/18/2004
10/967,508
5/27/2008
7,377,217
Decoy Device and System for Anti-Missile Protection and Associated Method
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
10/28/2004
10/977,188
12/16/2008
7,465,500
Lightweight Protector Against Micrometeoroids and Orbital Debris (MMOD) Impact
Using Foam Substances
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/3/2005
11/071,403
4/12/2011
7,922,841
Method for preparing high-temperature nanophase aluminum-alloy sheets and
aluminum-alloy sheets prepared thereby
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
4/20/2005
11/110,551
3/20/2012
8,137,755
Method for Preparing Pre-Coated, Ultra-Fine Grain High-Temperature Aluminum and
Aluminum-Alloy Articles and Articles Prepared Thereby
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/22/2005
11/209,009
2/10/2009
7,487,900
Apparatus for diffusion bonding, brazing and joining
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/27/2005
11/236,025
9/22/2009
7,592,073
Rhenium composite alloys and a method of preparing same
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/22/2001
 
12/9/2002
6,660,106
Methods of Manufacture of Spin-Forming Blanks, Particularly for Fabrication of
Rocket Domes
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
7/5/2001
 
1/13/2004
6,676,116
Elastomeric suspension and mounting system
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
5/7/2001
 
10/5/2002
6,464,127
Tooling Innovations for Circumferential Friction Stir Welding
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
1/27/2003
 
2/1/2005
6,848,163
Nanophase composite duct assembly

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/4/2000
 
4/2/2002
6,364,197
Friction Stir Welding of Containers from the Interior
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/28/2001
 
12/3/2002
6,488,237
Propellant Cross-Feed System and Method
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/1/2000
 
9/17/2002
6,450,395
Method and Apparatus for Friction Stir Welding Tubular Members
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/13/2002
 
9/28/2004
6,796,408
Method for Vibration
Damping Using Superelastic
Alloys
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
10/29/2007
 
8/2/2011
7,988,447
Formed sheet heat exchanger
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
12/7/1999
 
7/10/2001
6,257,479
Tooling Innovations for Circumferential Friction Stir Welding
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
2/5/2004
 
4/8/2008
7,354,490
Cryomilled aluminum alloys and components extruded and forged therefrom
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/27/1996
 
12/16/1997
5,697,511
Tank and Method for Fabrication
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
7/22/2003
 
10/31/2006
7,128,532
Transpiration Cooling System
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
4/28/1995
 
4/15/1997
5,620,537
Method of Superplastic Extrusion
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/8/2002
 
6/22/2004
6,752,562
Quick Install Positive Lock Pin
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
2/28/1990
 
2/6/2001
6,184,578
Graphite Composite Heat Pipe
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
2/21/1989
 
4/21/1998
5,741,596
Coating for Oxidation Protection of Metal Surfaces
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/8/2002
 
9/7/2004
6,786,669
Positive Lock, Quick Release Pin
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/18/2005
 
8/18/2009
7,575,708
Direct manufacture of aerospace parts
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
11/18/2004
 
12/9/2008
7,461,769
Method and apparatus for friction stir welding

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
5/18/1992
 
10/24/2000
6,134,785
Method of Fabricating an Article of Manufacture such as a Heat Exchanger
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
2/29/2000
 
5/29/2001
6,237,835
Method and Apparatus for Backing Up a Friction Stir Weld Joint
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
3/29/1991
 
3/2/1999
5,876,850
Coating for Carbon- Composites and Method for Producing Same
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
11/18/2004
 
12/16/2008
7,464,852
Method and apparatus for friction stir welding
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
1/4/2008
 
11/15/2011
8,057,880
Non-oxide selectively porous materials
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
6/7/2000
 
6/4/2002
6,398,883
Friction-Stir Grain Refinement of Structural Members
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
6/25/1998
 
10/31/2000
6,138,895
Manual Adjustable Probe Tool for Friction Stir Welding
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/14/2001
 
11/26/2002
6,484,924
Method and Apparatus for Backing Up a Friction Stir Weld Joint
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/14/2001
 
10/29/2002
6,470,926
Zero Gravity Liquid-Vapor Separation System
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
1/25/2008
 12/019,758
11/2/2010
7,824,507
METHOD FOR PREPARING NANOSTRUCTURED METAL ALLOYS HAVING INCREASED NITRIDE
CONTENT
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
4/26/2005
11/114,457
07/18/06
7,077,755
METHOD OF PREPARING ULTRA-FINE GRAIN METALLIC ARTICLES AND METALLIC ARTICLES
PREPARED THEREBY
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
1/29/2004
10/707,969
5/24/2005
6,895,825
AN ULTRASONIC TRANSDUCER ASSEMBLY FOR MONITORING A FLUID FLOWING THROUGH A DUCT
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
9/8/2003
10/658,598
9/08/2003
7,201,811
LARGE DIAMETER DOMES AND METHODS OF MANUFACTURING SAME
Aerojet Rocketdyne of DE, Inc.
Boeing
Granted
8/18/2008
12/193,253
7/5/2011
7,971,463
STIR FORMING APPARATUS
 
Aerojet Rocketdyne of DE, Inc.
Boeing
Issued
2/7/2006
90/007,915
8/25/2009
(Reexamination of 6,246,219)
STRING SWITCHING APPARATUS AND ASSOCIATED METHOD FOR CONTROLLABLY CONNECTING THE
OUTPUT OF A SOLAR ARRAY STRING TO A REPSECTIVE POWER BUS
Aerojet Rocketdyne, Inc.
UTC
Granted
9/12/2002
10/242,715
8/17/2004
6,775,987
Low-emission, Staged-combustion Power Generation

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne, Inc.
UTC
Granted
2/6/2003
10/360,016
5/24/2005
6,895,756
Compact Swirl Augmented Afterburners for Gas Turbine Engines
Aerojet Rocketdyne, Inc.
UTC
Granted
2/6/2003
10/360,168
6/21/2005
6,907,724
Combined cycle engines incorporating swirl augmented combustion for reduced
volume and weight and improved performance
Aerojet Rocketdyne, Inc.
UTC
Granted
11/26/2003
10/724,555
8/8/2006
7,086,235
Cascade Ignition of Catalytic Combustors
Aerojet Rocketdyne, Inc.
UTC
Granted
12/5/2003
10/729,679
11/28/2006
7,140,184
Fuel injection method and apparatus for a combustor
Aerojet Rocketdyne, Inc.
UTC
Granted
3/31/2005
11/095,646
1/30/2007
7,168,236
Compact Lightweight Ramjet Engines Incorporating Swirl Augmented Combustion With
Improved Performance
Aerojet Rocketdyne, Inc.
UTC
Granted
12/19/2005
11/311,835
4/14/2009
7,516,607
Method and Apparatus for Mixing Substances
Aerojet Rocketdyne, Inc.
UTC
Granted
6/13/2006
11/451,644
1/22/2013
8,356,467
Combustion wave ignition for combustors
Aerojet Rocketdyne, Inc.
UTC
Granted
9/5/2006
11/515,959
9/6/2011
8,011,187
Fuel injection method and apparatus for a combustor
Aerojet Rocketdyne, Inc.
UTC
Granted
1/12/2007
11/652,840
4/30/2013
8,430,154
Nano-particle wave heat pipe
Aerojet Rocketdyne, Inc.
UTC
Granted
3/22/2008
12/053,591
3/26/2013
8,402,744
VALVE SYSTEM FOR A GAS TURBINE ENGINE
Aerojet Rocketdyne, Inc.
UTC
Granted
3/22/2008
12/053,595
8/14/2012
8,240,126
VALVE SYSTEM FOR A GAS TURBINE ENGINE
Aerojet Rocketdyne, Inc.
UTC
Granted
4/2/2008
12/061,021
4/2/2028
8,286,416
VALVE SYSTEM FOR A GAS TURBINE ENGINE
Aerojet Rocketdyne, Inc.
UTC
Filed
7/27/2010
12/844,026
   
INFRARED LED SOURCE FOR THERMAL IMAGING
Aerojet Rocketdyne, Inc.
UTC
Granted
12/28/2010
13/001,646
1/14/2014
8,627,881
HEAT EXCHANGER FIN INCLUDING LOUVERS
Aerojet Rocketdyne, Inc.
UTC
Granted
2/7/2011
13/022,285
11/11/2014
8,884,578
METHOD AND SYSTEM FOR OPERATING A FLOW BATTERY SYSTEM BASED ON ENERGY COSTS
Aerojet Rocketdyne, Inc.
UTC
Filed
2/8/2011
13/023,101
   
FLOW BATTERY HAVING A LOW RESISTANCE MEMBRANE
Aerojet Rocketdyne, Inc.
UTC
Filed
3/21/2011
13/052,859
   
Structurally efficient cooled engine housing for rotary engines
Aerojet Rocketdyne, Inc.
UTC
Granted
4/11/2011
13/084,156
9/1/2015
9123962
Flow battery having electrodes with a plurality of different pore sizes and or
different layers
Aerojet Rocketdyne, Inc.
UTC
Granted
6/14/2011
13/160,193
7/14/2015
9083019
SYSTEM AND METHOD FOR OPERATING A FLOW BATTERY SYSTEM AT AN ELEVATED TEMPERATURE
Aerojet Rocketdyne, Inc.
UTC
Granted
6/20/2011
13/164,059
3/11/2014
8,668,997
SYSTEM AND METHOD FOR SENSING AND MITIGATING HYDROGEN EVOLUTION WITHIN A FLOW
BATTERY

 
 
 

--------------------------------------------------------------------------------

 
 
 
Aerojet Rocketdyne, Inc.
UTC
Granted
6/27/2011
13/169,337
   
DISTRIBUTED EXHAUST SYSTEM
Aerojet Rocketdyne, Inc.
UTC
Granted
6/27/2011
13/169,401
3/10/2015
8,973,552
INTEGRAL OIL SYSTEM
Aerojet Rocketdyne, Inc.
UTC
Granted
6/28/2011
13/170,433
10/6/2015
9151170
Damper for an Integrally Bladed Rotor
Aerojet Rocketdyne, Inc.
UTC
Granted
7/22/2011
13/188,961
8/26/2016
8814958
NANO-SIZE CRACKING CATALYST DISPERSED IN JET FUEL FOR ENDOTHERM ENHANCEMENT
Aerojet Rocketdyne, Inc.
UTC
Filed
7/29/2011
13/194,486
   
FLOW BATTERY CELLS ARRANGED BETWEEN AN INLET MANIFOLD AND AN OUTLET MANIFOLD
Aerojet Rocketdyne, Inc.
UTC
Granted
8/31/2011
13/222,614
9/1/2015
9120580
EJECTOR-DRIVEN FUEL STABILIZATION SYSTEM
Aerojet Rocketdyne, Inc.
UTC
Granted
9/2/2011
13/224,533
2/3/2015
8,946,494
METHOD FOR PROCESSING BIOMASS
Aerojet Rocketdyne, Inc.
UTC
Filed
9/21/2011
13/238,921
   
FLOW BATTERY STACK WITH AN INTEGRATED HEAT EXCHANGER
Aerojet Rocketdyne, Inc.
UTC
Granted
10/24/2011
13/279,473
2/10/2015
8,951,013
Turbine Rail Blade Damper
Aerojet Rocketdyne, Inc.
UTC
Granted
12/20/2011
13/331,407
1/5/2016
9231268
FLOW BATTERY SYSTEM WITH STANDBY MODE
Aerojet Rocketdyne, Inc.
UTC
Granted
12/22/2011
13/335,425
5/26/2015
9,038,473
ENERGY ABSORBENT ULTRASONIC INSPECTION SYSTEM WITH LASER POINTER
Aerojet Rocketdyne, Inc.
UTC
Filed
1/31/2012
13/362,322
   
Laser Configuration for Additive Manufacturing
Aerojet Rocketdyne, Inc.
UTC
Filed
1/31/2012
13/362,396
   
Additive manufacturing management of large part build mass
Aerojet Rocketdyne, Inc.
UTC
Filed
1/31/2012
13/362,425
   
Additive manufacturing In Situ Stress Relief
Aerojet Rocketdyne, Inc.
UTC
Filed
5/22/2014
14/285,068
   
CDWE TTEC
Aerojet Rocketdyne, Inc.
UTC
Granted
12/31/2003
 
1/8/2008
7,318,007
Real Time Gearbox Health Management System and Method of Using the Same
Aerojet Rocketdyne, Inc.
UTC
Granted
9/20/2006
 
7/22/2008
7,402,045
ELECTRICAL INTERCONNECTION HAVING MAGNETIC
CONDUCTIVE ELEMENTS
Aerojet Rocketdyne, Inc.
UTC
Granted
9/21/2009
 
6/7/2011
7,955,054
INTERNALLY DAMPED BLADE
Aerojet Rocketdyne, Inc.
UTC
Granted
3/2/2009
 
8/16/2011
7,997,058
APPARATUS FOR MIXING SUBSTANCES
Aerojet Rocketdyne, Inc.
UTC
Granted
4/18/2008
 
9/13/2011
8,017,072
Dispersion strengthened L1.sub.2 aluminum alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
12/5/2006
 
7/27/2010
7,762,077
SINGLE-STAGE HYPERSONIC VEHICLE FEATURING ADVANCED SWIRL COMBUSTION
Aerojet Rocketdyne, Inc.
UTC
Granted
4/18/2008
 
1/25/2011
7,875,131
L1.sub.2 strengthened amorphous aluminum alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
5/31/2005
 
1/25/2011
7,875,132
High temperature aluminum alloys

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne, Inc.
UTC
Granted
4/18/2008
 
1/25/2011
7,875,133
Heat treatable L1.sub.2 aluminum alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
4/18/2008
 
2/1/2011
7,879,162
High strength aluminum alloys with L1.sub.2 precipitates
Aerojet Rocketdyne, Inc.
UTC
Granted
4/19/2005
 
1/29/2008
7,322,195
Acoustic dampers
Aerojet Rocketdyne, Inc.
UTC
Granted
11/7/2003
 
1/31/2006
6,991,235
GAS-BUFFERED SEAL ASSEMBLY AND METHOD THEREFOR
Aerojet Rocketdyne, Inc.
UTC
Granted
12/20/2006
 
10/26/2010
7,820,238
Cold Sprayed Metal Matrix Composites
Aerojet Rocketdyne, Inc.
UTC
Granted
3/31/2005
 
11/21/2006
7,137,255
Compact Swirl Augmented Afterburners for Gas Turbine Engines
Aerojet Rocketdyne, Inc.
UTC
Granted
12/4/1996
 
11/2/1999
5,976,280
Method for making a hydrogen embrittlement resistant γ' strengthened nickel base
superalloy material
Aerojet Rocketdyne, Inc.
UTC
Granted
12/11/1995
 
9/15/1998
5,806,301
Ramjet/scramjet inlet isolator unstart prevention
Aerojet Rocketdyne, Inc.
UTC
Granted
6/2/2004
 
3/6/2007
7,186,304
Carbo-nitrided case hardened martensitic stainless steels
Aerojet Rocketdyne, Inc.
UTC
Granted
1/8/2007
11/650,825
10/12/2010
7,810,311
COOLING EXCHANGER DUCTS
Aerojet Rocketdyne, Inc.
UTC
Granted
12/19/2001
 
5/20/2003
6,565,312
FLUID-COOLED TURBINE BLADES
Aerojet Rocketdyne, Inc.
UTC
Granted
10/24/2003
 
5/16/2006
7,044,324
COMPOSITE MATERIAL
Aerojet Rocketdyne, Inc.
UTC
Granted
10/10/2003
 
3/28/2006
7,017,329
METHOD AND APPARATUS FOR MIXING SUBSTANCES
Aerojet Rocketdyne, Inc.
UTC
Granted
4/18/2008
 
10/12/2010
7,811,395
High Strength L12 Aluminum Alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
4/18/2008
 
1/18/2011
7,871,477
High strength L1.sub.2 aluminum alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
4/5/2010
 
11/29/2011
8,066,479
Non-Integral Platform and Damper for an Airfoil
Aerojet Rocketdyne, Inc.
UTC
Granted
3/26/2003
 
3/7/2006
7,007,486
APPARATUS AND METHOD FOR SELECTING A FLOW MIXTURE
Aerojet Rocketdyne, Inc.
UTC
Granted
10/10/2003
 
12/30/2008
7,469,544
METHOD AND APPARATUS FOR INJECTING A FUEL INTO A COMBUSTOR ASSEMBLY
Aerojet Rocketdyne, Inc.
UTC
Granted
11/4/2010
 
2/8/2011
7,883,590
Heat treatable L1.sub.2 aluminum alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
11/21/2005
 
1/19/2010
7,648,593
ALUMINUM BASED ALLOY (US Gov)
Aerojet Rocketdyne, Inc.
UTC
Granted
9/12/1996
 
1/26/1999
5,864,663
SELECTIVELY ENABLED WATCHDOG TIMER CIRCUIT (LIC HOLD)
Aerojet Rocketdyne, Inc.
UTC
Granted
11/7/2003
 
12/20/2005
6,976,679
INTER-FLUID SEAL ASSEMBLY AND METHOD THEREFOR
Aerojet Rocketdyne, Inc.
UTC
Granted
10/4/1995
 
10/13/1998
5,820,700
Nickel base superalloy columnar grain and equiaxed materials with improved
performance in hydrogen and air

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne, Inc.
UTC
Granted
9/30/2002
 
7/1/2008
7,392,713
Monitoring System for Turbomachinery
Aerojet Rocketdyne, Inc.
UTC
Granted
3/28/2003
 
6/9/2009
7,543,764
Cold spray nozzle design
Aerojet Rocketdyne, Inc.
UTC
Granted
4/28/2003
 
8/22/2006
7,093,787
LIGHTNING STRIKE MITIGATION SYSTEM (US Gov)
Aerojet Rocketdyne, Inc.
UTC
Granted
2/26/2004
 
10/31/2006
7,127,899
NON-SWIRL DRY LOW NOX (DLN) COMBUSTOR
Aerojet Rocketdyne, Inc.
UTC
Granted
4/18/2008
 
8/23/2011
8,002,912
High strength L12 aluminum alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
10/7/2010
 
3/22/2011
7,909,947
High strength L1.sub.2 aluminum alloys
Aerojet Rocketdyne, Inc.
UTC
Granted
8/23/2004
 
11/20/2007
7,296,965
Cryogenic bearings
Aerojet Rocketdyne, Inc.
UTC
Granted
4/1/2003
 
3/31/2009
7,510,995
APPLICATION OF A MIXED METAL OXIDE CATALYST TO A METALLIC SUBSTRATE
Aerojet Rocketdyne, Inc.
UTC
Filed
8/31/2015
14/840,389
   
DAMPER FOR AN INTEGRALLY BLADED ROTOR
Aerojet Rocketdyne, Inc.
UTC
Granted
3/31/2003
10/405,000
7/27/2004
6,768,781
METHODS AND APPARATUSES FOR REMOVING THERMAL ENERGY FROM A NUCLEAR REACTOR
Aerojet Rocketdyne, Inc.
UTC
Granted
9/12/2002
10/242,341
10/12/2004
6,802,178
FLUID INJECTOR AND INJECTION METHOD
Aerojet Rocketdyne, Inc.
UTC
Granted
8/30/2010
12/871,024
11/12/2013
8,578,716
VALVE SYSTEM FOR A GAS TURBINE ENGINE
Aerojet Rocketdyne, Inc.
UTC
Granted
7/6/2006
11/481,550
8/03/2010
7,765,788
COOLING EXCHANGER DUCT
Aerojet Rocketdyne, Inc.
UTC
Granted
6/22/2010
12/820,335
4/24/2012
8,161,726
COOLING EXCHANGER DUCT
Aerojet Rocketdyne, Inc.
UTC
Granted
1/22/2014
 
14/161,219
 
5/31/2016
 
9,356,303
 
SYSTEM AND METHOD FOR SENSING AND MITIGATING HYDROGEN EVOLUTION WITHIN A FLOW
BATTERY SYSTEM
 
Aerojet Rocketdyne, Inc.
UTC
Granted
3/26/2004
10/811,203
2/22/2005
6,857,274
Fluid Injector and Injection Method
Aerojet Rocketdyne, Inc.
UTC
Filed
10/8/2014
 
14/509,685
 
   
METHOD AND SYSTEM FOR OPERATING A FLOW BATTERY SYSTEM BASED ON ENERGY COSTS
 

 
 
 

--------------------------------------------------------------------------------

 
 
Aerojet Rocketdyne, Inc.
UTC
Filed
7/23/2015
 
14/807,590
 
   
FLOW BATTERY HAVING ELECTRODES WITH A PLURALITY OF DIFFERENT PORE SIZES AND OR
DIFFERENT LAYERS
 



 
Out-Licensed Patents
 
Status
Application Dt
Application No
Grant Date
Patent No
Title
Current Owner
License to U.S.
License to Boeing
License to UTC
Application
06/01/2007
11/756,642
   
Resonance Driven Glow Plug Torch Igniter and Ignition Method
Aerojet Rocketdyne of DE, Inc.
   
Yes
Application
08/18/2008
12/193,679
   
Low Velocity Injector Manifold for Hypergolic Rocket Engine
Aerojet Rocketdyne of DE, Inc.
   
Yes
Application
09/10/2009
12/556,606
   
METHOD OF PROCESSING A BIMETALLIC PART
Aerojet Rocketdyne of DE, Inc.
   
Yes
Application
09/10/2010
12/879,608
   
High-Temperature Flexible Omega Electrode  (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Application
11/29/2011
13/306,002
   
Nitrous oxide system for producing breathing air
Aerojet Rocketdyne of DE, Inc.
   
Yes
Application
05/18/2012
13/475,275
   
Ceramic Article and Additive Processing Method Therefor
Aerojet Rocketdyne of DE, Inc.
   
Yes
Application
05/21/2012
13/476,450
   
Extruded Matching Set Radiators
Aerojet Rocketdyne, Inc.
   
Yes
Application
05/21/2012
13/476,455
   
Laser Sintered Matching Set Radiators
Aerojet Rocketdyne, Inc.
   
Yes
Application
09/25/2012
13/626,239
   
FUNCTIONALLY GRADED ADDITIVE MANUFACTURING WITH IN SITU HEAT TREATMENT
Aerojet Rocketdyne of DE, Inc.
   
Yes
Application
03/06/2013
13/821,014
   
PUMPING ELEMENT DESIGN
Aerojet Rocketdyne of DE, Inc.
   
Yes
Application
03/19/2014
14/219,041
   
THERMAL STAND-OFF WITH TORTUOUS SOLID-WALL THERMAL CONDUCTION PATH (US Gov)
Aerojet Rocketdyne, Inc.
Yes
   
Application
06/29/2015
PCT/US15/38230
   
TURBOPUMP WITH AXIALLY CURVED VANE (US Gov)
Aerojet Rocketdyne, Inc.
Yes
   
Application
11/25/2014
PCT/US2014/067398
   
IMPROVED VALVE OPENING SPEED USING PULSE WIDTH MODULATION FREQUENCY POWER
CONTROL (US Gov)
Aerojet Rocketdyne, Inc.
Yes
   
Patent
06/11/1996
08/661,437
09/01/1998
5,801,453
METHOD FOR PREPARING SPHERICAL AMMONIUM DINITRAMIDE
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
12/09/1996
08/760,952
05/12/1998
5,751,113
Closed Electron Drift Hall Effect Plasma Accelerator with all Magnetic Sources
Located to the Rear of the Anode
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
12/09/1996
08/761,948
12/08/1998
5,847,493
Hall effect plasma accelerator
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
12/09/1996
08/763,692
12/08/1998
5,845,880
Hall effect plasma thruster
Aerojet Rocketdyne, Inc.
 
Yes
Yes

 
 
 
 

--------------------------------------------------------------------------------

 
 
Patent
05/05/1997
08/850,259
07/06/1999
5,918,460
LIQUID OXYGEN GASIFYING SYSTEM FOR ROCKET ENGINE (US Gov)
Aerojet Rocketdyne, Inc.
Yes
Yes
Yes
Patent
07/21/1997
08/896,737
02/09/2016
9,255,549
Laser Ignition for Liquid Propellant Rocket Engine Injectors
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
11/12/1997
08/979,357
03/23/1999
5,885,004
Hydrostatically Supported Foil Bearing
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
12/10/1997
08/988,059
05/24/2016
9,347,399
LASER IGNITION FOR LIQUID PROPELLANT ROCKET ENGINE INJECTORS
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
12/16/1997
08/991,256
05/02/2000
6,056,441
TIRE TRACK ROUGHENED ORIFICE COMPENSATED HYDROSTATIC BEARING
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
12/18/1997
08/993,811
06/25/2002
6,408,760
METHOD OF MANUFACTURING SOLID ROCKET MOTORS
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
03/25/1998
09/047,678
10/05/1999
5,962,803
PROCESS FOR PREPARING SPHERICAL ENERGETIC COMPOUNDS
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
11/10/1998
09/189,335
04/25/2000
6,053,636
HYDROSTATIC BEARING WITH COMPENSATORY FLUID INJECTION
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
07/07/1999
09/348,402
07/30/2001
6,253,539
Convective and Turbulent Shear Mixing Injector
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
11/10/1999
09/438,089
11/20/2001
6,318,896
Annular Bearing With Diffuser and Inlet Flow Guide
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
02/03/2000
09/497,578
08/20/2002
6,435,829
High Suction Performance and Low Cost Inducer Design Blade Geometry
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
06/08/2000
09/590,548
07/22/2003
6,595,751
COMPOSITE ROTOR HAVING RECESSED RADIAL SPLINES FOR HIGH TORQUE APPLICATIONS (US
Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
06/08/2000
09/590,624
11/06/2001
6,311,476
Integral Propulsion and Power Radiant Cavity Receiver
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
06/13/2000
09/592,724
07/23/2002
6,421,998
Thruster Device Responsive to Solar Radiation
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
08/10/2000
09/636,536
04/23/2002
6,375,428
Turbine Blisk Rim Friction Finger Damper
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
03/05/2001
09/799,248
11/19/2002
6,482,533
Article Having Imbedded Cavity
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
06/29/2001
09/896,355
11/25/2003
6,652,248
CATALYST BED
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
06/29/2001
09/896,608
03/18/2003
6,532,741
GAS GENERATOR FOR PRODUCING ADJUSTABLE FLOW
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
07/03/2001
09/898,336
04/15/2003
6,547,526
Article Having Dampening Member Installed Into An Imbedded Cavity
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
07/16/2001
09/906,198
09/30/2003
6,627,126
PREPARATION METHOD FOR COMPOSITES CONTAINING REFRACTORY CARBIDES SUITABLE FOR
PROPULSION APPLICATIONS
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
09/21/2001
09/957,859
07/15/2003
6,591,867
Variable-Gravity Anti-Vortex And Vapor-Ingestion-Suppression Device (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes

 
 
 

--------------------------------------------------------------------------------

 
 
Patent
12/05/2001
10/007,403
05/06/2003
6,557,804
Rotating Solar Concentrator (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
11/08/2001
10/007,994
06/15/2004
6,749,726
APPARATUS AND METHOD FOR INITIATING A COMBUSTION REACTION WITH SLURRY FUEL
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
01/15/2002
10/047,776
07/22/2003
6,594,984
Combined Thrust and Power Generator for a Satellite
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
01/29/2002
10/058,621
06/21/2005
6,907,920
HEAT EXCHANGER PANEL
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
02/07/2002
10/071,369
06/22/2004
6,752,594
Split Blade Frictional Damper
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
03/14/2002
10/097,523
06/08/2004
6,745,466
Thruster Device Responsive to Solar Radiation
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
03/15/2002
10/098,955
05/15/2007
7,216,477
Method and Apparatus for a Rocket Engine Power Cycle
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
04/11/2002
10/120,584
01/13/2004
6,676,380
Turbine Blade Assembly with Pin Dampers
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
04/26/2002
10/133,057
02/03/2004
6,685,435
Turbine Blade Assembly with Stranded Wire Cable Dampers
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
06/20/2002
10/175,633
02/24/2004
6,695,579
Diffuser Having a Variable Blade Height
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
07/16/2002
10/195,977
02/10/2004
6,688,100
Combustion Chamber Having a Multiple-piece Liner and Associated Assembly Method
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
07/17/2002
10/197,039
04/26/2005
6,883,220
Method for Forming a Tube-walled Article
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
09/13/2002
10/243,961
11/23/2004
6,820,411
Compact, Lightweight High-Performance Lift Thruster Incorporating
Swirl-Augmented Oxidizer/Fuel Injection, Mixing and Combustion
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
10/02/2002
10/264,172
04/26/2005
6,883,330
VARIABLE GEOMETRY INLET DESIGN FOR SCRAM JET ENGINE (US Gov)
Aerojet Rocketdyne, Inc.
Yes
Yes
Yes
Patent
11/08/2002
10/290,723
12/11/2007
7,306,710
Apparatus and Method for Electroplating a Metallic Film on a Rocket Engine
Combustion Chamber Component
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
11/19/2002
10/299,423
12/14/2004
6,829,884
Rocket Engine Combustion Chamber Having Multiple Conformal Throat Supports
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
12/04/2002
10/309,833
10/24/2006
7,124,574
Method and Apparatus for a Substantially Coaxial Injector Element (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
12/20/2002
10/324,699
05/18/2004
6,735,946
Direct Illumuniation Free Piston Stirling Engine Solar Cavity
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
02/06/2003
10/360,469
11/29/2005
6,968,695
Compact Lightweight Ramjet Engines Incorporating Swirl Augmented Combustion With
Improved Performance
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
03/11/2003
10/386,308
10/26/2004
6,807,805
HYPERGOLIC FUEL SYSTEM
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
03/26/2003
10/397,881
10/10/2006
7,117,676
An Apparatus for Mixing Fluids
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes

 
 
 

--------------------------------------------------------------------------------

 
 
Patent
04/01/2003
10/404,934
12/28/2004
6,834,494
Design and Assembly of a Catalyst Bed Gas Generator for the Catalytic
Decomposition of High Concentration Hydrogen Peroxide Propellants and the
Catalytic Combustion of HydrocarbonAir Mixtures (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
04/01/2003
10/405,019
05/03/2005
6,887,821
High-Temperature Catalyst for Catalytic Combustion and Decomposition (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
04/04/2003
10/407,657
05/03/2005
6,886,622
Method of Fabricating a Shape Memory Alloy Damped Structure
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
04/14/2003
10/413,336
06/01/2004
6,742,325
Method of Generating Thrust and Electrical Power from an Optical Solar Image
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
04/15/2003
10/414,321
12/14/2010
7,849,670
PROPULSION SYSTEM WITH INTEGRATED ROCKET ACCELERATOR
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
05/02/2003
10/428,693
06/13/2006
7,061,607
Engine Spectrometer Probe and Method of Use (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
05/08/2003
10/431,690
03/09/2005
6,871,495
Thermal Cycle Engine Boost Bridge Power Interface
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
05/08/2003
10/431,983
09/27/2005
6,949,152
Hypergolic Azide Fuels With Hydrogen Peroxide
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
05/08/2003
10/434,311
12/27/2005
6,979,911
Method and Apparatus for Solar Power Conversion
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
05/15/2003
10/438,690
01/11/2005
6,840,275
Variable-Gravity Anti-Vortex And Vapor-Ingestion-Suppression Device (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
05/19/2003
10/440,840
05/03/2005
6,886,339
Trough-Stirling Concentrated Solar Power System
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
05/19/2003
10/440,854
07/19/2005
6,918,243
Bi-Propellant Injection with Flame-Holding Zone Igniter
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
05/19/2003
10/441,459
07/24/2012
8,225,481
Diffusion Bonded Composite Material and Method Therefor
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
06/06/2003
10/456,824
05/30/2006
7,051,513
ROCKET ENGINE TUBULAR CHAMBER WITH SINGLE PIECE JACKET
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
06/10/2003
10/458,123
05/08/2007
7,213,392
ROCKET ENGINE COMBUSTION CHAMBER
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
06/26/2003
10/606,564
03/15/2005
6,865,919
Method and Apparatus for Producing a Refined Grain Structure
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
08/13/2003
10/640,129
02/28/2006
7,003,941
Thruster Device Responsive to Solar Radiation
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
09/15/2003
10/662,751
09/29/2009
7,594,760
Bearing Cup Rotational Lock Assembly
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
10/01/2003
10/677,348
05/03/2005
6,888,910
Methods and Apparatuses for Removing Thermal Energy from a Nuclear Reactor
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
11/24/2003
10/721,929
10/20/2009
7,605,326
Solar Electrolysis Power Co-Generation System
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
12/02/2003
10/726,398
04/18/2006
7,030,576
MULTICHANNEL HALL EFFECT THRUSTER
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
12/03/2003
10/726,953
11/25/2005
6,966,176
System and Fabrication Method for Actively Cooling High Performance Components
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
12/16/2003
10/737,585
08/29/2006
7,097,414
Inducer Tip Vortex Suppressor
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes

 
 
 

--------------------------------------------------------------------------------

 
 
Patent
01/06/2004
10/751,850
03/13/2007
7,188,417
Advanced L-Channel Welded Nozzle Design
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
01/09/2004
10/754,267
09/25/2007
7,273,352
Inlet Partial Blades for Structural Integrity and Performance
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
01/13/2004
10/755,926
09/27/2005
6,950,317
High Temperature Power Supply
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
01/23/2004
10/763,764
09/26/2006
7,111,463
Combustion Wave Ignition for Combustors
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
02/12/2004
10/777,435
05/20/2008
7,373,774
ENHANCED PERFORMANCE TORROIDAL COOLANT-COLLECTION MANIFOLD
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
02/26/2004
10/787,914
07/04/2006
7,070,388
Inducer with Shrouded Rotor for High Speed Applications
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
03/04/2004
10/793,506
07/05/2005
6,912,857
Torch Igniter
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
03/26/2004
10/811,359
06/27/2006
7,066,714
High Speed Rotor Assembly Shroud (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
04/05/2004
10/818,645
11/22/2005
6,966,769
Gaseous Oxygen Resonance Ignitor
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
04/15/2004
10/825,254
03/06/2007
7,185,675
REDUCED GAIN THRUST CONTROL VALVE
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
04/22/2004
10/829,890
10/10/2006
7,117,680
COOLING SCHEME FOR SCRAMJET VARIABLE GEOMETRY HARDWARE (US Gov)
Aerojet Rocketdyne, Inc.
Yes
Yes
Yes
Patent
04/21/2004
10/830,272
03/31/2007
7,188,477
HIGH TEMPERATURE DYNAMIC SEAL FOR SCRAMJET VARIABLE GEOMETRY (US Gov)
Aerojet Rocketdyne, Inc.
Yes
Yes
Yes
Patent
05/04/2004
10/838,282
12/05/2006
7,144,049
Spherical Flange Assembly
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
05/07/2004
10/841,652
07/31/2007
7,249,768
Shaft Seal Assembly and Method (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
07/21/2004
10/895,775
04/17/2007
7,204,078
STAGED EMITTER-ATTRACTOR ION DRIVE
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
07/21/2004
10/895,777
07/24/2007
7,246,483
ENERGETIC DETONATION PROPULSION
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
08/27/2004
10/927,978
10/02/2007
7,276,290
CRYOGENIC INSULATION (US Gov)
Aerojet Rocketdyne, Inc.
Yes
Yes
Yes
Patent
08/27/2004
10/929,070
11/21/2006
7,138,960
Deployable Electromagnetic Concentrator (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
Yes
Yes
Patent
11/10/2004
10/985,273
11/27/2007
7,299,551
A method of assembling a rocket engine with a transition zone between the
combustion chamber and the coolant system
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
11/23/2004
10/995,876
06/30/2009
7,553,385
COLD GAS DYNAMIC SPRAYING OF HIGH STRENGTH COPPER
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
11/29/2004
10/999,602
02/12/2008
7,328,571
SEMI-AXISYMMETRIC SCRAMJET FLOWPATH WITH CONFORMAL NOZZLE
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
12/13/2004
11/011,314
05/13/2008
7,370,469
ROCKET CHAMBER HEAT EXCHANGER
Aerojet Rocketdyne, Inc.
 
Yes
Yes
Patent
03/22/2005
11/086,084
10/06/2009
7,596,940
Rocket Engine Nozzle and Method of Fabricating a Rocket Engine Nozzle Using
Pressure Brazing
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
07/06/2005
11/175,671
06/24/2008
7,389,636
BOOSTER ROCKET ENGINE USING GASEOUS HYDROCARBON IN CATALYTICALLY ENHANCED GAS
GENERATOR CYCLE
Aerojet Rocketdyne, Inc.
 
Yes
Yes

 
 
 

--------------------------------------------------------------------------------

 
 
Patent
08/09/2005
11/200,303
10/27/2009
7,607,299
Stirling Power Convertor with Augmented Heat Input Area
Aerojet Rocketdyne of DE, Inc.
 
Yes
Yes
Patent
09/21/2005
11/232,463
03/03/2009
7,497,919
Method for Making a Multilayer composite Pressure Vessel
ARDE, Inc.
   
Yes
Patent
09/28/2005
11/237,473
01/05/2010
7,640,726
Injector Assembly Having Multiple Manifolds for Propellant Delivery
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
11/17/2005
11/282,038
04/11/2006
7,026,722
Method and Apparatus for Solar Power Conversion
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
12/07/2005
11/296,961
03/25/2008
7,347,041
ROCKET ENGINE COMBUSTION CHAMBER
Aerojet Rocketdyne, Inc.
   
Yes
Patent
01/17/2006
11/333,691
07/28/2009
7,565,795
Piezo-Resonance Igniter and Ignition Method for Propellant Liquid Rocket Engine
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
01/26/2006
11/340,202
08/01/2006
7,084,518
Method and Apparatus for Solar Power Conversion
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
04/28/2006
11/414,605
02/28/2012
8,122,703
COAXIAL IGNITION ASSEMBLY
Aerojet Rocketdyne, Inc.
   
Yes
Patent
06/30/2006
11/479,082
11/24/2009
7,621,119
Heat Exchange Injector for Use in a Rocket Engine
Aerojet Rocketdyne, Inc.
   
Yes
Patent
08/07/2006
11/500,117
02/17/2009
7,490,469
Dual-Function Stirling Engine System
Aerojet Rocketdyne, Inc.
   
Yes
Patent
09/06/2006
11/516,417
03/30/2010
7,685,807
Three Component Injector for Kerosene-Oxygen Rocket Engine
Aerojet Rocketdyne, Inc.
   
Yes
Patent
01/22/2007
11/625,440
02/26/2008
7,334,396
Method and Apparatus for a Rocket Engine Power Cycle
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
12/19/2006
11/641,583
06/08/2008
7,391,031
Detection of peroxides and superoxides with fast neutrons
Aerojet Rocketdyne, Inc.
   
Yes
Patent
03/07/2007
11/683,078
04/06/2010
7,690,265
Constant Moment Testing Device for Elongated Members
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
01/30/2007
11/699,945
11/24/2009
7,623,974
System and Method for Detecting Onset of Structural Failure
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
02/27/2007
11/711,379
06/29/2010
7,744,133
JOINTED HEAD WITH TEMPORARY CLAMP FOR STIRLING MACHINE (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
   
Patent
04/27/2007
11/741,197
06/09/2009
7,544,068
FULLY SHIELDED BACK SHELL FOR ELECTRICAL CONNECTOR (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
05/04/2007
11/744,229
11/02/2010
7,826,054
FUEL CELL INSTRUMENTATION SYSTEM (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
06/14/2007
11/762,923
04/12/2011
7,922,433
Locking Fastening Apparatus
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
04/17/2007
11/787,585
07/27/2010
7,762,058
Ultra-Compact, High Performance Aerovorical Rocket Thruster
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
05/22/2007
11/805,016
04/06/2010
7,690,192
Compact, High Performance Swirl Combustion Rocket Engine
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
08/15/2007
11/838,912
10/20/2009
7,604,259
Device for Damping Bellows Vibration Utilizing Particle Damping
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
10/01/2007
11/865,111
12/11/2012
8,331,525
Characteristic X-Ray Computed Laminography System For Home Made Explosives (HME)
Detection
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
09/12/2007
11/900,646
01/19/2010
7,649,977
Neutron-Gamma Ray Tomography
Aerojet Rocketdyne of DE, Inc.
   
Yes

 
 
 

--------------------------------------------------------------------------------

 
 
Patent
09/12/2007
11/900,654
11/24/2009
7,622,709
Variable-ratio neutron-gamma ray source
Aerojet Rocketdyne, Inc.
   
Yes
Patent
10/29/2007
11/926,557
03/30/2010
7,689,385
METHOD OF ANIMATING STRUCTURAL VIBRATION UNDER OPERATIONAL CONDITIONS (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
10/30/2007
11/928,204
08/16/2011
7,997,060
Rocket Engine Power Cycle
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
01/23/2008
12/018,341
05/21/2013
8,445,115
Brazed Nano-Grained Aluminum Structures
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
05/14/2008
12/120,345
11/02/2010
7,823,510
Extended range projectile
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
05/14/2008
12/120,355
02/22/2011
7,891,298
Guided Projectile
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/02/2008
12/131,840
08/26/2014
8,814,562
IGNITER/THRUSTER WITH CATALYTIC DECOMPOSITION CHAMBER
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/13/2008
12/138,710
08/07/2012
8,236,190
Recast Removal Method
Aerojet Rocketdyne, Inc.
   
Yes
Patent
07/01/2008
12/165,703
05/20/2014
8,731,745
Sequence Diagram System
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
08/11/2008
12/189,587
10/09/2012
8,281,603
FASTENER ASSEMBLY FOR CONNECTING ROCKET ENGINE NOZZLES (US Gov)
Aerojet Rocketdyne, Inc.
Yes
 
Yes
Patent
09/18/2008
12/212,975
08/14/2012
8,242,375
Conductive Emissions Protection
Aerojet Rocketdyne, Inc.
   
Yes
Patent
09/22/2008
12/234,851
04/30/2013
8,429,894
Nano-grained Aluminum Alloy Bellows
Aerojet Rocketdyne, Inc.
   
Yes
Patent
11/16/2008
12/271,920
03/06/2012
8,127,443
Method of Fabricating a Rocket Engine Nozzle Using Pressure Brazing
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
11/20/2008
12/274,578
08/16/2011
8,000,431
Method and Composition for Moderated Nuclear Fuel
Aerojet Rocketdyne, Inc.
   
Yes
Patent
09/30/2008
12/286,480
10/14/2014
8,859,882
Solid State Heat Pipe (SSHP) Heat Rejection System for Space Power Systems
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
11/04/2008
12/290,819
07/09/2013
8,481,136
MULTILAYER COMPOSITE PRESSURE VESSEL AND METHOD FOR MAKING THE SAME
ARDE, Inc.
   
Yes
Patent
12/28/2008
12/344,570
08/31/2010
7,786,839
PASSIVE ELECTRICAL COMPONENTS WITH INORGANIC DIELECTRIC COATING LAYER
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
02/13/2009
12/370,887
01/10/2012
RE43,080
Spherical Flange Assembly
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
03/19/2009
12/407,002
12/08/2015
9,206,495
SUPERALLOY POWDER, METHOD OF PROCESSING, AND ARTICLE FABRICATED THEREFROM
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
05/26/2009
12/472,326
05/14/2013
8,438,831
Piezo-Resonance Igniter and Ignition Method for Propellant Liquid Rocket Engine
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
07/28/2009
12/510,425
11/19/2013
8,584,735
Cooling Device and Method with Synthetic Jet Actuator
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
07/30/2009
12/512,531
11/13/2012
8,308,111
PANEL ASSEMBLY FOR A SPACE-BASED POWER GENERATION SYSTEM
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
08/17/2009
12/542,241
07/03/2012
8,214,317
Failure Detection System Risk Reduction Assessment (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes

 
 
 

--------------------------------------------------------------------------------

 
 
Patent
11/06/2009
12/613,605
03/27/2012
8,141,339
Injector Assembly Having Multiple Manifolds for Propellant Delivery
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/25/2010
12/823,408
06/17/2014
8,755,483
Nuclear Fuel
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
07/06/2010
12/830,604
09/23/2014
8,839,761
Augmenter for Compound Compression Engine
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
08/31/2010
12/872,010
07/22/2014
8,784,998
STRUCTURE HAVING NANOPHASE TITANIUM NODE AND NANOPHASE ALUMINUM STRUTS
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
10/28/2010
12/913,839
05/24/2016
9,346,114
SUBSTRATE HAVING LASER SINTERED UNDERPLATE
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
10/28/2010
12/913,841
10/08/2013
8,552,356
Optical Power Converter
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
11/15/2010
12/946,296
08/20/2013
8,512,667
High-temperature Stable Nanocrystalline SiGe Thermoelectric Material  (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
12/15/2010
12/968,830
09/16/2014
8,836,169
Center-Tapped Solar Array and Power Distribution System for Same
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
02/04/2011
13/021,146
10/06/2015
9,151,246
THRUST CHAMBER AND ROCKET ENGINE SYSTEM
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
02/04/2011
13/021,249
10/14/2014
8,858,869
ADDMFG - METHOD FOR TREATING A POROUS ARTICLE
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
02/07/2011
13/022,097
04/30/2013
8,431,061
METHOD FOR MANUFACTURING A CERAMIC COMPOSITE ARTICLE
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
02/16/2011
13/028,779
12/09/2014
8,904,752
Injector Assembly for a Rocket Engine
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
04/01/2011
13/078,567
01/31/2012
8,105,039
Airfoil Tip Shroud Damper
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
05/05/2011
13/101,742
03/24/2015
8,987,579
Power Converter
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
05/05/2011
13/101,767
07/22/2014
8,787,516
Thermoelectric Power Converter Support Structure
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
10/08/2009
13/120,468
04/08/2014
8,689,764
Rotary Engine with Exhaust Gas Supplemental Compounding
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/02/2011
13/151,694
08/26/2014
8,816,639
Charge Balancing Topology
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/07/2011
13/154,873
05/20/2014
8,727,283
Launch Abort and Orbital Maneuver System
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/10/2011
13/157,970
09/16/2014
8,835,762
Apparatus For Electrical Isolation of Metallic Hardware (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
07/14/2011
13/183,128
10/16/2012
8,286,335
Thermal Expansion Compensator
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
07/15/2011
13/183,494
04/15/2014
8,696,033
Scissor Duct Flex Joint Damper
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
12/13/2009
13/203,027
11/11/2014
8,883,007
Fluid Separation System with Reduced Fouling
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
09/01/2011
13/223,355
03/31/2015
8,992,149
Self Retaining Anti-Rotation Key  (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
12/14/2011
13/325,538
02/23/2016
9,269,940
System for Bypassing and Isolating Electrical Power Cells
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
01/04/2012
13/343,026
05/05/2015
9,022,742
Blade Shroud for Fluid Element (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes

 
 
 
 

--------------------------------------------------------------------------------

 
 
Patent
12/18/2009
13/392,149
06/02/2015
9,046,058
System and Method of Combustion for Sustaining a Continuous Detonation Wave with
Transient Plasma
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
03/09/2012
13/416,440
11/24/2015
9,194,335
EXIT MANIFOLD FLOW GUIDE (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
03/14/2012
13/420,021
09/22/2015
9,140,215
ROCKET ENGINE PRESSURE SENSE LINE
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
05/16/2012
13/472,905
11/04/2014
8,875,510
Solar Receiver (US Gov)
Aerojet Rocketdyne of DE, Inc.
Yes
 
Yes
Patent
05/31/2012
13/484,595
10/01/2013
8,544,597
Tuned Damper Member
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/01/2012
13/486,490
03/17/2015
8,981,232
Conductive Emissions Protection
Aerojet Rocketdyne, Inc.
   
Yes
Patent
06/18/2012
13/526,135
04/15/2014
8,695,540
FUEL-CRACKING DIESEL ENGINE SYSTEM
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
09/14/2012
13/617,775
10/06/2015
9,149,870
Additive Manufacturing Chamber with Reduced Load
Aerojet Rocketdyne of DE, Inc.
   
Yes
Patent
06/11/2013
13/914,689
06/02/2014
8,821,667
MULTILAYER COMPOSITE PRESSURE VESSEL AND METHOD FOR MAKING THE SAME
ARDE, Inc.
   
Yes

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.19(c)
Owned and Leased Property
 
OWNED PROPERTIES
Street
City
County
State
Zip Code
Aerojet Rocketdyne Holdings, Inc.
   
McDermont Ranch
Chino Hills
San Bernardino
CA
91709
11260 Pyrites Way
Gold River
Sacramento
CA
95670
70 General Street
Lawrence
Essex
MA
01842
Aerojet Rocketdyne, Inc.
   
Range 15W, Township 12S
Section 32, QTR1 SW
(east of) Camden
Calhoun
AR
71707
Route 4, Box 454E Woodview Road
Chino Hills
San Bernardino
CA
91709
Highway 50 and Aerojet Road
Rancho Cordova
Sacramento
CA
95742
Garfield Flats
 
Mineral County
NV
89415
7499 Pine Stake Road*
72 existing buildings and 8 under construction
Culpeper
Orange
VA
22701
11441 Willows NE*
21 buildings
Redmond
King
WA
98052
Aerojet Rocketdyne of DE, Inc.
   
8900 De Soto Avenue*
9 buildings
Los Angeles
Los Angeles
CA
91304
Aerojet Ordnance Tennessee
   
1367 Old State Route 34
Jonesborough
Washington
TN
37659



* - Mortgaged Property
 
 
 

--------------------------------------------------------------------------------

 
 


LEASED PROPERTIES
Street
City
County
State
Zip Code
Aerojet Rocketdyne Holdings, Inc.
   
222 N. Sepulveda Blvd,
5th Floor
El Segundo
Los Angeles
CA
90245
Aerojet Rocketdyne, Inc.
   
1150 Connecticut Ave. NW, Suite 1025
Washington DC
   
20036
7047 Old Madison Pike, Suite 360
(Notice of Termination effective 11/30/16)
Huntsville
Madison
AL
35806
Highland Industrial Park
(east of) Camden
Calhoun
AR
71707
160 Blue Ravine Road
Folsom
Sacramento
CA
95630
1180 Iron Point Road,
Suite 350
Folsom
Sacramento
CA
95630
2929 East 54th Street
Vernon
Los Angeles
CA
90058-0227
604 Spring Street (and other non-mailing properties)
Socorro
Socorro
NM
87801
Commonwealth Tower
1300 Wilson Blvd,
Suite 1000
Arlington
Arlington
VA
22209-2307
5731 Wellington Road,
Building 300
Gainesville
Prince William
VA
20155
8050 Piney Branch Road,
Building 450
Gainesville
Prince William
VA
20155
Aerojet Rocketdyne of DE, Inc.
   
555 Discovery Drive
Huntsville
Madison
AL
35806
9425 Canoga Avenue
Chatsworth
Los Angeles
CA
91311
15270 Endeavor Drive
Jupiter
Palm Beach
FL
33478
17900 Beeline Highway
Jupiter
Palm Beach
FL
33478
Leonard Kimball Road, Building 9101
Stennis Space Center
Hancock
MS
39529
ARDE, Inc.
   
875 Washington Avenue
Carlstadt
Bergen
NJ
07072
401 Washington Avenue
(storage warehouse,
month-to-month lease)
Carlstadt
Bergen
NJ
07072



 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.22
Labor Matters
 
Location
Union
Exp. Date
BU EEs
Sacramento
[Rancho Cordova, CA]
International Union of
Operating Engineers
[“Welders”]
8-25-16
3
Sacramento
[Rancho Cordova, CA]
International Association of Machinists & Aerospace Workers (“IAM”)
[“Machinists”]
6-15-17
420
ARDE
[Carlstadt, NJ]
International Brotherhood of Teamsters (“IBT”)
[“Teamsters”]
6-30-17
28
De Soto
[Canoga Park, CA]
United Automobile Workers
[“Auto Workers”]
9-29-18
199
De Soto
[Canoga Park, CA]
International Brotherhood of
Electrical Workers
[“Electricians”]
10-27-18
6
De Soto
[Canoga Park, CA]
IBT
[“Teamsters”]
10-27-18
4
De Soto
[Canoga Park, CA]
Sheetmetal, Airline, Rail &
Transportation Workers
[“Welders”]
10-27-18
6
West Palm Beach, FL
IAM
[“Machinists”]
7-27-19
83

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.23
Material Contracts
 
Second Lien Indenture
 
4.0625% Convertible Notes Indenture
 
2.25% Convertible Notes Indenture
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.01
Existing Liens
 
 
1.
Those Liens and other encumbrances contained in that certain Agreement Granting
Right to Mine Aggregates by and between Aerojet Rocketdyne, Inc. (“Aerojet”) and
Granite Construction Company (“Granite”) dated on or about November 19, 2004, as
amended from time to time pursuant to which Aerojet granted Granite the
exclusive rights to mine and remove certain rock, sand, gravel, gold and silver
from certain real property of Aerojet’s located in the County of Sacramento,
California, including the non-exclusive right to occupy and use certain portions
of the real property for such purposes subject to the terms of such agreement.



 
2.
Liens on all money and property transferred, delivered and deposited from time
to time by or for the account of Aerojet Rocketdyne, Inc. to and with Wells
Fargo Bank, National Association pursuant to that certain BPOU Trust Agreement
evidenced by that certain UCC financing statement #OH00165820915 (3/7/13) filed
with the Ohio Secretary of State with Wells Fargo Bank, National Association, as
Administrative Agent, as secured party.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.02
Existing Indebtedness
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.03
Existing Investments
 
Unified Nexsys - In January 2013, Aerojet Rocketdyne, Inc. (formerly
Aerojet-General Corporation) purchased 2,272,727 shares of Series A Preferred
Stock and 454,545 shares of common stock from Unified Nexsys, Inc. representing
an approximate 27% interest in Unified Nexsys. The Company wrote down its
approximately $0.5 million investment in Unified Nexsys to zero in 2014.
 
ABGL LLC  -  As of May, 2015, Aerojet Rocketdyne, Inc. owns 25% interest in ABGL
LLC, which is an entity whose members are signatories to a Limited Cost Sharing,
Joint Defense and Confidentiality Agreement for the Ontario Airport Site,
Ontario California, for the purpose of constructing and operating groundwater
monitoring wells in or near Ontario, California.  Other interest holders include
The Boeing Company, Lockheed Martin Corporation and General Electric Company.


Investments existing as of the Closing Date consisting of the ownership of the
Equity Interests of the Subsidiaries set forth on Schedule 5.18 of the Credit
Agreement.


 


 